Exhibit 10.1

EXECUTION VERSION

CONTRIBUTION AGREEMENT

BY AND BETWEEN

HIGH POINT INFRASTRUCTURE PARTNERS, LLC

AND

AMERICAN MIDSTREAM PARTNERS, LP

April 15, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      INTERPRETATIONS    1.1  

Interpretations

     2      ARTICLE II      CONTRIBUTION OF THE AMID CONSIDERATION; CLOSING   
2.1  

Contribution of the AMID Consideration

     2    2.2  

Consideration for AMID Consideration

     2    2.3  

Time and Place of Closing

     2    2.4  

Deliveries and Actions at Closing

     3      ARTICLE III      REPRESENTATIONS AND WARRANTIES OF HPIP    3.1  

Organization; Qualification

     5    3.2  

Authority; Enforceability

     5    3.3  

Non-Contravention

     5    3.4  

Governmental Approvals

     6    3.5  

Capitalization

     6    3.6  

Ownership of High Point Interests

     8    3.7  

Compliance with Law

     8    3.8  

Title to Properties and Assets

     8    3.9  

Rights-of-Way

     9    3.10  

Financial Statements

     9    3.11  

Absence of Certain Changes

     9    3.12  

Environmental Matters

     10    3.13  

Material Contracts

     10    3.14  

Legal Proceedings

     12    3.15  

Permits

     12    3.16  

Taxes

     13    3.17  

Employee Benefits; Employment and Labor Matters

     14    3.18  

Brokers’ Fee

     17    3.19  

Regulatory Status

     17    3.20  

Intellectual Property

     17    3.21  

Insurance

     17    3.22  

Matters Relating to Acquisition of the Convertible Preferred Units

     18    3.23  

Budget

     18    3.24  

Restrictions on Business

     19    3.25  

Adequacy of Assets

     19      ARTICLE IV      REPRESENTATIONS AND WARRANTIES OF AMID    4.1  

Organization; Qualification

     19    4.2  

Authority; Enforceability; Valid Issuance

     19    4.3  

Non-Contravention

     20   

 

i



--------------------------------------------------------------------------------

4.4  

Governmental Approvals

     20    4.5  

Capitalization

     21    4.6  

Subsidiaries

     22    4.7  

Compliance with Law

     23    4.8  

Title to Properties and Assets

     23    4.9  

Rights-of-Way

     23    4.10  

AMID SEC Reports; Financial Statements

     23    4.11  

Absence of Certain Changes

     25    4.12  

Environmental Matters

     25    4.13  

Material Contracts

     26    4.14  

Legal Proceedings

     27    4.15  

Permits

     28    4.16  

Taxes

     28    4.17  

Employee Benefits; Employment and Labor Matters

     29    4.18  

Brokers’ Fee

     32    4.19  

Regulatory Status

     32    4.20  

Intellectual Property

     33    4.21  

Insurance

     33    4.22  

NYSE Listing

     33    4.23  

Books and Records; Sarbanes-Oxley Compliance

     33    4.24  

Matters Relating to Acquisition of the High Point Interests

     34    4.25  

Restrictions on Business

     35    4.26  

Adequacy of Assets

     35      ARTICLE V      COVENANTS OF THE PARTIES    5.1  

Governmental Approvals

     35    5.2  

Expenses

     35    5.3  

Further Assurances

     36    5.4  

Public Statements

     36    5.5  

Tax Matters

     36    5.6  

Transfer of Convertible Preferred Units

     37      ARTICLE VI      INDEMNIFICATION    6.1  

Indemnification by HPIP

     37    6.2  

Indemnification by AMID

     38    6.3  

Limitations and Other Indemnity Claim Matters

     38    6.4  

Indemnification Procedures

     40    6.5  

No Reliance

     41      ARTICLE VII      GOVERNING LAW AND CONSENT TO JURISDICTION    7.1  

Governing Law

     42    7.2  

Consent to Jurisdiction

     42    7.3  

Waiver of Jury Trial

     43   

 

ii



--------------------------------------------------------------------------------

  ARTICLE VIII      GENERAL PROVISIONS    8.1  

Amendment and Modification

     43    8.2  

Waiver of Compliance; Consents

     43    8.3  

Notices

     43    8.4  

Assignment

     44    8.5  

Third Party Beneficiaries

     44    8.6  

Entire Agreement

     44    8.7  

Severability

     45    8.8  

Representation by Counsel

     45    8.9  

Disclosure Schedules

     45    8.10  

Facsimiles; Counterparts

     45   

Exhibits

 

Exhibit A

   —    Definitions

Exhibit B

   —    Form of Third Amended and Restated Agreement of Limited Partnership of
American Midstream Partners, LP

Exhibit C

   —    Form of Assignment of Interest

 

iii



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of April 15, 2013, is
made and entered into by and between High Point Infrastructure Partners, LLC, a
Delaware limited liability company (“HPIP”), and American Midstream Partners,
LP, a Delaware limited partnership (“AMID”). Each of the parties to this
Agreement is sometimes referred to individually in this Agreement as a “Party,”
and all of the parties to this Agreement are sometimes collectively referred to
in this Agreement as the “Parties.” Capitalized terms used but not defined
herein will have the meanings assigned to such terms in Exhibit A hereto.

R E C I T A L S

WHEREAS, HPIP owns 100% of the membership interests (the “High Point
Transmission Interest”) in High Point Gas Transmission Holdings, LLC, a Delaware
limited liability company (“HPGTH”);

WHEREAS, HPIP owns 100% of the membership interests (the “High Point Gathering
Interest”) in High Point Gas Gathering Holdings, LLC, a Delaware limited
liability company (“HPGGH”, and together with HPGTH, and each of the respective
Subsidiaries of HPGGH and HPGTH, the “High Point Entities”);

WHEREAS, pursuant to that certain Purchase Agreement, dated as of the date
hereof (the “Purchase Agreement”), by and between AIM Midstream Holdings, LLC, a
Delaware limited liability company (“AIM Holdings”), and HPIP, subject to the
terms and conditions contained therein, HPIP has agreed to acquire from AIM
Holdings, and AIM Holdings has agreed to sell to HPIP, (a) 90% of the membership
interests in American Midstream GP, LLC, a Delaware limited liability company
and the general partner of AMID (“AMID GP”), and (b) the 4,526,066 subordinated
units representing limited partner interests in AMID that are owned by AIM
Holdings (collectively, the “AMID Purchase”);

WHEREAS, immediately after the consummation of the AMID Purchase, and subject to
the terms and conditions of this Agreement, HPIP desires to contribute to AMID,
and AMID (through American Midstream, LLC (the “Operating Company”)) desires to
accept from HPIP, (i) the High Point Transmission Interest and the High Point
Gathering Interest (collectively, the “High Point Interests”) and (ii) the
amount in cash specified in Section 2.1 (collectively, the “AMID
Consideration”), in exchange for 5,142,857 Series A Convertible Preferred Units
issued by AMID (the “Convertible Preferred Units”), having the terms set forth
in the Third Amended and Restated Agreement of Limited Partnership of AMID, the
form of which is attached hereto as Exhibit B (the “Third Amended and Restated
Partnership Agreement”);

WHEREAS, for U.S. federal income tax purposes, it is intended that the
contribution of the AMID Consideration in exchange for Convertible Preferred
Units will qualify as an exchange to which Section 721(a) of the Code applies;
and

WHEREAS, pursuant to the Third Amended and Restated Partnership Agreement, HPIP
will be provided with certain registration rights with respect to the AMID
Common Units issuable upon conversion of the Convertible Preferred Units
acquired pursuant to this Agreement (including such AMID Common Units underlying
any Convertible Preferred Units issued to HPIP as payment in-kind distributions
pursuant to the terms of the Convertible Preferred Units (the “Conversion
Units”)), such registration rights to be as set forth in the Third Amended and
Restated Partnership Agreement.

 

1



--------------------------------------------------------------------------------

A G R E E M E N T S

NOW, THEREFORE, in consideration of the representations, warranties, agreements
and covenants contained in this Agreement, and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties undertake and agree as follows:

ARTICLE I

INTERPRETATIONS

1.1 Interpretations. In this Agreement, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to a
Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) references
to any Exhibit, Schedule, Section, Article, Annex, subsection and other
subdivision refer to the corresponding Exhibits, Schedules, Sections, Articles,
Annexes, subsections and other subdivisions of this Agreement; (e) references in
any Section or Article or definition to any clause means such clause of such
Section, Article or definition; (f) “hereunder,” “hereof,” “hereto” and words of
similar import are references to this Agreement as a whole and not to any
particular provision of this Agreement; (g) the word “or” is not exclusive, and
the word “including” (in its various forms) means “including without
limitation”; (h) each accounting term not otherwise defined in this Agreement
has the meaning commonly applied to it in accordance with U.S. GAAP;
(i) references to “days” are to calendar days; and (j) all references to money
refer to the lawful currency of the United States. The Table of Contents and the
Article and Section titles and headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of, or to affect
the meaning or interpretation of, this Agreement.

ARTICLE II

CONTRIBUTION OF THE AMID CONSIDERATION; CLOSING

2.1 Contribution of the AMID Consideration. Upon the terms contained in this
Agreement, at the Closing (as defined below) HPIP contributed and delivered to
AMID, and AMID (through the Operating Company) accepted from HPIP, (i) the High
Point Interests and (ii) Fifteen Million Dollars ($15,000,000) in cash, less an
amount equal to the HPIP Transaction Expenses (the “Cash Contribution”).

2.2 Consideration for AMID Consideration. The consideration issued and delivered
by AMID to HPIP in exchange for the contribution of the AMID Consideration by
HPIP to AMID consisted of the Convertible Preferred Units.

2.3 Time and Place of Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) took place at the offices of Latham & Watkins
LLP, 811 Main Street, Suite 3700, Houston, Texas 77002 on the date hereof (the
“Closing Date”). The Closing is deemed effective as of 12:01 a.m., Houston,
Texas time, on the Closing Date.

 

2



--------------------------------------------------------------------------------

2.4 Deliveries and Actions at Closing.

(a) AMID Deliveries and Actions. At the Closing, AMID executed and delivered, or
caused to be executed and delivered, to HPIP, each of the following documents,
where the execution or delivery of documents is contemplated, and took or caused
to be taken the following actions, where the taking of actions is contemplated:

(i) Convertible Preferred Unit Certificates. Original unit certificates
representing the Convertible Preferred Units;

(ii) Third Amended and Restated Partnership Agreement. A counterpart of the
Third Amended and Restated Partnership Agreement duly executed by AMID GP, as
general partner of AMID;

(iii) Assignment of Interest. A counterpart of an assignment, substantially in
the form attached hereto as Exhibit C (the “Assignment of Interest”), evidencing
the contribution, conveyance, assignment, transfer and delivery of the High
Point Interests, duly executed by the Operating Company;

(iv) Legal Opinion. An opinion with respect to certain corporate and tax matters
from Andrews Kurth LLP, counsel to AMID, dated as of the Closing Date and
reasonably satisfactory to HPIP;

(v) Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of AMID GP, on behalf of AMID, certifying as to and attaching: (i) the
AMID Partnership Agreement, (ii) the resolutions of the Board of Directors of
AMID GP authorizing the execution and delivery of the Transaction Documents and
the transactions contemplated thereby, including the issuance of the Convertible
Preferred Units, and (iii) the incumbency of the officers authorized to execute
the Transaction Documents on behalf of AMID;

(vi) Good Standing Certificates. A copy of each AMID Entity’s certificate of
formation and a certificate of existence and good standing as of a recent date
with respect to each AMID Entity, issued by the Secretary of State of Delaware
or of the applicable state of formation and a certificate of the Secretary of
State (or corresponding official) of each applicable jurisdiction, dated as of a
recent date, evidencing the qualification and good standing of each of the AMID
Entities as a foreign limited liability company, foreign limited partnership or
foreign corporation, as the case may be; and

(vii) Payment Confirmation. Confirmation that Bank of America, N.A. has received
the payment described in Section 2.4(b)(i)(C).

(viii) AMID Credit Facility Waiver. A waiver or amendment of the AMID Credit
Facility mutually satisfactory to AMID and HPIP in their respective reasonable
discretion.

 

3



--------------------------------------------------------------------------------

(ix) Purchase Agreement. Duly executed and delivered copy of the Purchase
Agreement.

(x) Consents. All final and nonappealable authorizations, consents, orders or
approvals of, or declarations or filings with, or expiration of waiting periods
set forth on Schedules 4.3 or 4.4 of the AMID Disclosure Schedules.

(b) HPIP Deliveries and Actions. At the Closing, HPIP executed and delivered, or
caused to be executed and delivered, to AMID, each of the following documents,
where the execution or delivery of documents is contemplated, and took or caused
to be taken the following actions, where the taking of actions is contemplated:

(i) Cash Contribution. HPIP paid the Cash Contribution, by wire transfer of
immediately available funds, to an account specified by Bank of America, N.A.,
Administrative Agent under the AMID Credit Facility, to pay a portion of the
amounts outstanding under the AMID Credit Facility;

(ii) FIRPTA Certificate. A certificate of HPIP in the form specified in Treasury
Regulation Section 1.1445-2(b)(2)(iv) that HPIP is not a “foreign person” within
the meaning of Section 1445 of the Code;

(iii) Assignment of Interest. A counterpart of the Assignment of Interest, duly
executed by HPIP;

(iv) Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of HPIP, certifying as to and attaching: (i) the HPIP LLC Agreement
and each High Point Entity LLC Agreement, (ii) the resolutions of the Board of
Managers of HPIP authorizing the execution and delivery of the Transaction
Documents and the transactions contemplated thereby, and (iii) the incumbency of
the officers authorized to execute the Transaction Documents on behalf of HPIP;

(v) Good Standing Certificates. A copy of each of HPIP’s, HPGGH’s and HPGTH’s
certificate of formation and a certificate of existence and good standing as of
a recent date with respect to each such entity, issued by the Secretary of State
of Delaware and a certificate of the Secretary of State (or corresponding
official) of each applicable jurisdiction, dated as of a recent date, evidencing
the qualification and good standing of each of the High Point Entities as a
foreign limited liability company, foreign limited partnership or foreign
corporation, as the case may be; and

(vi) Payment Confirmation; Lien Release. Confirmation that CitiBank, N.A.
(“CitiBank”) has received the payment described in Section 2.4(b)(i)(A), and
Citibank has released all of its Liens on the High Point Entities.

 

4



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF HPIP

HPIP hereby represents and warrants to AMID as follows:

3.1 Organization; Qualification. Each of HPIP and the High Point Entities is an
entity duly formed, validly existing and in good standing under the laws of the
State of Delaware and has all requisite organizational power and authority to
own, lease and operate its properties and to carry on its business as it is now
being conducted. Each High Point Entity is duly qualified, registered or
licensed to do business as a foreign entity and is in good standing in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification necessary, except where
the failure to be so duly qualified, registered or licensed and in good standing
would not reasonably be expected to have a High Point Material Adverse Effect or
to prevent or materially delay the consummation of the transactions contemplated
by the Transaction Documents to which HPIP is a party or to materially impair
HPIP’s ability to perform its obligations under the Transaction Documents to
which it is a party. HPIP has made available to AMID true and complete copies of
the Organizational Documents of HPIP and the High Point Entities, as in effect
on the Closing Date.

3.2 Authority; Enforceability.

(a) HPIP has the requisite limited liability company power and authority to
execute and deliver the Transaction Documents to which it is a party, and to
consummate the transactions contemplated thereby. The execution and delivery by
HPIP of the Transaction Documents to which HPIP is a party, and the consummation
by HPIP of the transactions contemplated thereby, have been duly and validly
authorized by HPIP, and no other proceedings on the part of HPIP are necessary
to authorize the Transaction Documents to which it is a party or to consummate
the transactions contemplated by the Transaction Documents to which it is a
party.

(b) The Transaction Documents to which HPIP is a party have been duly executed
and delivered by HPIP, and, assuming the due authorization, execution and
delivery by the other parties thereto, each Transaction Document to which HPIP
is a party constitutes the valid and binding agreement of HPIP, enforceable
against HPIP in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws relating to or affecting creditors’
rights generally and subject, as to enforceability, to legal principles of
general applicability governing the availability of equitable remedies,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) (collectively, “Creditors’ Rights”).

3.3 Non-Contravention.

(a) Except as set forth on Schedule 3.3(a) of the HPIP Disclosure Schedules, the
execution, delivery and performance by HPIP of the Transaction Documents to
which HPIP is a party, and the consummation by HPIP of the transactions
contemplated thereby, do not and will not: (i) result in any breach of any
provision of the Organizational Documents of HPIP; (ii)

 

5



--------------------------------------------------------------------------------

assuming compliance with the matters referred to in Section 3.4, violate any Law
to which HPIP is subject or by which any of HPIP’s properties or assets is
bound, except, in the case of clause (ii) for such defaults or rights of
termination, cancellation, amendment or acceleration or violations as would not
reasonably be expected to prevent or materially delay the consummation of the
transactions contemplated by the Transaction Documents to which HPIP is a party
or to materially impair HPIP’s ability to perform its obligations under the
Transaction Documents to which it is a party.

(b) Except as set forth on Schedule 3.3(b) of the HPIP Disclosure Schedules, the
execution, delivery and performance of the Transaction Documents to which HPIP
is a party by HPIP and the consummation by HPIP of the transactions contemplated
thereby does not and will not: (i) result in any breach of any provision of the
Organizational Documents of the High Point Entities; (ii) constitute a default
(or an event that with the giving of notice or the passage of time or both would
give rise to a default) or cause any obligation under, or give rise to any right
of termination, cancellation, amendment, preferential purchase right or
acceleration (with or without the giving of notice, or the passage of time or
both) under any of the terms, conditions or provisions of any Contract to which
any High Point Entity is a party or by which any property or assets of any High
Point Entity is bound or affected; (iii) assuming compliance with the matters
referred to in Section 3.4, violate any Law to which any High Point Entity is
subject or by which any High Point Entity’s properties or assets is bound;
(iv) constitute (with or without the giving of notice or the passage of time or
both) an event that would result in the creation of any Lien (other than
Permitted Liens) on any asset of any High Point Entity; or (v) cause any High
Point Entity to become subject to, or to become liable for the payment of, any
Tax, except, in the cases of clauses (ii), (iii) and (iv), for such defaults or
rights of termination, cancellation, amendment or acceleration, violations or
Liens, as would not reasonably be expected to have a High Point Material Adverse
Effect.

3.4 Governmental Approvals. Except as set forth on Schedule 3.4 of the HPIP
Disclosure Schedules, no declaration, filing or registration with, or notice to,
or authorization, consent or approval of, any Governmental Authority by HPIP or
either of the High Point Entities is necessary for the consummation by HPIP of
the transactions contemplated by the Transaction Documents to which it is a
party, other than such declarations, filings, registrations, notices,
authorizations, consents or approvals that have been obtained or made or that
would in the ordinary course be made or obtained after the Closing, or which, if
not obtained or made, would not reasonably be expected to prevent or materially
delay the consummation of the transactions contemplated by the Transaction
Documents to which HPIP is a party or to materially impair HPIP’s ability to
perform its obligations under the Transaction Documents to which it is a party.

3.5 Capitalization; Subsidiaries.

(a) Schedule 3.5(a) of the HPIP Disclosure Schedules sets forth, as of the date
hereof, a correct and complete description of the following: (i) all of the
issued and outstanding membership interests of the High Point Entities and
(ii) the record owners of the membership interests of the High Point Entities.
Except as set forth on Schedule 3.5(a) of the HPIP Disclosure Schedules, there
are no other outstanding equity interests of the High Point Entities.

 

6



--------------------------------------------------------------------------------

(b) (i) The High Point Gathering Interest (A) constitutes 100% of the issued and
outstanding membership interests of HPGGH, (B) has been duly authorized, validly
issued and fully paid (to the extent required under the limited liability
company agreement of HPGGH) and is nonassessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware LLC Act) and
(C) has not been issued in violation of any preemptive rights, rights of first
refusal or other similar rights of any Person.

(ii) The High Point Transmission Interest (A) constitutes 100% of the issued and
outstanding membership interests of HPGTH, (B) has been duly authorized, validly
issued and fully paid (to the extent required under the limited liability
company agreement of HPGTH) and is nonassessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware LLC Act) and
(C) has not been issued in violation of any preemptive rights, rights of first
refusal or other similar rights of any Person.

(c) Except as set forth in a limited liability company agreement of a High Point
Entity, there are no preemptive rights, rights of first refusal or other
outstanding rights, options, warrants, conversion rights, stock appreciation
rights, redemption rights, repurchase rights, agreements, arrangements, calls,
subscription agreements, commitments or rights of any kind that obligate any
High Point Entity to issue or sell any equity interests or any securities or
obligations convertible or exchangeable into or exercisable for, or giving any
Person a right to subscribe for or acquire, any equity interests in such High
Point Entity, and no securities or obligations evidencing such rights are
authorized, issued or outstanding. There are no preemptive rights, rights of
first refusal or other outstanding options, warrants, conversion rights,
redemption rights, repurchase rights, calls or subscription agreements pursuant
to any High Point Entity LLC Agreement or any other agreement to which a High
Point Entity is party that are or will be exercisable in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated herein.

(d) None of the High Point Entities has outstanding any bonds, debentures, notes
or other obligations the holders of which have the right to vote (or convertible
into or exercisable for securities having the right to vote) with the holders of
equity interests in such High Point Entity on any matter.

(e) Schedule 3.5(e) of the HPIP Disclosure Schedules sets forth the name of each
Subsidiary (the “High Point Subsidiaries”) of each High Point Entity, and the
jurisdiction of its incorporation or formation, as applicable. The High Point
Entities own directly or indirectly, 100% of the stock, membership interests or
limited partner interests, as applicable, in each of the High Point
Subsidiaries; such equity interests have been duly authorized and validly issued
in accordance with the Organizational Documents of each High Point Subsidiary
and are fully paid (to the extent required under such Organizational Documents)
and nonassessable (except as such nonassessability may be affected by matters
described in Sections 18-303, 18-607 and 18-804 of the Delaware LLC Act); and
each High Point Entity owns such membership interests free and clear of all
Liens, except for transfer restrictions imposed under federal and state
securities laws or under the Organizational Documents of the applicable High
Point Subsidiary.

 

7



--------------------------------------------------------------------------------

(f) Other than any High Point Entity’s direct or indirect ownership of 100% of
the equity interests in the High Point Subsidiaries, none of the High Point
Entities owns, directly or indirectly, any equity or long-term debt securities
of any corporation, partnership, limited liability company, joint venture,
association or other entity.

(g) Subject to limitations under applicable Law and except as disclosed on
Schedule 3.5(g) of the HPIP Disclosure Schedules, no High Point Entity is
currently prohibited, directly or indirectly, from paying any dividends to any
other High Point Entity, from making any other distribution on its equity
interests, from repaying to any other High Point Entity any loans or advances
from such High Point Entity or from transferring any of its property or assets
to any other High Point Entity.

3.6 Ownership of High Point Interests.

(a) HPIP has good and valid title to the High Point Interests, free and clear of
all Liens other than (i) any transfer restrictions imposed by federal and state
securities laws and (ii) any transfer restrictions contained in the
Organizational Documents of any High Point Entity.

(b) HPIP has assigned, conveyed, transferred and delivered to the Operating
Company good and valid title to the High Point Interests, free and clear of all
Liens other than (A) any transfer restrictions imposed by federal and state
securities laws, (B) any transfer restrictions contained in the Organizational
Documents of any High Point Entity and (C) any Liens on the High Point Interests
as a result of actions by the Operating Company.

(c) HPIP is not a party to any agreements, arrangements or commitments
obligating HPIP to grant, deliver or sell, or cause to be granted, delivered or
sold, the High Point Interests, by sale, lease, license or otherwise, other than
this Agreement.

(d) There are no voting trusts, proxies or other agreements or understandings to
which HPIP is bound with respect to the voting of the High Point Interests.

3.7 Compliance with Law. Except for Environmental Laws, Laws requiring the
obtaining or maintenance of a Permit and Tax matters, which are the subject of
Sections 3.12, 3.15 and 3.16, respectively, (a) each High Point Entity is in
compliance in all material respects with all applicable Laws, (b) no High Point
Entity has received written notice of any material violation of any applicable
Law by any High Point Entity and (c) to the Knowledge of HPIP, no High Point
Entity is under investigation by any Governmental Authority for potential
material non-compliance with any Law by any High Point Entity.

3.8 Title to Properties and Assets. (a) Each High Point Entity has title to or
rights or interests in its real property and personal property, free and clear
of all Liens (subject to Permitted Liens), sufficient to allow it to conduct its
business as currently being conducted in all material respects.

(b) Pursuant to the agreements set forth in Schedule 3.8 of the HPIP Disclosure
Schedules, High Point Gas Transmission, LLC transferred certain gas gathering
and other assets to High Point Gas Gathering, LLC.

 

8



--------------------------------------------------------------------------------

(c) All of the High Point Assets are owned by the High Point Entities. All of
the High Point Assets are described on Schedule 3.8(c).

3.9 Rights-of-Way. Except as set forth on Schedule 3.9 of the HPIP Disclosure
Schedules, (a) each High Point Entity has such Rights-of-Way from each Person as
are necessary to use, own and operate such High Point Entity’s assets in the
manner such assets are currently used, owned and operated by such High Point
Entity, (b) each High Point Entity has fulfilled and performed all of its
obligations with respect to such Rights-of-Way in all material respects and
(c) no event has occurred that allows, or after the giving of notice or the
passage of time, or both, would allow, revocation or termination thereof or
would result in any material impairment of the rights of the holder of any such
Rights-of-Way.

3.10 Financial Statements.

(a) Attached hereto as Schedule 3.10(a) of the HPIP Disclosure Schedules are
true and complete copies of the following financial statements (collectively,
the “High Point Financial Statements”): (i) an unaudited consolidated balance
sheet of HPIP as of December 31, 2012 and (ii) the related unaudited
consolidated statements of income for the month then ended.

(b) Except as set forth on Schedule 3.10(b) of the HPIP Disclosure Schedules,
the High Point Financial Statements are based on the books and records of HPIP
and have been prepared in accordance with GAAP, applied on a consistent basis
throughout the periods presented thereby, and fairly present in all material
respects the financial position and operating results, owners’ equity and cash
flows of HPIP and the High Point Entities as of, and for the periods ended on,
the respective dates thereof. HPIP has not received any complaint, allegation,
assertion or claim in writing regarding the accounting practices, procedures,
methodologies, or methods of HPIP or either of the High Point Entities or their
respective internal accounting controls over financial reporting, including any
such complaint, allegation, assertion or claim that HPIP or any of the High
Point Entities has engaged in fraudulent or materially misleading accounting or
auditing practices.

(c) No High Point Entity has any liability, whether accrued, contingent,
absolute or otherwise, except for (i) liabilities set forth on the consolidated
balance sheet of HPIP dated as of December 31, 2012 or the notes thereto and
(ii) liabilities that have arisen since December 31, 2012 in the ordinary course
of business. Prior to repayment by HPIP in connection with this Agreement, the
outstanding principal balance owed by the High Point Entities under the credit
agreement between the High Point Entities and Citibank is $20,000,000.

3.11 Absence of Certain Changes. Except as set forth on Schedule 3.11 of the
HPIP Disclosure Schedules or as expressly contemplated by this Agreement, since
December 31, 2012, the business of each High Point Entity has been conducted in
the ordinary course and in a manner consistent with past practice and there has
not been (a) any event, occurrence or development which has had, or would be
reasonably expected to have, a High Point Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

3.12 Environmental Matters. Except as to matters set forth on Schedule 3.12 of
the HPIP Disclosure Schedules:

(a) each High Point Entity is in material compliance with all applicable
Environmental Laws;

(b) each High Point Entity possesses all Permits required under Environmental
Laws for its operations as currently conducted and is in material compliance
with the terms of such Permits, and such Permits are in full force and effect
and are set forth on Schedule 3.12(b) of the HPIP Disclosure Schedules;

(c) each High Point Entity and its properties and operations are not subject to
any pending or, to the Knowledge of HPIP, threatened Proceeding arising under
any Environmental Law, nor has any High Point Entity received any written and
pending notice, order, request for information or complaint from any
Governmental Authority alleging a material violation of or liability arising
under any Environmental Law;

(d) HPIP has made available to AMID complete and correct copies of all
environmental site assessment reports and studies relating to each High Point
Entity that are in the possession of HPIP and, to the Knowledge of HPIP, there
are no other such reports or studies in existence; and

(e) to the Knowledge of HPIP, there has been no Release of Hazardous Substances
on, at, under, to, or from any of the properties of any High Point Entity, or
from or in connection with any High Point Entity’s operations in a manner that
would reasonably be expected to give rise to any material liability pursuant to
any Environmental Law.

3.13 Material Contracts.

(a) Except as set forth on Schedule 3.13 of the HPIP Disclosure Schedules, as of
the date hereof, no High Point Entity is a party to or bound by any Contract
that:

(i) relates to (A) the purchase of materials, supplies, goods, services or other
assets, (B) the purchase, sale, transporting, gathering, processing, or storing
of natural gas, condensate or other liquid or gaseous hydrocarbons or the
products therefrom, or the provision of services related thereto or (C) the
construction of capital assets, in the cases of clauses (A), (B) and (C) that
(1) provides for either (x) annual payments by a High Point Entity in excess of
$250,000 or (y) aggregate payments by a High Point Entity in excess of $500,000
and (2) cannot be terminated by such High Point Entity on 90 days or less notice
without payment by such High Point Entity of any material penalty;

(ii) contains any provision or covenant, which after the Closing will apply to
the business of any High Point Entity, materially restricting such High Point
Entity from engaging in any lawful business activity or competing with any
Person;

(iii) (A) relates to the creation, incurrence, assumption, or guarantee of any
indebtedness for borrowed money by a High Point Entity or (B) creates a
capitalized lease obligation (except, in the cases of clauses (A) and (B), any
such Contract with an aggregate principal amount not exceeding $250,000);

 

10



--------------------------------------------------------------------------------

(iv) relates to any commodity or interest rate swap, cap or collar agreements or
other similar hedging or derivative transactions;

(v) is a bond, letter of credit, guarantee or security deposit posted (or
supported) by or on behalf of a High Point Entity;

(vi) is in respect of the formation of any partnership or joint venture or
otherwise relates to the joint ownership or operation of the assets owned by a
High Point Entity (other than such agreements with respect to which the only
counterparty is another High Point Entity);

(vii) includes the acquisition of assets or properties, or sale of assets with a
book value, in excess of $1,000,000 (whether by merger, sale of stock, sale of
assets or otherwise);

(viii) any Contract or commitment that involves a sharing of profits, losses,
costs or liabilities by a High Point Entity with any other Person;

(ix) otherwise involves the annual payment by or to a High Point Entity of more
than $250,000 in the aggregate and cannot be terminated by such High Point
Entity on 90 days or less notice without payment by such High Point Entity of
any material penalty;

(x) provides for the indemnification of one or more Persons by one or more High
Point Entities or the assumption of any Tax, environmental or other Liability of
any person not in the ordinary course of business; and

(xi) relates to the acquisition or disposition of any business, a material
amount of stock, other equity interest or assets of any other Person or any real
property (whether by merger, sale of stock or other equity interests, sale of
assets or otherwise).

(b) Each Contract required to be disclosed pursuant to Section 3.13(a)
(collectively, the “High Point Material Contracts”) is a valid and binding
obligation of the applicable High Point Entity, and is in full force and effect
and enforceable in accordance with its terms against such High Point Entity and,
to the Knowledge of HPIP, the other parties thereto, except, in each case, as
enforcement may be limited by Creditors’ Rights. HPIP has made available to AMID
a true and complete copy of each High Point Material Contract.

(c) None of the High Point Entities nor, to the Knowledge of HPIP, any other
party to any High Point Material Contract is in default or breach in any
material respect under the terms of any High Point Material Contract and no
event has occurred that with the giving of notice or the passage of time or both
would constitute a breach or default in any material respect by a High Point
Entity or, to the Knowledge of HPIP, any other party to any High Point Material
Contract, or would permit termination, modification or acceleration under any
High Point Material Contract.

 

11



--------------------------------------------------------------------------------

(d) As of the date hereof, to the Knowledge of HPIP, no High Point Entity has
received notice that any current supplier, shipper or customer intends to amend
or discontinue a business relationship (including termination of a High Point
Material Contract) with such High Point Entity that could reasonably be expected
to generate revenues for such High Point Entity or pursuant to which such High
Point Entity could reasonably be expected to incur costs, in either case of
$1,000,000 or more in the aggregate.

(e) Neither HPIP nor any of the High Point Entities has received written notice
that any current supplier, shipper or customer intends to discontinue a business
relationship with either or both of the High Point Entities that could
reasonably be expected to generate revenues for the High Point Entities or
pursuant to which the High Point Entities could reasonably be expected to incur
costs, in either case in the aggregate of $250,000 or more during the 2013
calendar year.

3.14 Legal Proceedings. (a) Other than with respect to Proceedings arising under
Environmental Laws which are the subject of Section 3.12 or as is set forth on
Schedule 3.14(a) of the HPIP Disclosure Schedules, there are no material
Proceedings pending or, to the Knowledge of HPIP, threatened against HPIP or a
High Point Entity or affecting any of their respective properties or assets,
except such Proceedings as do not relate to the High Point Entities, the High
Point Assets or the High Point Businesses or as would not reasonably be expected
to prevent or materially delay the consummation of the transactions contemplated
by the Transaction Documents to which HPIP is a party or to materially impair
HPIP’s ability to perform its obligations under the Transaction Documents to
which it is a party. To the Knowledge of HPIP, no event has occurred or
circumstances exist that would reasonably give rise to, or serve as a basis for,
any such Proceedings.

(b) Except as set forth on Schedule 3.14(b) of the HPIP Disclosure Schedules, to
the Knowledge of HPIP, there are (i) no outstanding orders from any Governmental
Authority that adversely affect the ability of any of the High Point Entities to
own, use or operate the High Point Assets or conduct the High Point Businesses
as they are currently owned, used, operated and conducted by such High Point
Entity and (ii) no unsatisfied judgments, penalties or awards against or
affecting either of the High Point Entities or any of their respective
properties or assets.

3.15 Permits. (a) Other than with respect to Permits issued pursuant to or
required under Environmental Laws that are the subject of Section 3.12(a),
(i) each High Point Entity has all material Permits as are necessary to use, own
and operate its assets in the manner such assets are currently used, owned and
operated by such High Point Entity and each such Permit is listed on Schedule
3.15 of the HPIP Disclosure Schedules, including the names of the Permits and
their respective dates of issuance and expiration; (ii) each High Point Entity
has fulfilled and performed all of its material obligations with respect to such
Permits which are or will be due to have been fulfilled and performed by the
applicable date specified therein; (iii) except as set forth on Schedule 3.15 of
the HPIP Disclsoure Schedules, there is no Proceeding or investigation pending,
or to the Knowledge of HPIP threatened, to terminate, suspend or modify any such
Permit; and (iv) no event has occurred, to the Knowledge of HPIP, that would
prevent any such Permit from being renewed or reissued or which allows or, after
notice or lapse of time, would allow such Permit to terminate or be modified or
suspended, except where failure to hold, maintain or renew any such Permit or
Permits would not, individually or in the aggregate, reasonably be expected to
have a High Point Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.12(b) or 3.15, as applicable, of the HPIP
Disclosure Schedules, each such Permit is final and non-appealable.

3.16 Taxes.

(a) All material Tax Returns required to be filed by or with respect to the High
Point Entities, the High Point Businesses or the High Point Assets have been
timely filed, all such Tax Returns are complete and correct in all material
respects, and all material Taxes due relating to the High Point Entities, the
High Point Businesses or the High Point Assets have been paid in full or
adequately accrued for in the High Point Financial Statements.

(b) There are no material claims (other than claims being contested in good
faith through appropriate proceedings and for which adequate reserves have been
made in accordance with GAAP) with respect to a High Point Entity, the High
Point Businesses or the High Point Assets for any Taxes, and no material
assessment, deficiency, or adjustment has been asserted or proposed in writing
with respect to any Taxes or Tax Returns of or with respect to a High Point
Entity, the High Point Businesses or the High Point Assets.

(c) No material Tax audits or administrative or judicial proceedings are being
conducted, are pending or, to the Knowledge of HPIP, are proposed with respect
to a High Point Entity, the High Point Businesses or the High Point Assets.

(d) There are no Liens for Taxes on any of the High Point Businesses or the High
Point Assets other than Permitted Liens.

(e) All material Taxes required to be withheld, collected or deposited by or
with respect to the High Point Entities, the High Point Businesses or the High
Point Assets have been timely withheld, collected or deposited as the case may
be, and to the extent required, have been paid to the relevant taxing authority.

(f) There are no outstanding agreements or waivers extending the applicable
statutory periods of limitation for any material Taxes of or associated with the
High Point Entities, the High Point Businesses or the High Point Assets for any
period.

(g) HPIP is not a “foreign person” as defined in Section 1445(f)(3) of the Code,
and the rules and Treasury Regulations promulgated thereunder, or an entity
disregarded as separate from its owner for United States federal income tax
purposes.

(h) Each of the High Point Entities is, and has been since its formation,
properly classified as an entity disregarded as separate from its owner for
United States federal income tax purposes.

 

13



--------------------------------------------------------------------------------

3.17 Employee Benefits; Employment and Labor Matters.

(a) Except as set forth on Schedule 3.17(a) of the HPIP Disclosure Schedules,
none of the High Point Entities employs or has ever employed any employees. All
of the employees currently providing services in relation to the business of the
High Point Entities (the “High Point Business Employees”) are employed by High
Point Energy, LLC or one of its Affiliates (other than the High Point Entities).

(b) Except as set forth on Schedule 3.17(b) of the HPIP Disclosure Schedules,
there is no:

(i) “employee benefit plan,” as such term is defined in Section 3(3) of ERISA,
that is subject to ERISA and that is or within the past six years has been,
sponsored, maintained, contributed to, or required to be contributed to, by HPIP
or any High Point Entity (collectively, the “HPIP Transaction Entities”) or by
any ERISA Affiliate of any of the HPIP Transaction Entities (together with the
HPIP Transaction Entities, the “HPIP Group”) (the “HPIP Group ERISA Plans”); or

(ii) material personnel policy, equity-based plan (including, but not limited
to, unit option plans, unit purchase plans, unit appreciation rights and phantom
unit plans), collective bargaining agreement, bonus plan or arrangement,
incentive award plan or arrangement, vacation policy, severance pay or retention
plan or arrangement, change in control policy or agreement, deferred
compensation agreement or arrangement, executive compensation or supplemental
income arrangement, consulting agreement, employment or consulting agreement or
any other employee benefit plan, agreement, arrangement, program, practice or
understanding not described in Section 3.17(b)(i) that is sponsored, maintained
or contributed to, or required to be contributed to, by any HPIP Transaction
Entity or by any Affiliate of any HPIP Transaction Entity (together with the
HPIP Group ERISA Plans, the “HPIP Group Benefit Plans”).

provided, however, that Schedule 3.17(b) of the HPIP Disclosure Schedules does
not list any HPIP Group Benefit Plan that is not maintained, sponsored,
contributed to or required to be contributed to by any of the HPIP Transaction
Entities and for which such entities could not reasonably be expected to have
any material liability.

(c) True, correct and complete copies of each written (and summaries of each
unwritten) HPIP Group Benefit Plan required to be listed on Schedule 3.17(b) of
the HPIP Disclosure Schedules (the “Listed HPIP Group Benefit Plans”), related
trusts, insurance or group annuity contracts and each other funding or financing
arrangement, as applicable, relating to all Listed HPIP Group Benefit Plans,
including all amendments to all of the foregoing, have been made available to
AMID. In addition, there has been made available to AMID, with respect to each
Listed HPIP Group Benefit Plan, as applicable, (i) the most recent report on
Form 5500, (ii) the most recent summary plan descriptions and all associated
summaries of material modifications, (iii) the most recent determination letter,
advisory letter or opinion letter from the Internal Revenue Service and any
outstanding determination letter application, (iv) the most recent
nondiscrimination tests performed under the Code, and (v) all non-routine
filings or correspondence made with any Governmental Authority.

 

14



--------------------------------------------------------------------------------

(d) Except as disclosed on Schedule 3.17(d) of the HPIP Disclosure Schedules and
excluding matters that could not reasonably be expected to result in material
liability to any High Point Entity or to have a Material Adverse Effect on any
AMID Entity:

(i) Each HPIP Group Benefit Plan has been administered in compliance with its
terms, the applicable provisions of ERISA, the Code and all other applicable
laws and the terms of all applicable collective bargaining agreements;

(ii) There are no actions, suits or claims pending (other than routine claims
for benefits) or, to the Knowledge of HPIP, threatened, with respect to any HPIP
Group Benefit Plan and no HPIP Group Benefit Plan is under audit or is subject
to an investigation by the Internal Revenue Service, the U.S. Department of
Labor or any other federal or state governmental agency nor, to the Knowledge of
HPIP, is any such audit or investigation pending;

(iii) All contributions and payments required to be made to or under each HPIP
Group Benefit Plan have been timely made or, if not yet due, have been properly
reflected in the HPIP Financial Statements prior to the date of this Agreement;

(iv) Each HPIP Group Benefit Plan intended to be qualified under Section 401 of
the Code is so qualified and has received a favorable determination letter,
advisory letter or opinion letter from the Internal Revenue Service or has
pending or has time remaining in which to file an application for a
determination letter to that effect; and

(v) No event has occurred and no condition exists with respect to any HPIP Group
Benefit Plan that would subject the HPIP Group or any Affiliate thereof to any
tax, fine, lien, penalty or other liability imposed by ERISA or the Code and no
nonexempt “prohibited transaction” (as such term is defined in Section 406 of
ERISA and Section 4975 of the Code or Section 502 of ERISA) has occurred with
respect to any HPIP Group Benefit Plan.

(e) In connection with the consummation of the transactions contemplated by this
Agreement and the Purchase Agreement, no payments have or will be made under the
HPIP Group Benefit Plans or otherwise which, in the aggregate, could result in
the loss of deduction or the imposition any excise tax under Sections 280G and
4999 of the Code.

(f) Except as disclosed on Schedule 3.17(f) of the HPIP Disclosure Schedules,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement or the Purchase Agreement (whether
alone or in conjunction with a subsequent event) will result in the acceleration
or creation of any rights of any person to payments or benefits or increases in
or funding of any payments or benefits or any loan forgiveness.

(g) Except as disclosed on Schedule 3.17(g) of the HPIP Disclosure Schedules:
(i) no HPIP Group Benefit Plan is a multiemployer pension plan (as defined in
Section 3(37) of ERISA) (“Multiemployer Plan”), multiple employer plan (as
defined in Section 4063(a) of ERISA) (“Multiple Employer Plan”) or other pension
plan subject to Title IV of ERISA and no member of the HPIP Group has sponsored
or contributed to or been required to contribute to a

 

15



--------------------------------------------------------------------------------

Multiemployer Plan, Multiple Employer Plan or other pension plan subject to
Title IV of ERISA at any time within the previous six (6) years, and (ii) no
HPIP Group Benefit Plan provides compensation or benefits to any High Point
Business Employee who resides or performs services primarily outside of the
United States.

(h) Except as disclosed on Schedule 3.17(h) of the HPIP Disclosure Schedules:
(i) no HPIP Group Benefit Plan provides retiree medical or retiree life
insurance benefits to any High Point Business Employee and none of the HPIP
Transaction Entities is contractually or otherwise obligated (whether or not in
writing) to provide any person with life insurance or medical benefits upon
retirement or termination of employment, in any case other than as required by
the provisions of Section 601 through 608 of ERISA and Section 4980B of the Code
or otherwise as required by applicable law, and (ii) each Listed HPIP Group
Benefit Plan which is an “employee welfare benefit plan,” as such term is
defined in Section 3(1) of ERISA, may be unilaterally amended or terminated in
its entirety without liability except as to benefits accrued thereunder prior to
such amendment or termination.

(i) Except as disclosed on Schedule 3.17(i) of the HPIP Disclosure Schedules and
excluding matters that could not reasonably be expected to result in material
liability to any High Point Entity or to have a Material Adverse Effect on any
AMID Entity, each HPIP Group Benefit Plan that is a “nonqualified deferred
compensation plan” within the meaning of Section 409A(d)(1) of the Code and any
award thereunder, in each case that is nonqualified deferred compensation
subject to Section 409A of the Code, (i) has been operated in all material
respects in good faith compliance with Section 409A of the Code since January 1,
2005, and all applicable regulations and notices issued thereunder, and
(ii) since January 1, 2009, has been in documentary compliance with Section 409A
of the Code.

(j) Except as could not reasonably be expected to result in material liability
to any High Point Entity or to have a Material Adverse Effect on any AMID
Entity, (i) each of the High Point Entities and the Affiliates of each of the
foregoing is in compliance with all applicable labor and employment Laws
including, without limitation, all Laws, rules, regulations, orders, rulings,
decrees, judgments and awards relating to employment discrimination, payment of
wages, overtime compensation, immigration, occupational health and safety, and
wrongful discharge; (ii) no action, suit, complaint, charge, arbitration,
inquiry, proceeding or investigation by or before any Governmental Authority,
brought by or on behalf of any employee, prospective or former employee or labor
organization or other representative of the employees or of any prospective or
former employees of any of the HPIP Transaction Entities or Affiliates of any of
the foregoing is pending or, to the Knowledge of HPIP, threatened against any of
the HPIP Transaction Entities or Affiliates of any of the foregoing, any present
or former director or employee (including with respect to alleged sexual
harassment, unfair labor practices or discrimination); and (iii) none of the
High Point Entities is subject to or otherwise bound by, any material consent
decree, order, or agreement with, any Governmental Authority relating to
employees or former employees of any of the High Point Entities or any
Affiliates of the foregoing.

(k) Except as disclosed on Schedule 3.17(k) of the HPIP Disclosure Schedules,
none of the High Point Business Employees is covered by any collective
bargaining agreement or any other arrangement with any labor union with respect
to his or her services in connection with the

 

16



--------------------------------------------------------------------------------

High Point Entities. No labor union or organization is representing any of the
High Point Business Employees in connection with their employment, and, to the
Knowledge of HPIP, there has not been any effort to organize any of the High
Point Business Employees in the past five years. None of the High Point Entities
is a signatory party to or otherwise subject to any collective bargaining
agreements.

3.18 Brokers’ Fee. Except as disclosed on Schedule 3.18 of the HPIP Disclosure
Schedules, no broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of HPIP or any of its Affiliates.

3.19 Regulatory Status. (a) Except as set forth on Schedule 3.19(a) of the HPIP
Disclosure Schedules, there are no currently effective tariffs authorized and
approved by FERC as of the date of this Agreement applicable to a High Point
Entity, or currently pending material rate filings, certificate applications, or
other filings that relate to High Point Entity made with FERC prior to the date
of this Agreement. Each High Point Entity (i) has all necessary approvals from
FERC and any state commission or agency with jurisdiction over any High Point
Entity or its assets to provide service to customers pursuant to the Natural Gas
Act and the Natural Gas Policy Act of 1978 or any applicable state law, as
amended, and (ii) has made all required FERC and state filings necessary to
offer such service, except where failure to have any such approval or to have
made any such filing would not reasonably be expected to have a High Point
Material Adverse Effect. No High Point Entity is a public-utility company or
holding company under the Public Utility Holding Company Act of 2005;

(b) High Point Gas Transmission, LLC is not currently subject to the FERC
Standards of Conduct set forth in 18 C.F.R. Part 358; and

(c) HPIP has provided AMID with each and every report filed by High Point Gas
Transmission, LLC with FERC.

(d) None of the High Point Entities is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1949, as amended.

3.20 Intellectual Property. Each High Point Entity owns or has the right to use
pursuant to license, sublicense, agreement or otherwise all material items of
Intellectual Property required or used in the operation of the business as
presently conducted; (b) no third party has asserted in writing delivered to a
High Point Entity an unresolved claim that such High Point Entity is infringing
on the Intellectual Property of such third party and (c) to the Knowledge of
HPIP, no third party is infringing on the Intellectual Property owned by a High
Point Entity.

3.21 Insurance. Schedule 3.21 of the HPIP Disclosure Schedules contains, as of
the date hereof, a complete and correct list of all material liability,
property, fire, casualty, product liability, workers’ compensation and other
insurance policies, if any, that are in full force and effect as of the date
hereof that insure or relate to the assets of any High Point Entity (the “High
Point Policies”). To the Knowledge of HPIP, as of the date hereof there is no
material claim,

 

17



--------------------------------------------------------------------------------

suit or other matter currently pending in respect of which any High Point Entity
has received any notice from the insurer under any High Point Policies
disclaiming coverage, reserving rights with respect to a particular claim or
such High Point Policy in general or canceling or materially amending any such
High Point Policy. To the Knowledge of HPIP, all premiums due and payable for
such High Point Policies have been duly paid, and such High Point Policies or
extensions or renewals thereof in the amounts described are outstanding and duly
in full force without interruption on the Closing Date.

3.22 Matters Relating to Acquisition of the Convertible Preferred Units.

(a) HPIP has such knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks of its investment in the
Convertible Preferred Units and is capable of bearing the economic risk of such
investment. HPIP is an “accredited investor” as that term is defined in Rule 501
of Regulation D (without regard to Rule 501(a)(4)) promulgated under the
Securities Act. HPIP is acquiring the Convertible Preferred Units for investment
for its own account and not with a view toward or for sale in connection with
any distribution thereof, or with any present intention of distributing or
selling the Convertible Preferred Units. HPIP does not have any Contract or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to the Convertible Preferred Units.
HPIP acknowledges and understands that (i) the acquisition of the Convertible
Preferred Units has not been registered under the Securities Act in reliance on
an exemption therefrom and (ii) the Convertible Preferred Units will, upon such
acquisition, be characterized as “restricted securities” under state and federal
securities laws. HPIP agrees that the Convertible Preferred Units may not be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of except pursuant to an effective registration statement under the Securities
Act or pursuant to an available exemption from the registration requirements of
the Securities Act, and in compliance with other applicable state and federal
securities laws. HPIP acknowledges and agrees that the Convertible Preferred
Securities will, when issued, include the restrictive legend specified in
Section 5.12(b)(vii) (B) of the Third Amended and Restated Partnership
Agreement.

(b) HPIP has undertaken such investigation as it has deemed necessary to enable
it to make an informed and intelligent decision with respect to the execution,
delivery and performance of this Agreement and the acquisition of the
Convertible Preferred Units. HPIP has had an opportunity to ask questions and
receive answers from AMID regarding the terms and conditions of the offering of
the Convertible Preferred Units and the business, properties, prospects and
financial condition of AMID. The foregoing, however, does not modify the
representations and warranties of AMID in Article IV and such representations
and warranties constitute the sole and exclusive representations and warranties
of AMID to HPIP in connection with the transactions contemplated by this
Agreement.

3.23 Budget. (a) Attached as Schedule 3.23(a) of the HPIP Disclosure Schedules
is the draft budget of the High Point Entities for fiscal year 2013 as of the
date hereof.

(b) HPIP has provided AMID with the most recent third-party projection received
by HPIP of the liability of High Point Gas Transmission, LLC and High Point Gas
Gathering, LLC for the abandonment of all of their assets.

 

18



--------------------------------------------------------------------------------

3.24 Restrictions on Business. Except as set forth in Schedule 3.24 of the HPIP
Disclosure Schedules, there is no agreement, judgment, injunction, order or
decree binding upon any of the High Point Entities that has or could be
reasonably expected to have the effect of prohibiting, restricting or materially
impairing any business practice of any of the High Point Entities, any
acquisition of property by any of the High Point Entities, the purchase of goods
or services from any party, the hiring of any individual or groups of
individuals or the conduct of business by any of the High Point Entities as
currently conducted.

3.25 Adequacy of Assets. The tangible assets to be owned by the High Point
Entities immediately after the Closing will be adequate to permit such High
Point Entities to conduct their respective business in substantially the same
manner as conducted prior to Closing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF AMID

AMID hereby represents and warrants to HPIP as follows:

4.1 Organization; Qualification. Each AMID Entity is an entity duly formed,
validly existing and in good standing under the laws of the state of its
organization and has all requisite organizational power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted, and is duly qualified, registered or licensed to do business as a
foreign entity and is in good standing in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification necessary, except where the failure to be so duly
qualified, registered or licensed and in good standing would not reasonably be
expected to have an AMID Material Adverse Effect or to prevent or materially
delay the consummation of the transactions contemplated by the Transaction
Documents to which it is a party or to materially impair the ability of AMID to
perform its obligations under the Transaction Documents to which it is a party.
AMID has made available to HPIP true and complete copies of the Organizational
Documents of each AMID Entity, as in effect on the Closing Date.

4.2 Authority; Enforceability; Valid Issuance.

(a) AMID has the requisite limited partnership power and authority to execute
and deliver the Transaction Documents to which it is a party, and to consummate
the transactions contemplated thereby. The execution and delivery by AMID of the
Transaction Documents to which it is a party, and the consummation by it of the
transactions contemplated thereby, have been duly and validly authorized by
AMID, and no other limited partnership proceedings on the part of AMID are
necessary to authorize the Transaction Documents to which it is a party or to
consummate the transactions contemplated by the Transaction Documents to which
it is a party.

(b) The Transaction Documents to which AMID is a party have been duly executed
and delivered by AMID, and, assuming the due authorization, execution and
delivery by the other parties thereto, each Transaction Document to which AMID
is a party constitutes the valid and binding agreement of AMID, enforceable
against AMID in accordance with its terms, except as such enforceability may be
limited by Creditors’ Rights.

 

19



--------------------------------------------------------------------------------

(c) The issuance of the Convertible Preferred Units pursuant to this Agreement
and the Conversion Units have been duly authorized in accordance with the
Organizational Documents of AMID. The Convertible Preferred Units, when issued
and delivered to HPIP in accordance with the terms of this Agreement, and the
Conversion Units, when issued upon conversion of the Convertible Preferred
Units, in each case will be validly issued, fully paid (to the extent required
under the Third Amended and Restated Partnership Agreement), not be issued in
violation of any pre-emptive rights or other similar rights, nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act) and, except as provided in the Third Amended and
Restated Partnership Agreement, free of any restriction upon voting or transfer
thereof (other than transfer restrictions imposed by federal and state
securities laws or as set forth in the Third Amended and Restated Partnership
Agreement, including the restrictive legend to be included on the certificate
for the Convertible Preferred Units as referenced in Section 3.22(a)) pursuant
to the Organizational Documents of AMID or any Contract to which any of the AMID
Entities is a party or by which any property or asset of any such Person is
bound or affected. Upon issuance and delivery of the Convertible Preferred
Units, HPIP was duly admitted to AMID as an additional limited partner in
respect of such Convertible Preferred Units.

4.3 Non-Contravention. Except as set forth on Schedule 4.3 of the AMID
Disclosure Schedules, the execution, delivery and performance of the Transaction
Documents to which AMID is a party by AMID and the consummation by AMID of the
transactions contemplated thereby does not and will not: (a) result in any
breach of any provision of the Organizational Documents of any AMID Entity;
(b) constitute a default (or an event that with the giving of notice or passage
of time or both would give rise to a default) or cause any obligation under, or
give rise to any right of termination, cancellation, amendment, preferential
purchase right or acceleration (with or without the giving of notice, or the
passage of time or both) under any of the terms, conditions or provisions of any
Contract to which any AMID Entity is a party or by which any property or asset
of any AMID Entity is bound or affected; (c) assuming compliance with the
matters referred to in Section 4.4, violate any Law to which any AMID Entity is
subject or by which any of any AMID Entity’s properties or assets is bound; or
(d) constitute (with or without the giving of notice or the passage of time or
both) an event which would result in the creation of any Lien (other than
Permitted Liens) on any asset of any AMID Entity, except, in the cases of
clauses (b), (c) and (d), for such defaults or rights of termination,
cancellation, amendment, acceleration, violations or Liens as would not
reasonably be expected to have an AMID Material Adverse Effect or to prevent or
materially delay the consummation of the transactions contemplated by the
Transaction Documents to which AMID is a party or to materially impair AMID’s
ability to perform its obligations under the Transaction Documents to which it
is a party.

4.4 Governmental Approvals. Except as set forth on Schedule 4.4 of the AMID
Disclosure Schedules, no declaration, filing or registration with, or notice to,
or authorization, consent or approval of, any Governmental Authority by any AMID
Entity is necessary for the consummation by AMID of the transactions
contemplated by the Transaction Documents to which it is a party, other than
such declarations, filings, registrations, notices, authorizations, consents or
approvals that have been obtained or made or that would in the ordinary course
be made or obtained after the Closing, or which, if not obtained or made, would
not reasonably be expected to prevent or materially delay the consummation of
the transactions contemplated by the Transaction Documents to which AMID is a
party or to materially impair AMID’s ability to perform its obligations under
the Transaction Documents to which it is a party.

 

20



--------------------------------------------------------------------------------

4.5 Capitalization.

(a) As of the date hereof: (i) 4,645,453 AMID Common Units were issued and
outstanding (an aggregate of 8,749 AMID Common Units have been authorized for
issuance but not yet issued under AMID’s employee benefit plans), (ii) 4,526,066
Subordinated Units were issued and outstanding, all of which were owned by AIM
Holdings, (iii) no AMID options were outstanding that are exercisable or
exchangeable for or convertible into AMID Common Units, and (iv) 848,496 AMID
Common Units were available for issuance under AMID’s employee benefit plans, of
which no AMID Common Units were subject to issuance upon exercise of outstanding
AMID options and 154,043 AMID Common Units were subject to issuance upon the
settlement of outstanding phantom units.

(b) All of the issued and outstanding limited partner interests in AMID are duly
authorized and validly issued in accordance with the Organizational Documents of
AMID, and are fully paid (to the extent required under the Organizational
Documents of AMID) and nonassessable (except as nonassessability may be affected
by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and were not
issued in violation of any preemptive rights, rights of first refusal or other
similar rights of any Person.

(c) Except as set forth in the Organizational Documents of AMID and except as
provided in Section 4.5(a), there are no preemptive rights, rights of first
refusal or other outstanding rights, options, warrants, conversion rights, stock
appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, calls, subscription agreements, commitments or rights of any kind
that obligate any of the AMID Entities to issue or sell any equity interests of
AMID or any securities or obligations convertible or exchangeable into or
exercisable for, or giving any Person a right to subscribe for or acquire, any
equity interests in AMID, and no securities or obligations evidencing such
rights are authorized, issued or outstanding. Except for the rights of AMID GP
pursuant to the Third Amended and Restated Partnership Agreement and except for
the rights of the holder(s) of Convertible Preferred Units, there are no
preemptive rights, rights of first refusal or other outstanding options,
warrants, conversion rights, redemption rights, repurchase rights, calls or
subscription agreements pursuant to any AMID Entity’s Organizational Documents
or any other agreement to which an AMID Entity is party that are or will be
exercisable in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated herein.

(d) None of the AMID Entities have outstanding any bonds, debentures, notes or
other obligations the holders of which have the right to vote (or convertible
into or exercisable for securities having the right to vote) with the holders of
equity interests in AMID on any matter.

(e) AMID GP is the sole general partner of AMID with a 1.9820% general partner
interest in AMID consisting of 185,451 general partner units (the “AMID GP
Interests”) and owns 100% of the Incentive Distribution Rights (collectively
with the AMID GP Interests, the “AMID GP LP Interests”). The AMID GP LP
Interests have been duly authorized and validly

 

21



--------------------------------------------------------------------------------

issued in accordance with the Third Amended and Restated Partnership Agreement
and have not been issued in violation of any preemptive rights, rights of first
refusal or other similar rights of any Person. The AMID GP Interests are fully
paid (to the extent required under the Organizational Documents of AMID). To the
Knowledge of AMID, the AMID GP LP Interests are owned by AMID GP free and clear
of all Liens, other than (i) transfer restrictions imposed by federal and state
securities laws and (ii) any transfer restrictions contained in the Third
Amended and Restated Partnership Agreement.

4.6 Subsidiaries.

(a) Schedule 4.6(a) of the AMID Disclosure Schedules sets forth the name of each
Subsidiary of AMID, including each Subsidiary (the “Operating Company
Subsidiaries”) of the Operating Company, and the jurisdiction of its
incorporation or formation, as applicable. AMID is the sole stockholder of
American Midstream Finance Corporation (“AMFC”) and owns 100% of the issued and
outstanding capital stock of AMFC; such capital stock has been duly authorized
and validly issued in accordance with the Organizational Documents of AMFC and
is fully paid (to the extent required under the Organizational Documents of
AMFC) and nonassessable; and AMID owns such capital stock free and clear of all
Liens, except for those Liens securing obligations under the AMID Credit
Facility and except for transfer restrictions imposed under federal and state
securities laws or under the Organizational Documents of AMFC. AMID is the sole
member of the Operating Company and owns 100% of the membership interests in the
Operating Company; such membership interests have been duly authorized and
validly issued in accordance with the limited liability company agreement of the
Operating Company (the “Operating Company Operating Agreement”) and are fully
paid (to the extent required under the Operating Company Operating Agreement)
and nonassessable (except as such nonassessability may be affected by matters
described in Sections 18-303, 18-607 and 18-804 of the Delaware LLC Act); and
AMID owns such membership interests free and clear of all Liens, except for
those Liens securing obligations under the AMID Credit Facility and except for
transfer restrictions imposed under federal and state securities laws or under
the Operating Company Operating Agreement. The Operating Company owns, directly
or indirectly, 100% of the membership interests or limited partner interests, as
applicable, in each of the Operating Company Subsidiaries; such equity interests
have been duly authorized and validly issued in accordance with the
Organizational Documents of each Operating Company Subsidiary and are fully paid
(to the extent required under such Organizational Documents) and nonassessable
(except as such nonassessability may be affected by Sections 18-303, 18-607 and
18-804 of the Delaware LLC Act and Section 153.210 of the Texas Business
Organizations Code, as applicable); and the Operating Company owns, directly or
indirectly, such equity interests free and clear of all Liens, except for those
Liens securing obligations under the AMID Credit Facility and except for the
transfer restrictions imposed under federal and state securities laws or under
the Organizational Documents of the applicable Operating Company Subsidiary.

(b) Except as set forth on Schedule 4.6(b) of the AMID Disclosure Schedules and
other than (i) AMID’s ownership of its 100% membership interest in the Operating
Company, (ii) AMID’s ownership of 100% of the issued and outstanding capital
stock of AMFC and (iii) the Operating Company’s direct or indirect ownership of
100% equity interests in each of the Operating Company Subsidiaries, none of
AMID, AMFC or the Operating Company owns (other than the High Point Interests)
directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.

 

22



--------------------------------------------------------------------------------

(c) Subject to limitations under applicable Law and the AMID Credit Agreement,
and except as disclosed on Schedule 4.6(c) of the AMID Disclosure Schedules, no
Subsidiary of AMID is currently prohibited, directly or indirectly, from paying
any dividends to AMID, from making any other distribution on such Subsidiary’s
equity interests, from repaying to AMID any loans or advances to such Subsidiary
from AMID or from transferring any of such Subsidiary’s property or assets to
AMID or any other Subsidiary of AMID.

4.7 Compliance with Law. Except for Environmental Laws, Laws requiring the
obtaining or maintenance of a Permit and Tax matters, which are the subject of
Sections 4.12, 4.15 and 4.16, respectively, and except as to specific matters
disclosed in the AMID SEC Documents (as defined below) filed or furnished on or
after January 1, 2012 and prior to the date hereof (excluding any disclosures
included in any “risk factor” section of such AMID SEC Documents or any other
disclosures in such AMID SEC Documents to the extent they are predictive or
forward-looking and general in nature), (a) each of the AMID Entities is in
compliance in all material respects with all applicable Laws, (b) none of the
AMID Entities has received written notice of any material violation of any
applicable Law and (c) to the Knowledge of AMID, none of the AMID Entities is
under investigation by any Governmental Authority for potential material
non-compliance with any Law.

4.8 Title to Properties and Assets. Each AMID Entity has title to or rights or
interests in its real property and personal property, free and clear of all
Liens (subject to Permitted Liens), sufficient to allow it to conduct its
business as currently being conducted in all material respects. Since
November 4, 2009, the AMID Entities have maintained their tangible assets in all
material respects in accordance with prudent industry standards generally
applicable to similar assets.

4.9 Rights-of-Way. Each AMID Entity’s Rights-of-Way are set forth on Schedule
4.9 of the AMID Disclosure Schedules. Each AMID Entity has such Rights-of-Way
from each Person as are necessary to use, own and operate such AMID Entity’s
assets in the manner such assets are currently used, owned and operated by such
AMID Entity. Each AMID Entity has fulfilled and performed all of its obligations
with respect to such Rights-of-Way in all material respects. No event has
occurred that allows, or after the giving of notice or the passage of time, or
both, would allow, revocation or termination thereof or would result in any
material impairment of the rights of the holder of any such Rights-of-Way.

4.10 AMID SEC Reports; Financial Statements.

(a) AMID has furnished or filed all reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein)
required to be furnished or filed pursuant to the Securities Act or the Exchange
Act by AMID with the Securities and Exchange Commission (“SEC”) since July 26,
2011 subject to applicable extensions and has provided HPIP with a substantially
complete and final draft of its Annual Report on Form 10-K for the year ended
December 31, 2012 (except that such draft does not include any disclosures
addressing the transactions contemplated by this Agreement, the other
Transaction Documents or the Purchase Agreement) and all related schedules but
excluding exhibits (the “Draft 2012 10-K”) (such documents being collectively
referred to as the “AMID SEC Documents”).

 

23



--------------------------------------------------------------------------------

(b) Each AMID SEC Document (i) at the time filed (or (A) if amended or
superseded by a filing or amendment prior to the date of this Agreement, then at
the time of such filing or amendment, and (B) with respect to the Draft 2012
10-K, as of the date hereof), complied in all material respects with the
requirements of the Exchange Act and the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to such
AMID SEC Document (except that the Draft 2012 10-K does not include any
disclosures addressing the transactions contemplated by this Agreement, the
other Transaction Documents or the Purchase Agreement) and (ii) did not at the
time it was filed (or (A) if amended or superseded by a filing or amendment
prior to the date of this Agreement, then at the time of such filing or
amendment, and (B) with respect to the Draft 2012 10-K, as of the date hereof)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading (except that the Draft 2012 10-K does not include any disclosures
addressing the transactions contemplated by this Agreement, the other
Transaction Documents or the Purchase Agreement).

(c) Each of the financial statements of AMID included or incorporated by
reference in the AMID SEC Documents (“AMID Financial Statements”) complied at
the time it was filed (or (A) if amended or superseded by a filing or amendment
prior to the date of this Agreement, then at the time of such filing or
amendment, and (B) with respect to the Draft 2012 10-K, as of the date hereof)
as to form in all material respects with the applicable accounting requirements
and the published rules and regulations of the SEC with respect thereto, have
been prepared in accordance with GAAP, applied on a consistent basis throughout
the periods presented thereby and fairly present in all material respects the
consolidated financial position and operating results, equity and cash flows of
AMID as of, and for the periods ended on, the respective dates thereof, subject,
however, (I) in the case of unaudited financial statements, to normal year-end
audit adjustments and accruals and the absence of notes and other textual
disclosures as permitted by the rules and regulations of the SEC and (II) in the
case of the Draft 2012 10-K, subject to the absence of any financial information
addressing the transactions contemplated by this Agreement, the other
Transaction Documents or the Purchase Agreement and to the absence of an audit
opinion of independent public accountants).

(d) PricewaterhouseCoopers LLP is an independent registered public accounting
firm with respect to AMID and has not resigned or been dismissed as independent
registered public accountants of AMID as a result of or in connection with any
disagreement with AMID on any matter of accounting principles or practices,
financial statement disclosure or auditing scope or procedures.

(e) None of the AMID Entities has any liability, whether accrued, contingent,
absolute or otherwise, except for (i) liabilities set forth on the consolidated
balance sheet of AMID dated as of December 31, 2012 or the notes thereto
included in the Draft 2012 10-K and (ii) liabilities that have arisen since
December 31, 2012 in the ordinary course of business.

 

24



--------------------------------------------------------------------------------

4.11 Absence of Certain Changes. Except as set forth on Schedule 4.11 of the
AMID Disclosure Schedules, as to specific matters disclosed in the AMID SEC
Documents filed or furnished on or after January 1, 2012 and prior to the date
hereof (excluding any disclosures included in any “risk factor” section of such
AMID SEC Documents or any other disclosures in such AMID SEC Documents to the
extent they are predictive or forward-looking and general in nature) and as to
specific matters disclosed in the Draft 2012 10-K, or as expressly contemplated
by this Agreement, since December 31, 2012, the business of the AMID Entities
has been conducted in the ordinary course and in a manner consistent with past
practice and there has not been any event, occurrence or development which has
had, or would be reasonably expected to have, an AMID Material Adverse Effect.

4.12 Environmental Matters. Except as to matters set forth on Schedule 4.12 of
the AMID Disclosure Schedules, as to specific matters disclosed in the AMID SEC
Documents filed or furnished on or after January 1, 2012 (excluding any
disclosures included in any “risk factor” section of such AMID SEC Documents or
any other disclosures in such AMID SEC Documents to the extent they are
predictive or forward-looking and general in nature) and specific matters
disclosed in the Draft 2012 10-K:

(a) each of the AMID Entities is in material compliance with all applicable
Environmental Laws;

(b) each of the AMID Entities possesses all Permits required under Environmental
Laws for its operations as currently conducted and is in material compliance
with the terms of such Permits, and such Permits are in full force and effect
and are set forth on Schedule 4.12(b) of the AMID Disclosure Schedules;

(c) none of the AMID Entities nor any of their properties or operations are
subject to any pending or, to the Knowledge of AMID, threatened Proceeding
arising under any Environmental Law, nor has any of the AMID Entities received
any written and pending notice, order, request for information or complaint from
any Governmental Authority alleging a violation of or liability arising under
any Environmental Law;

(d) AMID has made available to HPIP complete and correct copies of all
environmental site assessment reports and studies relating to the AMID Entities;
and

(e) to the Knowledge of AMID, there has been no Release of Hazardous Substances
on, at, under, to, or from any of the properties of the AMID Entities, or from
or in connection with the AMID Entities’ operations in a manner that would
reasonably be expected to give rise to any material liability pursuant to any
Environmental Law.

 

25



--------------------------------------------------------------------------------

4.13 Material Contracts.

(a) Except as set forth on Schedule 4.13(a) of the AMID Disclosure Schedules, or
filed with or incorporated by reference in any AMID SEC Document filed with the
SEC on or after January 1, 2012 and prior to the date hereof, as of the date
hereof, none of the AMID Entities is a party to or bound by any Contract that:

(i) is of a type that would be required to be included as an exhibit to a
Registration Statement on Form S-1 pursuant to Items 601(b)(2), (4), (9) or
(10) of Regulation S-K of the SEC if such a registration statement was filed by
AMID on the Closing Date;

(ii) contains any provision or covenant which materially restricts any AMID
Entity or any Affiliate thereof from engaging in any lawful business activity or
competing with any Person;

(iii) (A) relates to the creation, incurrence, assumption, or guarantee of any
indebtedness for borrowed money by any AMID Entity or (B) creates a capitalized
lease obligation (except, in the cases of clauses (A) and (B), any such Contract
with an aggregate principal amount not exceeding $250,000);

(iv) relates to any commodity or interest rate swap, cap or collar agreements or
other similar hedging or derivative transactions;

(v) is a bond, letter of credit, guarantee or security deposit posted (or
supported) by or on behalf of any AMID Entity;

(vi) is in respect of the formation of any partnership or joint venture or
otherwise relates to the joint ownership or operation of the assets owned by any
of the AMID Entities (other than such agreements with respect to which the only
counterparty is another AMID Entity) involving assets or obligations in excess
of $500,000;

(vii) includes the acquisition of assets or properties, or sale of assets or
properties with a book value, in excess of $1,000,000 (whether by merger, sale
of stock, sale of assets or otherwise);

(viii) any Contract or commitment that involves a sharing of profits, losses,
costs or liabilities by any AMID Entity with any other Person other than gas
processing contracts;

(ix) any Contract to which any of the AMID Entities is bound as of the date
hereof that relates to (A) the purchase of materials, supplies, goods, services
or other assets, (B) the purchase, sale, transporting, treating, gathering,
processing or storing of, or gas compressing services rendered in connection
with, natural gas, condensate or other liquid or gaseous hydrocarbons or the
products therefrom, or the provision of services related thereto or (C) the
construction of capital assets, in the cases of clauses (A), (B) and (C) that
provides for either (1) annual payments by or to any of the AMID Entities in
excess of $250,000 or (2) aggregate payments by or to any of the AMID Entities
in excess of $500,000;

 

26



--------------------------------------------------------------------------------

(x) provides for the indemnification of one or more Persons by one or more AMID
Entities or the assumption of any Tax, environmental or other Liability of any
person;

(xi) relates to the acquisition or disposition of any business, a material
amount of stock, other equity interest or assets of any other Person or any real
property (whether by merger, sale of stock or other equity interests, sale of
assets or otherwise); and

(xii) otherwise involves the annual payment by or to any of the AMID Entities of
more than $250,000 and cannot be terminated by the AMID Entities on 90 days or
less notice without payment by the AMID Entities of any material penalty.

(b) AMID has made available to HPIP a true and correct copy of each contract
required to be disclosed on Schedule 4.13(a) of the AMID Disclosure Schedules
(such Contracts being referred to as the “AMID Material Contracts”).

(c) Each AMID Material Contract is a valid and binding obligation of the
applicable AMID Entity, and is in full force and effect and enforceable in
accordance with its terms against such AMID Entity and, to the Knowledge of
AMID, the other parties thereto, except, in each case, as enforcement may be
limited by Creditors’ Rights.

(d) Except as set forth on Schedule 4.13(d) of the AMID Disclosure Schedules,
none of the AMID Entities nor, to the Knowledge of AMID, any other party to any
AMID Material Contract is in default or breach in any material respect under the
terms of any AMID Material Contract and no event has occurred that with the
giving of notice or the passage of time or both would constitute a breach or
default in any material respect by such AMID Entity or, to the Knowledge of
AMID, any other party to any AMID Material Contract, or would permit
termination, modification or acceleration under any AMID Material Contract.

(e) None of the AMID Entities has received written notice that any current
supplier, shipper or customer intends to discontinue a business relationship
with any AMID Entity that could reasonably be expected to generate revenues for
the AMID Entities or pursuant to which the AMID Entities could reasonably be
expected to incur costs, in either case in the aggregate of $250,000 or more
during the current fiscal year.

4.14 Legal Proceedings. (a) Other than with respect to Proceedings arising under
Environmental Laws which are the subject of Section 4.12, as set forth on
Schedule 4.14 of AMID Disclosure Schedules, or as to specific matters disclosed
in the AMID SEC Documents filed or furnished on or after January 1, 2012 and
prior to the date hereof (excluding any disclosures included in any “risk
factor” section of such AMID SEC Documents or any other disclosures in such AMID
SEC Documents to the extent they are predictive or forward-looking and general
in nature) and as to specific matters disclosed in the Draft 2012 10-K, there
are no material Proceedings pending or, to the Knowledge of AMID, threatened
against any AMID Entity or affecting such AMID Entity’s assets or business as
currently being conducted. To the Knowledge of AMID, no event has occurred or
circumstances exist that would reasonably give rise to, or serve as a basis for,
any such Proceedings.

 

27



--------------------------------------------------------------------------------

(b) To the Knowledge of AMID, there are (i) no outstanding orders from any
Governmental Authority that adversely affect the ability of any of the AMID
Entities to own, use or operate the AMID Assets or conduct the AMID Businesses
as they are currently owned, used, operated and conducted by such AMID Entity
and (ii) no unsatisfied judgments, penalties or awards against or affecting any
of the AMID Entities or any of their respective properties or assets.

4.15 Permits. (a) Other than with respect to Permits issued pursuant to or
required under Environmental Laws which are the subject of Section 4.12, (i) the
AMID Entities have all material Permits as are necessary to use, own and operate
its assets in the manner such assets are currently used, owned and operated by
the AMID Entities and all such Permits are set forth on Schedule 4.15 of the
AMID Disclosure Schedules, including the names of the Permits and their
respective dates of issuance and expiration; (ii) each AMID Entity has fulfilled
and performed all of its material obligations with respect to such Permits which
are due to have been fulfilled and performed by the applicable date specified
therein; (iii) there is no Proceeding or investigation pending, or to the
Knowledge of AMID threatened, to terminate, suspend or modify any such Permit;
and (iv) no event has occurred, to the Knowledge of AMID, that would prevent any
such Permit from being renewed or reissued or which allows or, after notice or
lapse of time, would allow such Permit to terminate or be modified or suspended.

(b) Except as set forth on Schedule 4.12(b) or 4.15, as applicable, of the AMID
Disclosure Schedules, each such Permit is final and non-appealable.

4.16 Taxes.

(a) All material Tax Returns required to be filed by or with respect to the AMID
Entities, the AMID Businesses or the AMID Assets have been timely filed, all
such Tax Returns are complete and correct in all material respects, and all
material Taxes due relating to the AMID Entities, the AMID Businesses or the
AMID Assets have been paid in full or adequately accrued for in the AMID
Financial Statements.

(b) There are no claims (other than claims being contested in good faith through
appropriate proceedings and for which adequate reserves have been made in
accordance with GAAP) with respect to an AMID Entity, the AMID Businesses or the
AMID Assets for any material Taxes, and no material assessment, deficiency, or
adjustment has been asserted or proposed in writing with respect to any Taxes or
Tax Returns of or with respect to an AMID Entity, the AMID Businesses or the
AMID Assets.

(c) No material Tax audits or administrative or judicial proceedings are being
conducted, are pending or, to the Knowledge of AMID, are proposed with respect
to an AMID Entity, the AMID Businesses or the AMID Assets.

(d) There are no Liens for Taxes on any of the AMID Businesses or the AMID
Assets other than Permitted Liens.

 

28



--------------------------------------------------------------------------------

(e) All material Taxes required to be withheld, collected or deposited by or
with respect to the AMID Entities, the AMID Businesses or the AMID Assets have
been timely withheld, collected or deposited as the case may be, and to the
extent required, have been paid to the relevant taxing authority.

(f) There are no outstanding agreements or waivers extending the applicable
statutory periods of limitation for any material Taxes associated with the AMID
Entities, the AMID Businesses or the AMID Assets for any period.

(g) No AMID Entity is a party to any Tax sharing agreement, Tax indemnity
agreement Tax allocation agreement or similar agreement (excluding customary Tax
indemnification provisions in commercial Contracts not primarily relating to
Taxes).

(h) No AMID Entity has been a party to a transaction that is a “reportable
transaction,” as such term is defined in Treasury Regulations
Section 1.6011-4(b)(1).

(i) Each of the AMID Entities that is characterized as a partnership for federal
income tax purposes and has filed a federal income tax return has in effect an
election pursuant to Section 754 of the Code. For each taxable year beginning
with AMID’s initial public offering, AMID is, or has been, properly classified
as a partnership or an entity disregarded as separate from its owner for United
States federal income tax purposes, and AMID is not, for U.S. federal income tax
purposes, a partnership that would be treated as an investment company (within
the meaning of Section 351 of the Code) if the partnership were incorporated.
AMID has not made an election pursuant to Treasury Regulation
Section 301.7701-3(c) to be treated as an association taxable as a corporation
for United States federal income tax purposes. AMID has, for each taxable year
during which AMID was in existence, met the gross income requirements of
Section 7704(c)(2) of the Code. AMID expects to meet the gross income
requirements of Section 7704(c)(2) of the Code for its taxable year ending
December 31, 2013.

(j) Other than as set forth on Schedule 4.16(j) of the AMID Disclosure
Schedules, none of the AMID Entities is treated as a corporation for U.S.
federal Tax purposes.

4.17 Employee Benefits; Employment and Labor Matters.

(a) Except as set forth on Schedule 4.17(a) of the AMID Disclosure Schedules,
there is no:

(i) “employee benefit plan,” as such term is defined in Section 3(3) of ERISA,
that is subject to ERISA and that is or within the past six years has been,
sponsored, maintained, contributed to, or required to be contributed to, by any
AMID Entity, any ERISA Affiliate of any AMID Entity, AMID GP, or any ERISA
Affiliate of AMID GP (the “AMID ERISA Plans”); or

(ii) material personnel policy, equity-based plan (including, but not limited
to, unit option plans, unit purchase plans, unit appreciation rights and phantom
unit plans), collective bargaining agreement, bonus plan or arrangement,
incentive award plan or arrangement, vacation policy, severance pay or retention
plan or arrangement, change in control policy or agreement, deferred
compensation agreement or arrangement, executive

 

29



--------------------------------------------------------------------------------

compensation or supplemental income arrangement, consulting agreement,
employment or consulting agreement or any other employee benefit plan,
agreement, arrangement, program, practice or understanding not described in
Section 4.17(a)(i) that is sponsored, maintained, contributed to, or required to
be contributed to, by any AMID Entity, any Affiliate of any AMID Entity or AMID
GP (together with the AMID ERISA Plans, the “AMID Benefit Plans”).

(b) True, correct and complete copies of each written (and summaries of each
unwritten) AMID Benefit Plan required to be listed on Schedule 4.17(a) of the
AMID Disclosure Schedules (the “Listed AMID Benefit Plans”), related trusts,
insurance or group annuity contracts and each other funding or financing
arrangement, as applicable, relating to all Listed AMID Benefit Plans, including
all amendments to all of the foregoing, have been made available to HPIP. In
addition, there has been made available to HPIP, with respect to each Listed
AMID Benefit Plan, as applicable, (i) the most recent report on Form 5500,
(ii) the most recent summary plan descriptions and all associated summaries of
material modifications, (iii) the most recent determination letter, advisory
letter or opinion letter from the Internal Revenue Service and any outstanding
determination letter application, (iv) the most recent nondiscrimination tests
performed under the Code, and (v) all non-routine filings or correspondence made
with any Governmental Authority.

(c) Except as disclosed on Schedule 4.17(c) of the AMID Disclosure Schedules and
excluding matters that would not reasonably be expected to result in material
liability to the AMID Entities or AMID GP:

(i) Each AMID Benefit Plan has been administered in compliance with its terms,
the applicable provisions of ERISA, the Code and all other applicable laws and
the terms of all applicable collective bargaining agreements;

(ii) There are no actions, suits or claims pending (other than routine claims
for benefits) or, to the Knowledge of the AMID Entities, threatened, with
respect to any AMID Benefit Plan and no AMID Benefit Plan is under audit or is
subject to an investigation by the Internal Revenue Service, the U.S. Department
of Labor or any other federal or state governmental agency nor, to the Knowledge
of AMID, is any such audit or investigation pending;

(iii) All contributions and payments required to be made to or under each AMID
Benefit Plan have been timely made or, if not yet due, have been properly
reflected in the AMID Financial Statements prior to the date of this Agreement;

(iv) Each AMID Benefit Plan intended to be qualified under Section 401 of the
Code is so qualified and has received a favorable determination letter, advisory
letter or opinion letter from the Internal Revenue Service or has pending or has
time remaining in which to file an application for a determination letter to
that effect; and

(v) No event has occurred and no condition exists with respect to any AMID
Benefit Plan that would subject the AMID Entities or AMID GP to any tax, fine,
lien, penalty or other liability imposed by ERISA or the Code and no nonexempt
“prohibited transaction” (as such term is defined in Section 406 of ERISA and
Section 4975 of the Code or Section 502 of ERISA) has occurred with respect to
any AMID Benefit Plan.

 

30



--------------------------------------------------------------------------------

(d) In connection with the consummation of the transactions contemplated by this
Agreement and the Purchase Agreement, no payments have or will be made under the
AMID Benefit Plans or otherwise which, in the aggregate, could result in the
loss of deduction or the imposition any excise tax under Sections 280G and 4999
of the Code.

(e) Except as disclosed on Schedule 4.17(e) of the AMID Disclosure Schedules,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement or the Purchase Agreement (whether
alone or in conjunction with a subsequent event) will result in the acceleration
or creation of any rights of any person to payments or benefits or increases in
or funding of any payments or benefits or any loan forgiveness.

(f) Except as disclosed on Schedule 4.17(f) of the AMID Disclosure Schedules:
(i) no AMID Benefit Plan is a Multiemployer Plan or other pension plan subject
to Title IV of ERISA and none of AMID, any ERISA Affiliate of AMID, or AMID GP
has sponsored or contributed to or been required to contribute to a
Multiemployer Plan, Multiple Employer Plan or other pension plan subject to
Title IV of ERISA at any time within the previous six (6) years, and (ii) no
AMID Benefit Plan provides compensation or benefits to any employee or service
provider who resides or performs services primarily outside of the United
States.

(g) Except as disclosed on Schedule 4.17(g) of the AMID Disclosure Schedules:
(i) no AMID Benefit Plan provides retiree medical or retiree life insurance
benefits to any person and none of the AMID Entities or AMID GP is contractually
or otherwise obligated (whether or not in writing) to provide any person with
life insurance or medical benefits upon retirement or termination of employment,
in any case other than as required by the provisions of Section 601 through 608
of ERISA and Section 4980B of the Code or otherwise as required by applicable
law, and (ii) each AMID Benefit Plan which is an “employee welfare benefit
plan,” as such term is defined in Section 3(1) of ERISA, may be unilaterally
amended or terminated in its entirety without liability except as to benefits
accrued thereunder prior to such amendment or termination.

(h) Except as disclosed on Schedule 4.17(h) of the AMID Disclosure Schedules and
excluding matters that would not reasonably be expected to result in material
liability to the AMID Entities or AMID GP, each AMID Benefit Plan that is a
“nonqualified deferred compensation plan” within the meaning of
Section 409A(d)(1) of the Code and any award thereunder, in each case that is
nonqualified deferred compensation subject to Section 409A of the Code, (i) has
been operated in all material respects in good faith compliance with
Section 409A of the Code since January 1, 2005, and all applicable regulations
and notices issued thereunder, and (ii) since January 1, 2009, has been in
documentary compliance with Section 409A of the Code.

(i) Except as would not reasonably be expected to result in material liability
to the AMID Entities or AMID GP, (i) each of the AMID Entities and AMID GP is in
compliance with all applicable labor and employment Laws including, without
limitation, all Laws, rules,

 

31



--------------------------------------------------------------------------------

regulations, orders, rulings, decrees, judgments and awards relating to
employment discrimination, payment of wages, overtime compensation, immigration,
occupational health and safety, and wrongful discharge; (ii) no action, suit,
complaint, charge, arbitration, inquiry, proceeding or investigation by or
before any Governmental Authority, brought by or on behalf of any employee,
prospective or former employee or labor organization or other representative of
the employees or of any prospective or former employees of any of the AMID
Entities or AMID GP is pending or, to the Knowledge of the AMID Entities,
threatened against any of the AMID Entities or AMID GP, any present or former
director or employee (including with respect to alleged sexual harassment,
unfair labor practices or discrimination); and (iii) none of the AMID Entities
or AMID GP is subject to or otherwise bound by, any material consent decree,
order, or agreement with, any Governmental Authority relating to employees or
former employees of any of the AMID Entities or AMID GP.

(j) Except as disclosed on Schedule 4.17(j) of the AMID Disclosure Schedules
(i) none of the AMID Entities or AMID GP is a signatory party to or otherwise
subject to any collective bargaining agreements, (ii) none of the employees of
the AMID Entities or AMID GP is represented by a labor union and, to the
Knowledge of the AMID Entities, there has not been any effort to organize any of
the employees of the AMID Entities or AMID GP in the past five years, and
(iii) there is no labor dispute, strike, work stoppage or other labor trouble
against any of the AMID Entities or AMID GP pending or, to the Knowledge of
AMID, threatened.

4.18 Brokers’ Fee. Except as set forth on Schedule 4.18 of the AMID Disclosure
Schedules, no broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of AMID or any of its Affiliates.

4.19 Regulatory Status.

(a) Except as set forth on Schedule 4.19 of the AMID Disclosure Schedules, or
for specific matters disclosed in the AMID SEC Documents filed or furnished on
or after January 1, 2012 and prior to the date hereof (excluding any disclosures
included in any “risk factor” section of such AMID SEC Documents or any other
disclosures in such AMID SEC Documents to the extent they are predictive or
forward-looking and general in nature) there are no currently effective tariffs
authorized and approved by FERC as of the date of this Agreement applicable to
the AMID Entities, or currently pending material rate filings, certificate
applications, or other filings that relate to any of the AMID Entities made with
FERC prior to the date of this Agreement. The AMID Entities (i) have all
necessary approvals from FERC and any state commission or agency with
jurisdiction over any AMID Entity or its assets to provide service to customers
pursuant to the Natural Gas Act and the Natural Gas Policy Act of 1978 or any
applicable state statute, as amended, and (ii) have made all required FERC and
state filings necessary to offer such service. No AMID Entity is a
public-utility company or holding company under the Public Utility Holding
Company Act of 2005.

(b) Schedule 4.19(b) of the AMID Disclosure Schedules sets forth the regulatory
compliance program of AlaTenn and Midla pipelines;

 

32



--------------------------------------------------------------------------------

(c) AMID has provided HPIP with each and every report filed with FERC by AMID or
its Subsidiaries in respect of the AlaTenn and Midla pipelines.

(d) None of the AMID Entities is now, and after the sale of the Convertible
Preferred Units to HPIP hereunder will be, an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

4.20 Intellectual Property. The AMID Entities own or have the right to use
pursuant to license, sublicense, agreement or otherwise all material items of
Intellectual Property required or used in the operation of the business as
presently conducted; (b) no third party has asserted in writing delivered to the
AMID Entities an unresolved claim that any of the AMID Entities is infringing on
the Intellectual Property of such third party and (c) to the Knowledge of AMID,
no third party is infringing on the Intellectual Property owned by the AMID
Entities.

4.21 Insurance. Schedule 4.21 of the AMID Disclosure Schedules contains, as of
the date hereof, a complete and correct list of all material liability,
property, fire, casualty, product liability, workers’ compensation and other
insurance policies, if any, that are in full force and effect as of the date
hereof that insure or relate to the assets of any AMID Entity (the “AMID
Policies”). To the Knowledge of AMID, as of the date hereof there is no material
claim, suit or other matter currently pending in respect of which any AMID
Entity has received any notice from the insurer under any AMID Policies
disclaiming coverage, reserving rights with respect to a particular claim or
such AMID Policy in general or canceling or materially amending any such AMID
Policy. To the Knowledge of AMID, all premiums due and payable for such AMID
Policies have been duly paid, and such AMID Policies or extensions or renewals
thereof in the amounts described are outstanding and duly in full force without
interruption on the Closing Date.

4.22 NYSE Listing. All outstanding AMID Common Units are listed on the New York
Stock Exchange (“NYSE”), and AMID has not received any notice of delisting. The
issuance and sale of the Convertible Preferred Units and the issuance of the
Conversion Units does not contravene NYSE rules and regulations.

4.23 Books and Records; Sarbanes-Oxley Compliance.

(a) Each of the AMID Entities (i) has established and maintains a system of
internal accounting control over financial reporting sufficient to comply with
all legal and accounting requirements applicable to the AMID Entities, (ii) has
disclosed, based on its most recent evaluation of internal controls, to the AMID
Entities’ auditors and its audit committee, (x) any significant deficiencies and
material weaknesses in the design or operation of its internal accounting
controls which are reasonably likely to materially and adversely affect the AMID
Entities, taken as a whole, ability to record, process, summarize, and report
financial information, and (y) any fraud known to the AMID Entities that
involves management or other employees who have a significant role in internal
controls, and (iii) has not received any complaint, allegation, assertion, or
claim in writing regarding the accounting practices, procedures, methodologies,
or methods of any of the AMID Entities or their internal accounting controls
over financial reporting, including any such complaint, allegation, assertion,
or claim that any of the AMID Entities has engaged in fraudulent or materially
misleading accounting or auditing practices.

 

33



--------------------------------------------------------------------------------

(b) (i) AMID has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act), (ii) such
disclosure controls and procedures are designed to ensure that the information
required to be disclosed by AMID in the reports it files or submits under the
Exchange Act is accumulated and communicated to management of AMID, including
its principal executive officers and principal financial officers, as
appropriate, to allow timely decisions regarding required disclosure to be made
and (iii) such disclosure controls and procedures are effective in all material
respects in alerting AMID in a timely manner to material information required to
be disclosed in AMID’s reports filed with the SEC. For purposes of this
Section 4.23(b), “principal executive officer” and “principal financial officer”
have the meanings assigned to such terms in the Sarbanes-Oxley Act of 2002, as
amended.

(c) There is and has been no failure on the part of AMID or, to the Knowledge of
AMID, any of the officers of any AMID Entity, or any member of the Board of
Directors of AMID GP, in their capacities as such, to comply in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated in connection therewith.

4.24 Matters Relating to Acquisition of the High Point Interests.

(a) AMID has such knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks of its investment in the
High Point Interests and is capable of bearing the economic risk of such
investment. AMID is an “accredited investor” as that term is defined in Rule 501
of Regulation D (without regard to Rule 501(a)(4)) promulgated under the
Securities Act. AMID is acquiring the High Point Interests for investment for
its own account and not with a view toward or for sale in connection with any
distribution thereof, or with any present intention of distributing or selling
the High Point Interests. AMID does not have any Contract or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to the High Point Interests. AMID acknowledges and
understands that (i) the acquisition of the High Point Interests has not been
registered under the Securities Act in reliance on an exemption therefrom and
(ii) the High Point Interests will, upon such acquisition, be characterized as
“restricted securities” under state and federal securities laws. AMID agrees
that the High Point Interests may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of except (A) in accordance with the
requirements of each High Point Entity LLC Agreement, (B) pursuant to an
effective registration statement under the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with other applicable state and federal securities laws or
(C) to the extent pledged or hypothecated pursuant to the terms of the AMID
Credit Facility.

(b) AMID has undertaken such investigation as it has deemed necessary to enable
it to make an informed and intelligent decision with respect to the execution,
delivery and performance of this Agreement and the acquisition of the High Point
Interests. AMID has had an opportunity to ask questions and receive answers from
HPIP regarding the terms and

 

34



--------------------------------------------------------------------------------

conditions of the offering of the High Point Interests and the business,
properties, prospects, and financial condition of the High Point Entities (to
the extent HPIP possessed such information). The foregoing, however, does not
modify the representations and warranties of HPIP in Article III and such
representations and warranties constitute the sole and exclusive representations
and warranties of HPIP to AMID in connection with the transactions contemplated
by this Agreement.

4.25 Restrictions on Business. There is no agreement, judgment, injunction,
order or decree binding upon any of the AMID Entities that has or could be
reasonably expected to have the effect of prohibiting, restricting or materially
impairing any business practice of any of the AMID Entities, any acquisition of
property by any of the AMID Entities, the purchase of goods or services from any
party, the hiring of any individual or groups of individuals or the conduct of
business by any of the AMID Entities as currently conducted.

4.26 Adequacy of Assets. The tangible assets to be owned by the AMID Entities
immediately after the Closing will be adequate to permit such AMID Entities to
conduct their respective business in substantially the same manner as conducted
prior to Closing, except that no representation or warranty is made herein with
respect to the adequacy of the assets or properties of the High Point Entities.

ARTICLE V

COVENANTS OF THE PARTIES

5.1 Governmental Approvals.

(a) The Parties will cooperate with each other and use their respective
reasonable best efforts to obtain from any Governmental Authorities any
consents, licenses, permits, waivers, approvals, authorizations or orders
required to be obtained and to make any filings with or notifications or
submissions to any Governmental Authority that are necessary in order to
consummate the transactions contemplated by the Transaction Documents and the
Purchase Agreement and shall diligently and expeditiously prosecute, and shall
cooperate fully with each other in the prosecution of, such matters.

(b) The Parties agree to cooperate with each other to the extent permitted by
applicable Law and use reasonable best efforts to contest and resist, any
Proceeding, and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order (whether temporary, preliminary or
permanent) of any Governmental Authority that is in effect and that restricts,
prevents or prohibits the consummation of the transactions contemplated by the
Transaction Documents and the Purchase Agreement.

5.2 Expenses.

(a) HPIP shall pay the HPIP Transaction Expenses.

 

35



--------------------------------------------------------------------------------

(b) AMID shall pay all of the costs and expenses incurred by any AMID Entity in
connection with the Transaction Documents, the Purchase Agreement and the
transactions contemplated thereby.

(c) Notwithstanding any of the foregoing, if any action at law or equity is
necessary to enforce or interpret the terms of the Transaction Documents, the
prevailing Party shall be entitled to reasonable attorneys’ fees and expenses in
addition to any other relief to which such Party may be entitled.

5.3 Further Assurances. Subject to the terms and conditions of this Agreement,
each of the Parties shall use its reasonable best efforts to take, or cause to
be taken, all action, and to do, or cause to be done, all things necessary,
proper or advisable under applicable Law to consummate the transactions
contemplated by the Transaction Documents. Without limiting the generality of
the foregoing, each Party will use its reasonable best efforts to obtain timely
all authorizations, consents and approvals of all third parties necessary in
connection with the consummation of the transactions contemplated by this
Agreement. The Parties will coordinate and cooperate with each other in
exchanging such information and assistance as any of the Parties hereto may
reasonably request in connection with the foregoing.

5.4 Public Statements. The Parties shall consult with each other prior to
issuing any public announcement, statement or other disclosure with respect to
the Transaction Documents or the transactions contemplated thereby and none of
HPIP and its Affiliates on one hand nor AMID and its respective Affiliates on
the other shall issue any such public announcement, statement or other
disclosure without having first notified HPIP on one hand or AMID on the other;
provided, however, that any of HPIP and its Affiliates, on one hand, and any of
AMID and its respective Affiliates, on the other, may make any public disclosure
without first so consulting with or notifying the other Party or Parties if such
disclosing party believes that it is required to do so by Law or by any stock
exchange listing requirement or trading agreement concerning the publicly traded
securities of HPIP or any of its Affiliates, on one hand, or AMID or any of its
Affiliates, on the other.

5.5 Tax Matters.

(a) Cooperation. Each of the Parties shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.

(b) Tax Treatment. None of the Parties or any of their respective Subsidiaries
shall knowingly take or omit to take any action if such action or failure to act
would be reasonably likely to prevent or impede the contribution of the AMID
Consideration in exchange for Convertible Preferred Units from qualifying as an
exchange to which Section 721(a) of the Code applies, including any action that
would be reasonably likely to cause AMID to be treated as an investment company
(within the meaning of Section 351 of the Code) if AMID were

 

36



--------------------------------------------------------------------------------

incorporated. Each party will report the contribution of the AMID Consideration
in exchange for Convertible Preferred Units as an exchange to which
Section 721(a) of the Code applies except to the extent otherwise required
(i) pursuant to a “determination” within the meaning of Section 1313(a) of the
Code or (ii) with respect to any transfer of money or other consideration from
AMID to HPIP during the two-year period following the Closing Date that is
treated as part of a sale of property under Treasury Regulations
Section 1.707-3(a).

(c) Property Taxes. HPIP shall be responsible for and shall promptly pay when
due all Property Taxes levied with respect to the assets of the High Point
Entities attributable to any Pre-Closing Tax Period. All Property Taxes levied
with respect to such assets for the Straddle Period shall be apportioned between
HPIP and AMID in the manner set forth in Section 6.3(e). HPIP shall be liable
for the proportionate amount of such Property Taxes that is attributable to the
Pre-Closing Tax Period, and AMID shall be liable for the proportionate amount of
such Property Taxes that is attributable to the Post-Closing Tax Period. Upon
receipt of any bill for such Property Taxes, AMID or HPIP, as applicable, shall
present a statement to the other setting forth the amount of reimbursement to
which each is entitled under this Section 5.5(c) together with such supporting
evidence as is reasonably necessary to calculate the proration amount. The
proration amount shall be paid by the party owing it to the other within ten
(10) days after delivery of such statement. In the event that AMID or HPIP makes
any payment for which it is entitled to reimbursement under this Section 5.5(c),
the applicable Party shall make such reimbursement promptly but in no event
later than ten (10) days after the presentation of a statement setting forth the
amount of reimbursement to which the presenting Party is entitled along with
such supporting evidence as is reasonably necessary to calculate the amount of
reimbursement.

(d) Transfer Taxes. All transfer, stamp, documentary, sales, use, registration,
value-added and other similar Taxes (including all applicable real estate
transfer Taxes) incurred in connection with the contribution of the High Point
Interests pursuant to this Agreement shall be paid equally by HPIP (on the one
hand) and AMID (on the other hand) when due.

5.6 Transfer of Convertible Preferred Units. HPIP covenants and agrees that,
until the sixteen (16) month anniversary of the date hereof, it shall retain not
less than 857,143 of the Convertible Preferred Units.

ARTICLE VI

INDEMNIFICATION

6.1 Indemnification by HPIP. Subject to the terms of this Article VI, HPIP shall
indemnify and hold harmless AMID and its partners, members, managers, directors,
officers, employees, consultants and permitted assigns (collectively, the “AMID
Indemnitees”), to the fullest extent permitted by Law, from and against any
losses, claims, damages, liabilities and costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) incurred,
arising out of or relating to:

(a) any breach of any of the representations or warranties (in each case, when
made) of HPIP contained in Article III;

 

37



--------------------------------------------------------------------------------

(b) any breach of any of the covenants or agreements of HPIP contained in this
Agreement; and

(c) any Taxes of a High Point Entity attributable to any Pre-Closing Tax Period.

6.2 Indemnification by AMID. Subject to the terms of this Article VI, AMID shall
indemnify and hold harmless HPIP and its directors, officers, employees,
consultants and permitted assigns (collectively, the “HPIP Indemnitees” and,
together with the AMID Indemnitees, the “Indemnitees”) to the fullest extent
permitted by Law, from and against Losses incurred, arising out of or relating
to:

(a) any breach of any of the representations or warranties (in each case, when
made) of AMID contained in Article IV;

(b) any breach of any of the covenants or agreements of AMID contained in this
Agreement; and

(c) any Taxes of AMID attributable to any Pre-Closing Tax Period.

6.3 Limitations and Other Indemnity Claim Matters. Notwithstanding anything to
the contrary in this Article VI or elsewhere in this Agreement, the following
terms shall apply to any claim for monetary damages arising out of this
Agreement or related to the transactions contemplated hereby:

(a) De Minimis. No indemnifying party (an “Indemnifying Party”) will have any
liability under this Article VI in respect of any individual claim involving
Losses arising under Section 6.1(a) or Section 6.2(a) to any AMID Indemnitee or
HPIP Indemnitee, as applicable, of less than $50,000 (each, a “De Minimis
Claim”); provided, however, that the limitation on liability on this
Section 6.3(a) for De Minimis Claims shall not apply to Losses arising from any
breach or inaccuracy of the Fundamental Representations.

(b) Deductible.

(i) HPIP will not have any liability under Section 6.1(a) unless and until the
AMID Indemnitees have suffered Losses in excess of $750,000 in the aggregate
(the “Deductible”) arising from Claims under Section 6.1(a) that are not De
Minimis Claims and then recoverable Losses claimed under Section 6.1(a) shall be
limited to those that exceed the Deductible.

(ii) AMID will not have any liability under Section 6.2(a) unless and until the
HPIP Indemnitees have suffered Losses in excess of the Deductible arising from
Claims under Section 6.2(a) that are not De Minimis Claims and then recoverable
Losses claimed under Section 6.2(a) shall be limited to those that exceed the
Deductible.

(iii) Notwithstanding anything in this Section 6.3(b) to the contrary, any
damages arising from a breach or inaccuracy of any of the Fundamental
Representations shall not be subject to, and shall be deemed to be in excess of,
the Deductible for purposes of this Section 6.3(b).

 

38



--------------------------------------------------------------------------------

(c) Cap.

(i) HPIP’s aggregate liability under Section 6.1(a) shall not exceed $15,000,000
(the “Cap”); provided that the limitation set forth in this Section 6.3(c)(i)
shall not apply to Losses arising out of or relating to any breach or inaccuracy
of the Fundamental Representations or any of the representations and warranties
set forth in Section 3.1.

(ii) AMID’s aggregate liability under Section 6.2(a) shall not exceed the Cap;
provided that the limitation set forth in this Section 6.3(c)(ii) shall not
apply to Losses arising out of or relating to any breach or inaccuracy of the
Fundamental Representations or any of the representations and warranties set
forth in Section 4.1.

(d) Survival; Claims Period.

(i) The representations and warranties of the Parties under this Agreement shall
survive the execution and delivery of this Agreement and shall continue in full
force and effect until the 16-month anniversary of the Closing Date (subject to
the proviso, the “Expiration Date”); provided that (A) the representations and
warranties set forth in Sections 3.1 (Organization; Qualification), 3.2
(Authority; Enforceability), 3.3 (Non-Contravention), 3.4 (Governmental
Approvals), 3.5 (Capitalization;Subsidiaries), 3.6 (Ownership of High Point
Interests), 3.18 (Brokers’ Fee), 3.22 (Matters Relating to Acquisition of the
Convertible Preferred Units), 4.1 (Organization; Qualification), 4.2 (Authority;
Enforceability; Valid Issuance), 4.3 (Non-Contravention), 4.4 (Governmental
Approvals), 4.5 (Capitalization), 4.6 (Subsidiaries), 4.18 (Brokers’ Fee),
4.19(d) (Regulatory Status) and 4.24 (Matters Relating to Acquisition of High
Point Interests) shall survive indefinitely; (B) the representations and
warranties set forth in 3.12 (Environmental Matters), 3.17 (Employee Benefits;
Employment and Labor Matters), 4.12 (Environmental Matters) and 4.17 (Employee
Benefits; Employee and Labor Matters) shall survive the Closing and shall
continue in full force and effect until the three-year anniversary of the
Closing Date; (C) the representations and warranties set forth in Section 3.16
(Taxes) and Section 4.16 (Taxes) shall survive the execution and delivery of
this Agreement and shall continue in full force and effect until ninety
(90) days after the expiration of the applicable statute of limitations and
(D) any covenants or agreements contained in this Agreement that by their terms
are to be performed after the Closing Date shall survive until fully discharged.

(ii) No action for a breach of any representation or warranty contained herein
(other than representations or warranties that survive indefinitely pursuant to
Section 6.3(d)(i)) shall be brought after the applicable Expiration Date, except
for claims of which a Party has received a Claim Notice (as defined below)
setting forth in reasonable detail the claimed misrepresentation or breach of
warranty with reasonable detail, prior to the applicable Expiration Date.

 

39



--------------------------------------------------------------------------------

(e) Calculation of Losses. In calculating amounts payable to any HPIP Indemnitee
or AMID Indemnitee (each such person, an “Indemnified Party”) for a claim for
indemnification hereunder, the amount of any indemnified Losses shall be
determined without duplication of any other Loss for which an indemnification
claim has been made or could be made under any other representation, warranty,
covenant or agreement and shall be computed net of (i) payments actually
recovered by the Indemnified Party under any insurance policy with respect to
such Losses and (ii) any actual recovery by the Indemnified Party from any
Person with respect to such Losses. For purposes of any Claims under
Section 6.1(c) or Section 6.2(c), in the case of any Taxes for any Straddle
Period, the portion of any Tax that is allocable to the Pre-Closing Tax Period
will be: (i) in the case of Property Taxes, deemed to be the amount of such
Taxes for the entire Straddle Period multiplied by a fraction, the numerator of
which is the number of calendar days of such Tax period ending on the Closing
Date and the denominator of which is the number of calendar days in the entire
Straddle Period, and (ii) in the case of all other Taxes, determined as though
the taxable year of AMID or the High Point Entities, as applicable terminated at
the close of business on the Closing Date.

(f) Waiver of Certain Damages. Notwithstanding any other provision of this
Agreement, in no event shall any Party be liable for punitive, special,
indirect, consequential, remote, speculative or lost profits damages of any kind
or nature, regardless of the form of action through which such damages are
sought, except (i) for any such damages recovered by any third party against an
Indemnified Party in respect of which such Indemnified Party would otherwise be
entitled to indemnification pursuant to the terms hereof and (ii) in the case of
consequential damages, (A) to the extent an Indemnified Party is required to pay
consequential damages to an unrelated third party and (B) to the extent of
consequential damages to an Indemnified Party arising from fraud or willful
misconduct.

(g) Sole and Exclusive Remedy. Except for the assertion of any claim based on
fraud or willful misconduct, the remedies provided in this Article VI shall be
the sole and exclusive legal remedies of the Parties with respect to this
Agreement and the transactions contemplated hereby.

(h) Tax Treatment. Any payments made to any Party pursuant to Article VI shall
constitute an adjustment of the amount of the AMID Consideration (first as an
adjustment of the amount of the Cash Contribution to the extent thereof) for Tax
purposes and shall be treated as such by the Parties on their Tax Returns to the
extent permitted by law.

6.4 Indemnification Procedures.

(a) Each Indemnitee agrees that promptly after it becomes aware of facts giving
rise to a claim by it for indemnification pursuant to this Article VI, such
Indemnitee must assert its claim for indemnification under this Article VI
(each, a “Claim”) by providing a written notice (a “Claim Notice”) to the
Indemnifying Party allegedly required to provide indemnification protection
under this Article VI specifying, in reasonable detail, the nature and basis for
such Claim (e.g., the underlying representation, warranty, covenant or agreement
alleged to have been breached) and the amount thereof (to the extent the nature
and amount of such Claim is known or reasonably ascertainable at the time).
Notwithstanding the foregoing, an Indemnitee’s failure to send or delay in
sending a third party Claim Notice will not relieve the Indemnifying Party from
liability hereunder with respect to such Claim except to the extent the
Indemnifying Party is prejudiced by such failure or delay and except as is
otherwise provided herein, including in Section 6.3(e).

 

40



--------------------------------------------------------------------------------

(b) In the event of the assertion of any third party Claim for which, by the
terms hereof, an Indemnifying Party is obligated to indemnify an Indemnitee, the
Indemnifying Party will have the right, at such Indemnifying Party’s expense, to
assume the defense of same including the appointment and selection of counsel on
behalf of the Indemnitee so long as such counsel is reasonably acceptable to the
Indemnitee. If the Indemnifying Party elects to assume the defense of any such
third party Claim, it shall within 30 days of its receipt of the Claim Notice
notify the Indemnitee in writing of its intent to do so. The Indemnifying Party
will have the right to settle or compromise or take any corrective or
remediation action with respect to any such Claim by all appropriate
proceedings, which proceedings will be diligently prosecuted by the Indemnifying
Party to a final conclusion or settled at the discretion of the Indemnifying
Party, subject to the limitations in Section 6.4(c). The Indemnitee will be
entitled, at its own cost, to participate with the Indemnifying Party in the
defense of any such Claim. If the Indemnifying Party assumes the defense of any
such third-party Claim but fails to diligently prosecute such Claim, or if the
Indemnifying Party does not assume the defense of any such Claim, the Indemnitee
may assume control of such defense and in the event it is determined pursuant to
the procedures set forth in Article VI that the Claim was a matter for which the
Indemnifying Party is required to provide indemnification under the terms of
this Article VI, the Indemnifying Party will bear the reasonable costs and
expenses of such defense (including reasonable attorneys’ fees and expenses).

(c) Notwithstanding anything to the contrary in this Agreement, the Indemnifying
Party will not be permitted to settle, compromise, take any corrective or
remedial action or enter into an agreed judgment or consent decree, in each
case, that subjects the Indemnitee to any criminal liability, requires an
admission of guilt, wrongdoing or fault on the part of the Indemnitee or imposes
any continuing obligation on or requires any payment from the Indemnitee without
the Indemnitee’s prior written consent.

6.5 No Reliance.

(a) THE REPRESENTATIONS AND WARRANTIES OF HPIP CONTAINED IN ARTICLE III AND IN
ANY OTHER TRANSACTION DOCUMENT CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS
AND WARRANTIES OF HPIP TO AMID IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR IN ANY CERTIFICATE(S)
DELIVERED IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS. THE
REPRESENTATIONS OF AMID CONTAINED IN ARTICLE IV AND IN ANY OTHER TRANSACTION
DOCUMENT CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF
AMID TO HPIP IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS OR IN ANY CERTIFICATE(S) DELIVERED IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS. EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES, NO PARTY OR ANY OTHER PERSON MAKES ANY OTHER
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO SUCH PARTY OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND EACH PARTY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SUCH PARTY OR ANY OF ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR

 

41



--------------------------------------------------------------------------------

REPRESENTATIVES (INCLUDING WITH RESPECT TO THE DISTRIBUTION OF, OR ANY PERSON’S
RELIANCE ON, ANY INFORMATION, DISCLOSURE OR OTHER DOCUMENT OR OTHER MATERIAL
MADE AVAILABLE TO ANY PARTY IN ANY DATA ROOM, ELECTRONIC DATA ROOM, MANAGEMENT
PRESENTATION OR IN ANY OTHER FORM IN EXPECTATION OF, OR IN CONNECTION WITH, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT). EXCEPT FOR SUCH REPRESENTATIONS
AND WARRANTIES, EACH PARTY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, PROJECTION, FORECAST, STATEMENT, OR INFORMATION MADE,
COMMUNICATED OR FURNISHED (ORALLY OR IN WRITING) TO ANY OTHER PARTY OR ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING
OPINION, INFORMATION, PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR MAY BE
PROVIDED TO ANY PARTY OR ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT OR
REPRESENTATIVE OF SUCH PARTY OR ANY OF ITS AFFILIATES).

(b) Except as provided in Sections 8.1 and 8.2, no Party nor any Affiliate of a
Party shall assert or threaten, and each Party hereby waives and shall cause
such Affiliates to waive, any claim or other method of recovery, in contract, in
tort or under applicable Law, against any Person that is not a Party (or a
successor to a Party) relating to the transactions contemplated by this
Agreement.

ARTICLE VII

GOVERNING LAW AND CONSENT TO JURISDICTION

7.1 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware, without giving
effect to the conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

7.2 Consent to Jurisdiction. The Parties irrevocably submit to the exclusive
jurisdiction of (a) the Delaware Court of Chancery, and (b) any state appellate
court therefrom within the State of Delaware (or, only if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware), for the purposes of any Proceeding
arising out of this Agreement or the transactions contemplated hereby (and each
agrees that no such Proceeding relating to this Agreement or the transactions
contemplated hereby shall be brought by it except in such courts). The Parties
irrevocably and unconditionally waive (and agree not to plead or claim) any
objection to the laying of venue of any Proceeding arising out of this Agreement
or the transactions contemplated hereby in (i) the Delaware Court of Chancery,
or (ii) any state appellate court therefrom within the State of Delaware (or,
only if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) or
that any such Proceeding brought in any such court has been brought in an
inconvenient forum. Each of the Parties hereto also agrees that any final and
non-appealable judgment against a Party hereto in connection with any Proceeding
shall be conclusive and binding on such Party and that such award or judgment
may be enforced in any court of competent jurisdiction, either within or outside
of the United States. A certified or exemplified copy of such award or judgment
shall be conclusive evidence of the fact and amount of such award or judgment.

 

42



--------------------------------------------------------------------------------

7.3 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 7.3.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of the Parties hereto.

8.2 Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived by the Party or
Parties entitled to the benefits thereof only by a written instrument signed by
the Party or Parties granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

8.3 Notices. Any notice, demand or communication required or permitted under
this Agreement shall be in writing and delivered personally, by reputable
overnight delivery service or other courier or by certified mail, postage
prepaid, return receipt requested, and shall be deemed to have been duly given
(a) as of the date of delivery if delivered personally or by overnight delivery
service or other courier or (b) on the date receipt is acknowledged if delivered
by certified mail, addressed as follows; provided that a notice of a change of
address shall be effective only upon receipt thereof:

If to HPIP to:

High Point Infrastructure Partners, LLC

c/o ArcLight Capital Partners, LLC

 

43



--------------------------------------------------------------------------------

200 Clarendon Street, 55th Floor

Boston, MA 02117

Attention: Jake Erhard and Lucius Taylor

With a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, TX 77002

Attention: Sean T. Wheeler

E-mail: sean.wheeler@lw.com

If to AMID to:

American Midstream GP, LLC

1614 15th Street, Suite 300

Denver, CO 80202

Attention: General Counsel

With a copy to:

Andrews Kurth LLP

600 Travis

Suite 4200

Houston, TX 77002

Attention: G. Michael O’Leary or Tim Langenkamp

8.4 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties and their successors and permitted assigns. No Party may assign or
transfer this Agreement or any of its rights, interests or obligations under
this Agreement without the prior written consent of the other Parties; provided,
that HPIP may transfer its rights and obligations hereunder (including the right
to seek indemnification) in whole or in part to any Affiliate of HPIP without
the consent of AMID, but, for the period ending on the date that is 16 months
from the date hereof, no such transfer shall relieve HPIP of any of its
obligations under this Agreement without AMID’s express prior written approval.
Any attempted assignment or transfer in violation of this Agreement shall be
null, void and ineffective.

8.5 Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the Parties hereto and their respective successors and
assigns. None of the provisions of this Agreement shall be for the benefit of or
enforceable by any third party, including any creditor of any Party or any of
their Affiliates. No such third party shall obtain any right under any provision
of this Agreement or shall by reasons of any such provision make any claim in
respect of any liability (or otherwise) against any other Party.

8.6 Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement and understanding of the Parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both oral and written, among the Parties or between any of them with respect to
such subject matter.

 

44



--------------------------------------------------------------------------------

8.7 Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable Law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

8.8 Representation by Counsel. Each of the Parties agrees that it has been
represented by independent counsel of its choice during the negotiation and
execution of this Agreement and the documents referred to herein, and that it
has executed the same upon the advice of such independent counsel. Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto shall
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation. Therefore, the Parties waive the application
of any Law providing that ambiguities in an agreement or other document will be
construed against the Party drafting such agreement or document.

8.9 Disclosure Schedules. The inclusion of any information (including dollar
amounts) in any section of the HPIP Disclosure Schedules or the AMID Disclosure
Schedules shall not be deemed to be an admission or acknowledgment by a Party
that such information is required to be listed on such section of the HPIP
Disclosure Schedules or the AMID Disclosure Schedules or is material to or
outside the ordinary course of the business of such Party or the Person to which
such disclosure relates. The information contained in this Agreement, the
Exhibits and the Schedules is disclosed solely for purposes of this Agreement,
and no information contained in this Agreement, the Exhibits or the Schedules
shall be deemed to be an admission by any Party to any third Person of any
matter whatsoever (including any violation of a legal requirement or breach of
contract). The disclosure contained in one disclosure schedule contained in the
HPIP Disclosure Schedules or AMID Disclosure Schedules may be incorporated by
reference into any other disclosure schedule contained therein, and shall be
deemed to have been so incorporated into any other disclosure schedule so long
as it is readily apparent that the disclosure is applicable to such other
disclosure schedule.

8.10 Facsimiles; Counterparts. This Agreement may be executed by facsimile
signatures by any Party and such signature shall be deemed binding for all
purposes hereof, without delivery of an original signature being thereafter
required. This Agreement may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.

[Signature page follows]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its respective duly authorized officers as of the date first above written.

 

HIGH POINT INFRASTRUCTURE PARTNERS, LLC By:   /s/ Daniel R. Revers Name:  
Daniel R. Revers Title:   President AMERICAN MIDSTREAM PARTNERS, LP By:  
American Midstream GP, LLC,   its general partner By:   /s/ Daniel C. Campbell
Name:   Daniel C. Campbell Title:   Senior Vice President and Chief Financial
Officer

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that “Affiliate” shall not be deemed to include (i) any portfolio
company in which HPIP or any of its investment fund Affiliates have made a debt
or equity investment, or (ii) any fund or other investment entity in which HPIP
or any of its investment fund Affiliates serves as an investment manager or
advisor.

“AMID Assets” means the assets owned on the Closing Date by AMID and its
Subsidiaries, taken as a whole. For the avoidance of doubt, AMID Assets do not
include any of the High Point Assets.

“AMID Businesses” means the businesses conducted or operated as of the Closing
Date by the AMID Entities using any of the AMID Assets, taken as a whole,
including the associated liabilities. For the avoidance of doubt, AMID
Businesses do not include the High Point Businesses.

“AMID Common Unit” has the meaning assigned to such term in the Third Amended
and Restated Partnership Agreement.

“AMID Credit Facility” means the Credit Agreement, dated as of August 1, 2011,
among AMID, Operating Company, Bank of America, N.A. and the lenders party
thereto, as amended from time.

“AMID Disclosure Schedules” means the disclosure schedules to this Agreement
prepared by AMID and delivered to HPIP on the date hereof.

“AMID Entities” means AMID and each Subsidiary of AMID, collectively.

“AMID Material Adverse Effect” means any Material Adverse Effect in respect of
AMID and its Subsidiaries, taken as a whole.

“AMID Partnership Agreement” means that certain Second Amended and Restated
Agreement of Limited Partnership of American Midstream Partners, LP, dated as of
August 1, 2011, between AMID GP, as the General Partner, and AIM Holdings,
together with any other Persons who become Partners in the Partnership or
parties thereto as provided therein, as amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any written agreement, lease, license, note, evidence of
indebtedness, mortgage, security agreement, understanding, instrument or other
legally binding arrangement.

 

Exhibit A-1



--------------------------------------------------------------------------------

“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through ownership of Voting Interests, by
contract or otherwise, and the terms “Controlling” and “Controlled” have
correlative meanings.

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended
from time to time during the term of this Agreement.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time during the term of this Agreement.

“Disclosure Schedules” means (i) with respect to HPIP, the HPIP Disclosure
Schedules, and (ii) with respect to AMID, the AMID Disclosure Schedules.

“Environmental Laws” means any and all Laws pertaining to the prevention of
pollution, the protection of human health (including worker health and safety)
and the environment (including ambient air, surface water, ground water, land,
surface or subsurface strata and natural resources) and the investigation,
removal and remediation of contamination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in
Section 414(b),(c), (m) or (o) of the Code or Section 4001(b)(l) of ERISA that
includes the first entity, trade or business, or that is a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FERC” means the Federal Energy Regulatory Commission of the United States of
America.

“Fundamental Representations” means the representations and warranties set forth
in Sections 3.2, 3.5, 3.6, 3.16, 3.18, 4.2, 4.5, 4.6, 4.16 and 4.18.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any executive, legislative, judicial, regulatory
or administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.

“Hazardous Substances” means each substance, waste or material regulated,
defined, designated or classified as a hazardous waste, hazardous substance,
hazardous material, pollutant, contaminant or toxic substance under any
Environmental Law; provided that the term Hazardous Substances shall be deemed
not to include petroleum, petroleum products, natural gas or natural gas liquids
while they are secured in containers or vessels that are in good condition and
compliant with applicable Environmental Laws.

 

Exhibit A-2



--------------------------------------------------------------------------------

“High Point Assets” means the assets owned on the Closing Date by the High Point
Entities, taken as a whole.

“High Point Businesses” means the businesses conducted or operated as of the
Closing Date by the High Point Entities using any of the High Point Assets,
taken as a whole, including the associated liabilities.

“High Point Entity LLC Agreement” means each of the Limited Liability Company
Agreement of High Point Gas Gathering Holdings, LLC, dated as of April 24, 2012;
the Limited Liability Company Agreement of High Point Gas Transmission Holdings,
LLC, dated as of April 24, 2012; the Amended and Restated Company Agreement of
High Point Gas Gathering, L.L.C., dated as of November 1, 2012; and the Amended
and Restated Limited Liability Company Agreement of High Point Gas Transmission,
LLC, dated as of April 24, 2012.

“High Point Material Adverse Effect” means any Material Adverse Effect in
respect of the High Point Entities, taken as a whole.

“HPIP Disclosure Schedules” means the disclosure schedules to this Agreement
prepared by HPIP and delivered to AMID on the date hereof.

“HPIP LLC Agreement” means the Limited Liability Company Agreement of High Point
Infrastructure Partners, LLC, dated as of April 24, 2012.

“HPIP Transaction Expenses” means the reasonable costs and expenses incurred by
HPIP and its Affiliates in connection with the Transaction Documents, the
Purchase Agreement and the transactions contemplated thereby (including
reasonable attorneys, accountants, financial advisors and consultants fees), as
provided in writing by HPIP to AMID prior to Closing, with such costs and
expenses to include the costs and expenses reasonably estimated by HPIP to be
incurred by HPIP and its Affiliates from such date to, and including, the
Closing Date, excluding in all cases, however, (i) Taxes payable by HPIP and
(ii) indemnification or contribution payments required to be made by HPIP under
the Transaction Documents or the Purchase Agreement.

“Incentive Distribution Rights” has the meaning ascribed to such term in the
Third Amended and Restated Partnership Agreement.

“Intellectual Property” means patents, trademarks, copyrights, and trade
secrets.

“Knowledge” means (a) with respect to HPIP, the actual knowledge of Jake Erhard
and Matt Rowland and (b) with respect to AMID, the actual knowledge of Bill
Mathews, Dan Campbell, John Connor and Brian Bierbach.

“Law” means any law, statute, code, ordinance, order, rule, rule of common law,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license or authorization of any Governmental Authority.

 

Exhibit A-3



--------------------------------------------------------------------------------

“Lien” means, with respect to any property or asset, (i) any mortgage, pledge,
security interest, lien or other similar property interest or encumbrance in
respect of such property or asset, and (ii) any easements, rights-of-way,
restrictions, restrictive covenants, preferential purchase right, right-of-fund
refusal, right-of-fund offer, rights, leases and other encumbrances on title to
real or personal property (whether or not of record).

“Material Adverse Effect” means, with respect to any Person, any change, event
or development that is materially adverse to the business, financial condition,
or operations of such Person and its Subsidiaries, taken as a whole; provided,
however, that, a Material Adverse Effect shall not be deemed to have occurred as
a result of any of the following changes, events, circumstances, developments or
occurrences (either alone or in combination): (a) any change in accounting
requirements or principles imposed by GAAP after the Closing Date but which does
not, in each case, have a materially disproportionate impact on the business of
such Person and its Subsidiaries or (b) any change resulting from the execution
of this Agreement or the announcement of the transactions contemplated hereby.

“Organizational Documents” means, with respect to any Person, the articles of
incorporation, certificate of incorporation, certificate of formation,
certificate of limited partnership, bylaws, limited liability company agreement,
operating agreement, partnership agreement, limited partnership agreement,
stockholders’ agreement and all other similar documents, instruments or
certificates executed, adopted or filed in connection with the creation,
formation or organization of such Person, including any amendments thereto.

“Permits” means all permits, approvals, consents, licenses, franchises,
exemptions and other authorizations, consents and approvals of or from
Governmental Authorities.

“Permitted Liens” means, with respect to any Person, (a) statutory Liens for
current Taxes applicable to the assets of such Person or assessments not yet
delinquent or the amount or validity of which is being contested in good faith
and for which adequate reserves have been established in accordance with GAAP;
(b) mechanics’, warehousemen’s, materialmen’s, carriers’, workers’, repairmens’,
landlords’ and other similar liens arising or incurred in the ordinary course of
business of such Person relating to obligations that are not overdue for a
period of more than 30 days or that are being contested in good faith and for
which adequate reserves have been established in accordance with GAAP, (c) Liens
as may have arisen in the ordinary course of business of such Person, none of
which are material to the ownership, use or operation of the assets of such
Person; (d) any state of facts that an accurate on the ground survey of any real
property of such Person would show, and any easements, rights-of-way,
restrictions, restrictive covenants, rights, leases, and other encumbrances on
title to real or personal property filed of record, in each case that do not
materially detract from the value of or materially interfere with the use and
operation of any of the assets of such Person; (e) statutory Liens for
obligations that are not delinquent, (f) Liens encumbering the fee interest of
those tracts of third party owned real property encumbered by Rights-of-Way,
(g) legal highways, zoning and building laws, ordinances and regulations, that
do not materially detract from the value of or materially interfere with the use
of the assets of such Person in the ordinary course of business; (h) any Liens
with respect to assets of such Person, which, together with all other Liens, do
not materially detract from the value of such Person or materially interfere
with the present use of the assets owned by such Person or the conduct of the
business of such Person; (i) pledges or

 

Exhibit A-4



--------------------------------------------------------------------------------

deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA; and (j) deposits to secure the performance
of bids, trade contracts and leases, statutory obligations, surety and appeal
bonds or performance bonds incurred in the ordinary course of business.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and that portion of a Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.

“Proceeding” means any civil, criminal or administrative actions, suits,
investigations or other proceedings before any Governmental Authority.

“Property Taxes” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Responsible Officer” means, with respect to any Person, any vice-president or
more senior officer of such Person.

“Rights-of-Way” means easements, rights-of-way and similar real estate
interests.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.

“Subordinated Units” has the meaning assigned to such term in the Third Amended
and Restated Partnership Agreement.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which a
majority of the Voting Interests are at the time owned or Controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof.

 

Exhibit A-5



--------------------------------------------------------------------------------

“Tax” means any federal, state, local or foreign income, gross receipts, branch
profits, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, escheat, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, ad valorem, value added, alternative or add-on minimum or
estimated tax or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.

“Tax Return” means any return, report, information return, declaration, claim
for refund or other document (including any related or supporting information or
schedules) supplied or required to be supplied to any taxing authority or any
Person with respect to Taxes and including any supplement or amendment thereof.

“Transaction Documents” means this Agreement, the Third Amended and Restated
Partnership Agreement and the Assignment of Interest.

“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.

“Voting Interests” of any Person as of any date means the equity interests of
such Person pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers, general partners or trustees of such Person (regardless of
whether, at the time, equity interests of any other class or classes shall have,
or might have, voting power by reason of the occurrence of any contingency) or,
with respect to a partnership (whether general or limited), any general partner
interest in such partnership.

 

Exhibit A-6



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT B

FORM OF THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED

PARTNERSHIP OF AMERICAN MIDSTREAM PARTNERS, LP



--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

AMERICAN MIDSTREAM PARTNERS, LP

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     2   

Section 1.1

  Definitions      2   

Section 1.2

  Construction      31   

ARTICLE II ORGANIZATION

     32   

Section 2.1

  Formation      32   

Section 2.2

  Name      32   

Section 2.3

  Registered Office; Registered Agent; Principal Office; Other Offices      32
  

Section 2.4

  Purpose and Business      32   

Section 2.5

  Powers      33   

Section 2.6

  Term      33   

Section 2.7

  Title to Partnership Assets      33   

ARTICLE III RIGHTS OF LIMITED PARTNERS

     34   

Section 3.1

  Limitation of Liability      34   

Section 3.2

  Management of Business      34   

Section 3.3

  Outside Activities of the Limited Partners      34   

Section 3.4

  Rights of Limited Partners      34   

ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS

     35   

Section 4.1

  Certificates      35   

Section 4.2

  Mutilated, Destroyed, Lost or Stolen Certificates      36   

Section 4.3

  Record Holders      37   

Section 4.4

  Transfer Generally      37   

Section 4.5

  Registration and Transfer of Limited Partner Interests      37   

Section 4.6

  Transfer of the General Partner’s General Partner Interest      38   

Section 4.7

  Transfer of Incentive Distribution Rights      39   

Section 4.8

  Restrictions on Transfers.      39   

Section 4.9

  Eligibility Certifications; Ineligible Holders      40   

Section 4.10

  Redemption of Partnership Interests of Ineligible Holders      41   

ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

     42   

Section 5.1

  Intentionally Omitted      42   

Section 5.2

  Contributions by the General Partner and the Initial Limited Partners      42
  

Section 5.3

  Contributions by Limited Partners      43   

Section 5.4

  Interest and Withdrawal of Capital Contributions      43   

Section 5.5

  Capital Accounts      43   

Section 5.6

  Issuances of Additional Partnership Interests      47   

Section 5.7

  Conversion of Subordinated Units      48   

Section 5.8

  Limited Preemptive Right      49   

Section 5.9

  Splits and Combinations      49   

 

i



--------------------------------------------------------------------------------

Section 5.10

  Fully Paid and Non-Assessable Nature of Limited Partner Interests      50   

Section 5.11

  Issuance of Common Units in Connection with Reset of Incentive Distribution
Rights      50   

Section 5.12

  Establishment of Series A Preferred Units      52   

ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS

     68   

Section 6.1

  Allocations for Capital Account Purposes      68   

Section 6.2

  Allocations for Tax Purposes      78   

Section 6.3

  Requirement and Characterization of Distributions; Distributions to Record
Holders      79   

Section 6.4

  Distributions of Available Cash from Operating Surplus      80   

Section 6.5

  Distributions of Available Cash from Capital Surplus      82   

Section 6.6

  Adjustment of Minimum Quarterly Distribution and Target Distribution Levels   
  82   

Section 6.7

  Special Provisions Relating to the Holders of Subordinated Units      83   

Section 6.8

  Special Provisions Relating to the Holders of Incentive Distribution Rights   
  84   

Section 6.9

  Entity-Level Taxation      84   

Section 6.10

  Special Provisions Relating to Series A Preferred Unitholders      85   

ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS

     85   

Section 7.1

  Management      85   

Section 7.2

  Certificate of Limited Partnership      88   

Section 7.3

  Restrictions on the General Partner’s Authority      88   

Section 7.4

  Reimbursement of the General Partner      89   

Section 7.5

  Outside Activities      90   

Section 7.6

  Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members      92   

Section 7.7

  Indemnification      92   

Section 7.8

  Liability of Indemnitees      94   

Section 7.9

  Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties      95   

Section 7.10

  Other Matters Concerning the General Partner      97   

Section 7.11

  Purchase or Sale of Partnership Interests      97   

Section 7.12

  Registration Rights of the General Partner and its Affiliates      97   

Section 7.13

  Reliance by Third Parties      100   

ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS

     100   

Section 8.1

  Records and Accounting      100   

Section 8.2

  Fiscal Year      101   

Section 8.3

  Reports      101   

ARTICLE IX TAX MATTERS

     101   

Section 9.1

  Tax Returns and Information      101   

Section 9.2

  Tax Elections      102   

Section 9.3

  Tax Controversies      102   

Section 9.4

  Withholding      102   

 

ii



--------------------------------------------------------------------------------

ARTICLE X ADMISSION OF PARTNERS

     103   

Section 10.1

  Admission of Limited Partners      103   

Section 10.2

  Admission of Successor General Partner      103   

Section 10.3

  Amendment of Agreement and Certificate of Limited Partnership      104   

ARTICLE XI WITHDRAWAL OR REMOVAL OF PARTNERS

     104   

Section 11.1

  Withdrawal of the General Partner      104   

Section 11.2

  Removal of the General Partner      106   

Section 11.3

  Interest of Departing General Partner and Successor General Partner.      106
  

Section 11.4

  Termination of Subordination Period, Conversion of Subordinated Units and
Extinguishment of Cumulative Common Unit Arrearages      108   

Section 11.5

  Withdrawal of Limited Partners      108   

ARTICLE XII DISSOLUTION AND LIQUIDATION

     108   

Section 12.1

  Dissolution      108   

Section 12.2

  Continuation of the Business of the Partnership After Dissolution      109   

Section 12.3

  Liquidator      109   

Section 12.4

  Liquidation      110   

Section 12.5

  Cancellation of Certificate of Limited Partnership      111   

Section 12.6

  Return of Contributions      111   

Section 12.7

  Waiver of Partition      111   

Section 12.8

  Capital Account Restoration      111   

Section 12.9

  Series A Liquidation Value      111   

ARTICLE XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

     111   

Section 13.1

  Amendments to be Adopted Solely by the General Partner      111   

Section 13.2

  Amendment Procedures      113   

Section 13.3

  Amendment Requirements      114   

Section 13.4

  Special Meetings      115   

Section 13.5

  Notice of a Meeting      115   

Section 13.6

  Record Date      115   

Section 13.7

  Adjournment      116   

Section 13.8

  Waiver of Notice; Approval of Meeting; Approval of Minutes      116   

Section 13.9

  Quorum and Voting      116   

Section 13.10

  Conduct of a Meeting      117   

Section 13.11

  Action Without a Meeting      117   

Section 13.12

  Right to Vote and Related Matters      118   

ARTICLE XIV MERGER, CONSOLIDATION OR CONVERSION

     118   

Section 14.1

  Authority      118   

Section 14.2

  Procedure for Merger, Consolidation or Conversion      118   

Section 14.3

  Approval by Limited Partners      120   

Section 14.4

  Amendment of Partnership Agreement      121   

Section 14.5

  Certificate of Merger or Certificate of Conversion      122   

Section 14.6

  Effect of Merger, Consolidation or Conversion      122   

 

iii



--------------------------------------------------------------------------------

ARTICLE XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

     123   

Section 15.1

  Right to Acquire Limited Partner Interests      123   

ARTICLE XVI GENERAL PROVISIONS

     124   

Section 16.1

  Addresses and Notices; Written Communications      124   

Section 16.2

  Further Action      125   

Section 16.3

  Binding Effect      125   

Section 16.4

  Integration      125   

Section 16.5

  Creditors      125   

Section 16.6

  Waiver      125   

Section 16.7

  Third-Party Beneficiaries      126   

Section 16.8

  Counterparts      126   

Section 16.9

  Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by Jury     
126   

Section 16.10

  Invalidity of Provisions      127   

Section 16.11

  Consent of Partners      127   

Section 16.12

  Facsimile Signatures      127   

ARTICLE XVII CERTAIN TRANSACTIONS IN CONNECTION WITH THE INITIAL PUBLIC OFFERING

     128   

Section 17.1

  Non-Pro Rata Redemption of Common Units      128   

EXHIBIT A

  Certificate Evidencing Common Units Representing Limited Partner Interests in
American Midstream Partners, LP   

 

 

iv



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

AMERICAN MIDSTREAM PARTNERS, LP

THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF AMERICAN
MIDSTREAM PARTNERS, LP dated as of April 15, 2013 (this “Agreement”), is entered
into by and between American Midstream GP, LLC, a Delaware limited liability
company, as the General Partner, and AIM Midstream Holdings, LLC, a Delaware
limited liability company ( “AIM Midstream”), together with any other Persons
who are now or become Partners in the Partnership or parties hereto as provided
herein.

WHEREAS, the General Partner and the Limited Partners entered into that certain
First Amended and Restated Agreement of Limited Partnership dated as of
November 4, 2009;

WHEREAS, the General Partner and the Limited Partners entered into that certain
Second Amended and Restated Agreement of Limited Partnership dated as of
August 1, 2011 (the “Second A/R Partnership Agreement”);

WHEREAS, Section 5.6 of the Second A/R Partnership Agreement provides that the
General Partner, without the approval of any Limited Partner except as otherwise
provided in the Second A/R Partnership Agreement, may, for any Partnership
purpose, at any time or from time to time, issue additional Partnership
Interests to such Persons for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole
discretion;

WHEREAS, Section 13.1(d)(i) of the Second A/R Partnership Agreement provides
that the General Partner may amend any provision of the Second A/R Partnership
Agreement without the approval of any Partner to reflect a change that the
General Partner determines does not adversely affect in any material respect the
Limited Partners considered as a whole or any particular class of Partnership
Interests as compared to the other classes of Partnership Interests;

WHEREAS, Section 13.1(g) of the Second A/R Partnership Agreement provides that
the General Partner, without the approval of any Partner, may amend any
provision of the Second A/R Partnership Agreement to reflect an amendment that,
the General Partner determines, is necessary or appropriate in connection with
the creation, authorization or issuance of any class or series of Partnership
Interests pursuant to Section 5.6 of the Second A/R Partnership Agreement;

WHEREAS, the Partnership has entered into a Contribution Agreement, dated as of
April 15, 2013 (the “Contribution Agreement”), between the Partnership and High
Point Infrastructure Partners, LLC, a Delaware limited liability company
(“HPIP”), pursuant to which HPIP will transfer (i) 100% of the membership
interests in High Point Gas Gathering Holdings, LLC, a Delaware limited
liability company, (ii) 100% of the membership interests in High Point Gas
Transmission Holdings, LLC, a Delaware limited liability company, and
(iii) $15,000,000 in cash to the Partnership in exchange for the issuance by the
Partnership to HPIP of 5,142,857 units of a new class of Partnership Interests
to be designated as “Series A Convertible Preferred Units”, which Series A
Convertible Preferred Units shall have the rights, preferences and privileges
and such other terms as are set forth in this Agreement;



--------------------------------------------------------------------------------

WHEREAS, the General Partner (and the Conflicts Committee of the Board of
Directors thereof) has determined that the amendments to the Second A/R
Partnership Agreement set forth herein either (i) are necessary or appropriate
in connection with the creation, authorization and issuance of the Series A
Convertible Preferred Units pursuant to the Contribution Agreement or (ii) given
the expected benefits of the transactions contemplated by the Contribution
Agreement, do not adversely affect in any material respect the Limited Partners
considered as a whole or any particular class of Partnership Interests as
compared to the other classes of Partnership Interests;

WHEREAS, the General Partner has determined that the creation of the Series A
Preferred Units (as defined below) will be in the best interests of the
Partnership and beneficial to the Limited Partners, including the holders of the
Common Units; and

WHEREAS, when issued in accordance with the Contribution Agreement, the issuance
of the Series A Preferred Units will comply with the requirements of this Third
Agreement.

NOW, THEREFORE, the General Partner does hereby amend and restate the Second A/R
Partnership Agreement to provide in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, merger, stock acquisition or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing the long-term operating capacity or
operating income of the Partnership Group from the operating capacity or
operating income of the Partnership Group existing immediately prior to such
transaction.

“Additional Book Basis” means the portion of any remaining Carrying Value of an
Adjusted Property that is attributable to positive adjustments made to such
Carrying Value as a result of Book-Up Events. For purposes of determining the
extent that Carrying Value constitutes Additional Book Basis:

(a) Any negative adjustment made to the Carrying Value of an Adjusted Property
as a result of either a Book-Down Event or a Book-Up Event shall first be deemed
to offset or decrease that portion of the Carrying Value of such Adjusted
Property that is attributable to any prior positive adjustments made thereto
pursuant to a Book-Up Event or Book-Down Event.

(b) If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant

 

2



--------------------------------------------------------------------------------

hereto as a result of such Book-Down Event shall not exceed the amount by which
the Aggregate Remaining Net Positive Adjustments after such Book-Down Event
exceeds the remaining Additional Book Basis attributable to all of the
Partnership’s Adjusted Property after such Book-Down Event (determined without
regard to the application of this clause (b) to such Book-Down Event).

“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period. With respect to a Disposed of Adjusted
Property, the Additional Book Basis Derivative Items shall be the amount of
Additional Book Basis taken into account in computing gain or loss from the
disposition of such Disposed of Adjusted Property.

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 10.1(b) and who is shown as such on the
books and records of the Partnership.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such taxable period, are reasonably expected to be allocated to such Partner
in subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code
and Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
Section 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
The “Adjusted Capital Account” of a Partner in respect of a Partnership Interest
shall be the amount that such Adjusted Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period, less (b) (i) any net increase in
Working Capital Borrowings with respect to that period and (ii) any net decrease
in cash reserves for Operating Expenditures with respect to such period not
relating to an Operating Expenditure made with respect to such period, and plus
(c) (i) any net decrease in Working Capital Borrowings with

 

3



--------------------------------------------------------------------------------

respect to that period, (ii) any net decrease made in subsequent periods in cash
reserves for Operating Expenditures initially established with respect to such
period to the extent such decrease results in a reduction in Adjusted Operating
Surplus in subsequent periods pursuant to clause (b)(ii) above and (iii) any net
increase in cash reserves for Operating Expenditures with respect to such period
required by any debt instrument for the repayment of principal, interest or
premium. Adjusted Operating Surplus does not include that portion of Operating
Surplus included in clause (a)(i) of the definition of Operating Surplus.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Aggregate Quantity of IDR Reset Common Units” has the meaning assigned to such
term in Section 5.11(a).

“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).

“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution and in the case of
an Adjusted Property, the fair market value of such Adjusted Property on the
date of the revaluation event as described in Section 5.5(d), in both cases as
determined by the General Partner.

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of American Midstream Partners, LP, as it may be amended,
supplemented or restated from time to time.

“AIM Midstream” means AIM Midstream Holdings, LLC, a Delaware limited liability
company.

“American Midstream GP” means American Midstream GP, LLC, a Delaware limited
liability company.

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer, partner
or managing member or is, directly or indirectly, the owner of 20% or more of
any class of voting stock or other voting interest; (b) any trust or other
estate in which such Person has at least a 20% beneficial interest or as to
which such Person serves as trustee or in a similar fiduciary capacity; and
(c) any relative or spouse of such Person, or any relative of such spouse, who
has the same principal residence as such Person.

 

4



--------------------------------------------------------------------------------

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:

(a) the sum of:

(i) all cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand at the end of such Quarter; and

(ii) if the General Partner so determines, all or any portion of additional cash
and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand on the date of determination of Available
Cash with respect to such Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Quarter;

(b) less the amount of any cash reserves (or the Partnership’s proportionate
share of cash reserves in the case of Subsidiaries that are not wholly owned)
established by the General Partner to:

(i) provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures, for anticipated future
credit needs of the Partnership Group and for refunds of collected rates
reasonably likely to be refunded as a result of a settlement or hearing relating
to FERC rate proceedings or rate proceedings under applicable state law, if any)
subsequent to such Quarter;

(ii) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject; or

(iii) provide funds for distributions under Section 6.4 or Section 6.5 in
respect of any one or more of the next four Quarters;

provided, however, that the General Partner may not establish cash reserves
pursuant to clause (iii) above if the effect of establishing such reserves would
be that the Partnership is unable to distribute the Minimum Quarterly
Distribution on all Common Units, plus any Cumulative Common Unit Arrearage on
all Common Units, with respect to such Quarter; and, provided further, that
disbursements made by a Group Member or cash reserves established, increased or
reduced after the end of such Quarter but on or before the date of determination
of Available Cash with respect to such Quarter shall be deemed to have been
made, established, increased or reduced, for purposes of determining Available
Cash, within such Quarter if the General Partner so determines.

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

 

5



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors of the General Partner.

“Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).

“Book-Down Event” means an event that triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

“Book-Up Event” means an event that triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of a Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

“Capital Contribution” means (i) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Units, the amount
of any underwriting discounts or commissions) or (ii) current distributions that
a Partner is entitled to receive but otherwise waives.

“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition (through an asset acquisition,
merger, stock acquisition or other form of investment) of existing, or the
construction of new or improvement or replacement of existing, capital assets
(including gathering systems, compressors, processing plants, transmission lines
and related or similar midstream assets) or (c) capital contribution by a Group
Member to a Person that is not a Subsidiary in which a Group Member has, or
after such capital contribution will have, an equity interest to fund such Group
Member’s pro rata share of the cost of the addition or improvement to or the
acquisition (through an asset acquisition, merger, stock acquisition or other
form of investment) of existing, or the construction of new or replacement of
existing, capital assets (including gathering systems, compressors, processing
plants, transmission lines and related or similar midstream assets) by such
Person, in each case if

 

6



--------------------------------------------------------------------------------

and to the extent such addition, improvement, acquisition, construction or
replacement is made to increase the long-term operating capacity or operating
income of the Partnership Group, in the case of clauses (a) and (b), or such
Person, in the case of clause (c), from the operating capacity or operating
income of the Partnership Group or such Person, as the case may be, existing
immediately prior to such addition, improvement, acquisition, construction or
replacement.

“Capital Surplus” has the meaning assigned to such term in Section 6.3(a).

“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such Contributed Property or Adjusted Property,
and (b) with respect to any other Partnership property, the adjusted basis of
such property for federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Section 5.5(d) and to reflect changes, additions or
other adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.

“Certificate” means (a) a certificate (i) substantially in the form of Exhibit A
to the Second A/R Partnership Agreement (if such certificate was issued on or
after August 1, 2011, but prior to the date hereof) or substantially in the form
of Exhibit A to this Agreement (if such certificate is issued on or after the
date hereof), (ii) issued in global form in accordance with the rules and
regulations of the Depository or (iii) in such other form as may be adopted by
the General Partner, in each case issued by the Partnership evidencing ownership
of one or more Common Units or (b) a certificate, in such form as may be adopted
by the General Partner, issued by the Partnership evidencing ownership of one or
more other Partnership Interests.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

“Citizenship Eligibility Trigger” has the meaning assigned to such term in
Section 4.9(a)(ii).

“claim” (as used in Section 7.12(c)) has the meaning assigned to such term in
Section 7.12(c).

“Closing Date” means November 4, 2009.

“Closing Price” means, in respect of any class of Limited Partner Interests, as
of the date of determination, the last sale price on such day, regular way, or
in case no such sale takes place on such day, the average of the closing bid and
asked prices on such day, regular way, in either case as reported in the
principal consolidated transaction reporting system with respect to

 

7



--------------------------------------------------------------------------------

securities listed or admitted to trading on the principal National Securities
Exchange on which the respective Limited Partner Interests are listed or
admitted to trading or, if such Limited Partner Interests are not listed or
admitted to trading on any National Securities Exchange, the last quoted price
on such day or, if not so quoted, the average of the high bid and low asked
prices on such day in the over-the-counter market, as reported by the primary
reporting system then in use in relation to such Limited Partner Interests of
such class, or, if on any such day such Limited Partner Interests of such class
are not quoted by any such organization, the average of the closing bid and
asked prices on such day as furnished by a professional market maker making a
market in such Limited Partner Interests of such class selected by the General
Partner, or if on any such day no market maker is making a market in such
Limited Partner Interests of such class, the fair value of such Limited Partner
Interests on such day as determined by the General Partner.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Combined Interest” has the meaning assigned to such term in Section 11.3(a).

“Commences Commercial Service” means the date a Capital Improvement is first put
into or commences commercial service following completion of construction,
acquisition, development and testing, as applicable.

“Commission” means the United States Securities and Exchange Commission or any
successor agency having jurisdiction under the Securities Act.

“Commodity Hedge Contract” means any commodity exchange, swap, forward, cap,
floor, collar or other similar agreement or arrangement entered into for the
purpose of hedging the Partnership Group’s exposure to fluctuations in the price
of hydrocarbons or other commodities in their operations and not for speculative
purposes.

“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Common Units in this Agreement. The term
“Common Unit” does not include a Subordinated Unit prior to its conversion into
a Common Unit pursuant to the terms hereof. The term “Common Unit” does not
refer to a Series A Preferred Unit prior to the conversion of such Series A
Preferred Unit into a Common Unit pursuant to the terms hereof.

“Common Unit Arrearage” means, with respect to any Common Unit, whenever issued,
as to any Quarter within the Subordination Period, the excess, if any, of
(a) the Minimum Quarterly Distribution with respect to a Common Unit in respect
of such Quarter over (b) the sum of all Available Cash distributed with respect
to a Common Unit in respect of such Quarter pursuant to Section 6.4(b)(i).

“Conflicts Committee” means a committee of the Board of Directors composed of
one or more Independent Directors.

 

8



--------------------------------------------------------------------------------

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.

“Conversion Unit” means the Common Unit(s) issued upon conversion of a Series A
Preferred Unit pursuant to Section 5.12.

“Convertible Securities” has the meaning assigned to such term in
Section 5.12(b)(viii)(D).

“Converting Unitholder” means a Person entitled to receive Common Units upon
conversion of any Series A Preferred Units.

“Coupon Conversion Quarter” means the earlier of (1) the Quarter that includes
the Series A Conversion Date and (2) the Quarter beginning October 1, 2014.

“Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of
(a) the sum resulting from adding together the Common Unit Arrearage as to an
IPO Common Unit for each of the Quarters within the Subordination Period ending
on or before the last day of such Quarter over (b) the sum of any distributions
theretofore made pursuant to Section 6.4(b)(ii) and the second sentence of
Section 6.5 with respect to an IPO Common Unit (including any distributions to
be made in respect of the last of such Quarters).

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).

“Current Market Price” means, in respect of any class of Limited Partner
Interests, as of the date of determination, the average of the daily Closing
Prices per Limited Partner Interest of such class for the 20 consecutive Trading
Days immediately prior to such date.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act,
6 Del. C. Section 17-101, et seq., as amended, supplemented or restated from
time to time, and any successor to such statute.

“Departing General Partner” means a former general partner from and after the
effective date of any withdrawal or removal of such former general partner
pursuant to Section 11.1 or Section 11.2.

“Depository” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.

“Disposed of Adjusted Property” has the meaning ascribed to such term in
Section 6.1(d)(xii)(B).

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

 

9



--------------------------------------------------------------------------------

“Eligibility Certificate” has the meaning assigned to such term in
Section 4.9(b).

“Eligible Holder” means a Limited Partner whose (a) federal income tax status
would not, in the determination of the General Partner, have the material
adverse effect described in Section 4.9(a)(i) or (b) nationality, citizenship or
other related status would not, in the determination of the General Partner,
create a substantial risk of cancellation or forfeiture as described in
Section 4.9(a)(ii).

“Estimated Incremental Quarterly Tax Amount” has the meaning assigned to such
term in Section 6.9.

“Estimated Maintenance Capital Expenditures” means an estimate made in good
faith by the Board of Directors (with the concurrence of the Conflicts
Committee) of the average quarterly Maintenance Capital Expenditures that the
Partnership will incur over the long term. The Board of Directors (with the
concurrence of the Conflicts Committee) will be permitted to make such estimate
in any manner it determines reasonable. The estimate will be made annually and
whenever an event occurs that is likely to result in a material adjustment to
the amount of Maintenance Capital Expenditures on a long term basis. The
Partnership shall disclose to its Partners any change in the amount of Estimated
Maintenance Capital Expenditures in its reports made in accordance with
Section 8.3 to the extent not previously disclosed. Except as provided in the
definition of Subordination Period, any adjustments to Estimated Maintenance
Capital Expenditures shall be prospective only.

“Event of Withdrawal” has the meaning assigned to such term in Section 11.1(a).

“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements, and shall not include Maintenance Capital Expenditures or
Investment Capital Expenditures. Expansion Capital Expenditures shall include
interest (and related fees) on debt incurred and distributions on equity issued,
in each case, to finance the construction of a Capital Improvement and paid in
respect of the period beginning on the date that the Group Member enters into a
binding obligation to commence construction of a Capital Improvement and ending
on the earlier to occur of the date that such Capital Improvement Commences
Commercial Service and the date that such Capital Improvement is abandoned or
disposed of. Debt incurred or equity issued to fund such construction period
interest payments or such construction period distributions on equity paid
during such period, shall also be deemed to be debt incurred or equity issued,
as the case may be, to finance the construction of a Capital Improvement.
Expansion Capital Expenditures will include cash contributed by a Group Member
to an entity of which such Group Member is, or after such contribution will be,
directly or indirectly, an equity owner to be used by such entity for
Acquisitions or Capital Improvements. Where capital expenditures are made in
part for Expansion Capital Expenditures and in part for other purposes, the
General Partner, with the concurrence of the Conflicts Committee, shall
determine the allocation of such expenditures between Expansion Capital
Expenditures and expenditures made for other purposes.

“FERC” means the Federal Energy Regulatory Commission, or successor to powers
thereof.

 

10



--------------------------------------------------------------------------------

“Final Subordinated Units” has the meaning assigned to such term in
Section 6.1(d)(x)(A).

“First A/R Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of November 4, 2009.

“First Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(D).

“First Target Distribution” means 115% of the Minimum Quarterly Distribution per
Unit (or, with respect to the Quarter that includes the IPO Closing Date, it
means the product of 115% of the Minimum Quarterly Distribution per Unit
multiplied by a fraction, the numerator of which is the number of days in such
Quarter after the IPO Closing Date, and the denominator of which is the total
number of days in such Quarter), subject to adjustment in accordance with
Section 5.11, Section 6.6 and Section 6.9.

“Follow-On Price” has the meaning assigned to such term in
Section 5.12(b)(viii)(E).

“Follow-On Units” has the meaning assigned to such term in
Section 5.12(b)(viii)(E).

“Fourth Amendment” means Fourth Amendment to Credit Agreement, dated as of
April 15, 2013, by and among Operating Company, as borrower, the Partnership, as
parent, Bank of America, N.A., as administrative agent, and the lenders party
hereto.

“Fully Diluted Weighted Average Basis” means, when calculating the number of
Outstanding Units for any period, a basis that includes (a) the weighted average
number of Outstanding Units plus (b) all Partnership Interests and options,
rights, warrants, phantom units and appreciation rights relating to an equity
interest in the Partnership (i) that are convertible into or exercisable or
exchangeable for Units or for which Units are issuable, in each case that are
senior to or pari passu with the Subordinated Units, (ii) whose conversion,
exercise or exchange price is less than the Current Market Price on the date of
such calculation, (iii) that may be converted into or exercised or exchanged for
such Units prior to or during the Quarter immediately following the end of the
period for which the calculation is being made without the satisfaction of any
contingency beyond the control of the holder other than the payment of
consideration and the compliance with administrative mechanics applicable to
such conversion, exercise or exchange and (iv) that were not converted into or
exercised or exchanged for such Units during the period for which the
calculation is being made; provided, however, that for purposes of determining
the number of Outstanding Units on a Fully Diluted Weighted Average Basis when
calculating whether the Subordination Period has ended or Subordinated Units are
entitled to convert into Common Units pursuant to Section 5.7, such Partnership
Interests, options, rights, warrants and appreciation rights shall be deemed to
have been Outstanding Units only for the four Quarters that comprise the last
four Quarters of the measurement period; provided, further, that if
consideration will be paid to any Group Member in connection with such
conversion, exercise or exchange, the number of Units to be included in such
calculation shall be that number equal to the difference between (x) the number
of Units issuable upon such conversion, exercise or exchange and (y) the number
of Units that such consideration would purchase at the Current Market Price.

 

11



--------------------------------------------------------------------------------

“General Partner” means American Midstream GP and its successors and permitted
assigns that are admitted to the Partnership as general partner of the
Partnership, in its capacity as general partner of the Partnership (except as
the context otherwise requires).

“General Partner Interest” means the ownership interest of the General Partner
in the Partnership (in its capacity as a general partner without reference to
any Limited Partner Interest held by it) that is evidenced by Notional General
Partner Units and includes any and all benefits to which the General Partner is
entitled as provided in this Agreement, together with all obligations of the
General Partner to comply with the terms and provisions of this Agreement.

“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s length transaction.

“Group” means a Person that with or through any of its Affiliates or Associates
has any contract, arrangement, understanding or relationship for the purpose of
acquiring, holding, voting (except voting pursuant to a revocable proxy or
consent given to such Person in response to a proxy or consent solicitation made
to 10 or more Persons), exercising investment power or disposing of any
Partnership Interests with any other Person that beneficially owns, or whose
Affiliates or Associates beneficially own, directly or indirectly, Partnership
Interests.

“Group Member” means a member of the Partnership Group.

“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.

“Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).

“IDR Reset Common Unit” has the meaning assigned to such term in
Section 5.11(a).

“IDR Reset Election” has the meaning assigned to such term in Section 5.11(a).

“Incentive Distribution Right” means a Limited Partner Interest issued to
American Midstream GP, which Limited Partner Interest will confer upon the
holder thereof only the rights and obligations specifically provided in this
Agreement with respect to Incentive Distribution Rights (and no other rights
otherwise available to or other obligations of a holder of a Partnership
Interest). Notwithstanding anything to the contrary in this Agreement, the
holder of an Incentive Distribution Right shall not be entitled to vote such
Incentive Distribution Right on any Partnership matter except as may otherwise
be required by law.

 

12



--------------------------------------------------------------------------------

“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights (in such capacity, but not in any other
capacity) pursuant to Section 6.4.

“Incremental Income Taxes” has the meaning assigned to such term in Section 6.9.

“Indebtedness” means any of the following: (a) the principal of and accrued
interest or premium (if any) and premiums or penalties that would arise as a
result of prepayment of (i) any indebtedness for borrowed money, (ii) any
obligations evidenced by bonds, debentures, notes or other similar instruments,
and (iii) any obligations, contingent or otherwise, under banker’s acceptance
credit, or similar facilities; (b) any obligations to pay the deferred purchase
price of property or services, except trade accounts payable and other current
liabilities arising in the ordinary course of business; (c) any obligations with
respect to hedging, swaps or similar arrangements; and (d) any guaranty of any
of the foregoing.

“Indemnified Persons” has the meaning assigned to such term in Section 7.12(c).

“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, employee, agent, fiduciary or
trustee of any Group Member, the General Partner or any Departing General
Partner or any Affiliate of any Group Member, the General Partner or any
Departing General Partner, (e) any Person who is or was serving at the request
of the General Partner or any Departing General Partner or any Affiliate of the
General Partner or any Departing General Partner as a manager, managing member,
general partner, director, officer, employee, agent, fiduciary or trustee of
another Person owing a fiduciary duty to any Group Member; provided that a
Person shall not be an Indemnitee by reason of providing, on a fee-for-services
basis, trustee, fiduciary or custodial services, (f) any Person who controls a
General Partner or Departing General Partner and (g) any Person the General
Partner designates as an Indemnitee for purposes of this Agreement.

“Independent Director” means any director that (a) is not a security holder,
officer or employee of the General Partner, (b) is not an officer, director or
employee of any Affiliate of the General Partner, (c) is not a holder of any
ownership interest in the Partnership Group other than Common Units and awards
that may be granted to such director under the Long Term Incentive Plan (or
similar plan implemented by the General Partner or the Partnership) and
(d) meets the independence standards required of directors who serve on an audit
committee of a board of directors established by the Securities Exchange Act and
the rules and regulations of the Commission promulgated thereunder and by any
National Securities Exchange on which the Common Units are listed or admitted to
trading.

“Ineligible Holder” has the meaning assigned such term in Section 4.9(c).

“Initial Limited Partners” means AIM Midstream, the LTIP Partners and the
General Partner (with respect to the Common Units, Subordinated Units and
Incentive Distribution Rights held by them).

 

13



--------------------------------------------------------------------------------

“Initial Public Offering” means the initial offering and sale of Common Units to
the public, as described in the Registration Statement.

“Initial Unit Price” means (a) with respect to the Common Units and the
Subordinated Units, the IPO Price or (b) with respect to any other class or
series of Units, the price per Unit at which such class or series of Units is
initially issued by the Partnership, as determined by the General Partner, in
each case adjusted as the General Partner determines to be appropriate to give
effect to any distribution, subdivision or combination of Units.

“Interest Rate Hedge Contract” means any interest rate exchange, swap, forward,
cap, floor collar or other similar agreement or arrangement entered into for the
purpose of reducing the exposure of the Partnership Group to fluctuations in
interest rates in their financing activities and not for speculative purposes.

“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) sales of equity interests of any Group Member; (c) sales or
other voluntary or involuntary dispositions of any assets of any Group Member
other than (i) sales or other dispositions of inventory, accounts receivable and
other assets in the ordinary course of business, and (ii) sales or other
dispositions of assets as part of normal asset retirements or replacements;
(d) the termination of Commodity Hedge Contracts or Interest Rate Hedge
Contracts prior to the respective specified termination dates; (e) capital
contributions received by a Group Member or, in the case of capital
contributions received by a Person that is not a Subsidiary of the Partnership,
capital contributions received from the owner(s) or members of such Person that
is not a Group Member; or (f) corporate reorganizations or restructurings.

“Investment Capital Expenditures” means capital expenditures other than
Maintenance Capital Expenditures and Expansion Capital Expenditures. Investment
Capital Expenditures will include cash contributed by a Group Member to an
entity of which such Group Member is, or after such contribution will be
directly or indirectly, an equity owner to be used by such entity for capital
expenditures other than Maintenance Capital Expenditures and Expansion Capital
Expenditures.

“Investor” means, collectively, HPIP and each of its Affiliates from time to
time that is the registered holder of any Series A Preferred Units.

“IPO Closing Date” means the closing date of the sale of the Common Units in the
Initial Public Offering.

“IPO Common Units” means the Common Units sold in the Initial Public Offering.

“IPO Price” means the price per Common Unit at which the Underwriters offer the
Common Units for sale to the public as set forth on the cover page of the final
prospectus filed pursuant to Rule 424(b) of the rules and regulations of the
Commission with respect to the Initial Public Offering.

 

14



--------------------------------------------------------------------------------

“IPO Proceeds” means the portion of the net proceeds received by the Partnership
from the issuance and sale of Common Units in connection with the closing of the
Initial Public Offering that, according to the disclosure set forth in the
section of the Registration Statement entitled “Use of Proceeds,” are to be
distributed to AIM Midstream, the LTIP Partners and the General Partner.

“Junior Interests” means any class or series of Partnership Interests that, with
respect to distributions on such Partnership Interests and distributions upon
liquidation of the Partnership, ranks junior to the Series A Preferred Units,
including but not limited to Common Units and Subordinated Units.

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

“Limited Partner” means, unless the context otherwise requires, each Initial
Limited Partner, each Additional Limited Partner and any Departing General
Partner upon the change of its status from General Partner to Limited Partner
pursuant to Section 11.3, in each case, in such Person’s capacity as a limited
partner of the Partnership; provided, however, that when the term “Limited
Partner” is used herein in the context of any vote or other approval, including
Article XIII and Article XIV, such term shall not, solely for such purpose,
include any holder of an Incentive Distribution Right (solely with respect to
its Incentive Distribution Rights and not with respect to any other Limited
Partner Interest held by such Person) except as may be required by law.

“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Common Units, Subordinated Units,
Series A Preferred Units, Incentive Distribution Rights or other Partnership
Interests or a combination thereof or interest therein, and includes any and all
benefits to which such Limited Partner is entitled as provided in this
Agreement, together with all obligations of such Limited Partner to comply with
the terms and provisions of this Agreement; provided, however, that when the
term “Limited Partner Interest” is used herein in the context of any vote or
other approval, including Article XIII and Article XIV, such term shall not,
solely for such purpose, include any Incentive Distribution Right except as may
be required by law.

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.

“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

 

15



--------------------------------------------------------------------------------

“Long Term Incentive Plan” means the Long-Term Incentive Plan of the General
Partner, as may be amended, or any equity compensation plan successor thereto or
otherwise adopted by the General Partner or the Partnership.

“LTIP Partners” means those Limited Partners holding on the date hereof Common
Units issued pursuant to the Long Term Incentive Plan, in respect of such Common
Units.

“Maintenance Capital Expenditures” means cash expenditures (including
expenditures (i) for the addition or improvement to or the replacement of the
capital assets owned by any Group Member, (ii) for the acquisition of existing,
or the construction or development of new, capital assets or (iii) for any
integrity management program, including pursuant to the Gas Transmission
Pipeline Integrity Management Rule (49 CFR Part 192, Subpart O) and any
corresponding rule of state law) if such expenditures are made to maintain,
including over the long term, the operating capacity or operating income of the
Partnership Group. Maintenance Capital Expenditures shall exclude Expansion
Capital Expenditures or Investment Capital Expenditures, but include interest
(and related fees) on debt incurred and distributions in respect of equity
issued, other than equity issued in the Initial Public Offering, in each case,
to finance the construction or development of a replacement asset and paid in
respect of the period beginning on the date that a Group Member enters into a
binding obligation to commence constructing or developing a replacement asset
and ending on the earlier to occur of the date that such replacement asset
Commences Commercial Service and the date that such replacement asset is
abandoned or disposed of. Debt incurred to pay or equity issued, other than
equity issued in the Initial Public Offering, to fund construction or
development period interest payments, or such construction or development period
distributions in respect of equity, shall also be deemed to be debt or equity,
as the case may be, incurred to finance the construction or development of a
replacement asset and the incremental Incentive Distributions paid relating to
newly issued equity shall be deemed to be distributions paid on equity issued to
finance the construction or development of a replacement asset. Maintenance
Capital Expenditures will include cash contributed by any Group Member to an
entity of which such Group Member is, or after such contribution will be,
directly or indirectly, an equity owner to be used by such entity for capital
expenditures of the types described in clauses (i), (ii) or (iii) above.

“Merger Agreement” has the meaning assigned to such term in Section 14.1.

“Minimum Quarterly Distribution” means $0.4125 per Unit per Quarter (such amount
having been determined by the Board of Directors at the time of the Initial
Public Offering (or with respect to the Quarter that includes the IPO Closing
Date, it means the product of such amount multiplied by a fraction, the
numerator of which is the number of days in such Quarter after the IPO Closing
Date and the denominator of which is the total number of days in such Quarter)),
subject to adjustment in accordance with Section 5.11, Section 6.6 and
Section 6.9.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act and any successor to such
statute.

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any Liability either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, and (b) in the case of any

 

16



--------------------------------------------------------------------------------

property distributed to a Partner by the Partnership, the Partnership’s Carrying
Value of such property (as adjusted pursuant to Section 5.5(d)) at the time such
property is distributed, reduced by any Liability either assumed by such Partner
upon such distribution or to which such property is subject at the time of
distribution, in either case, as determined and required by Treasury Regulations
promulgated under Section 704(b) of the Code.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of loss and deduction (other
than those items taken into account in the computation of Net Termination Gain
or Net Termination Loss) for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 5.5(b)
and shall not include any items specially allocated under Section 6.1(d);
provided, that the determination of the items that have been specially allocated
under Section 6.1(d) shall be made without regard to any reversal of such items
under Section 6.1(d)(xii).

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.5(b) and shall not
include any items specially allocated under Section 6.1(d); provided, that the
determination of the items that have been specially allocated under
Section 6.1(d) shall be made without regard to any reversal of such items under
Section 6.1(d)(xii).

“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.

“Net Termination Gain” means, for any taxable period, the sum, if positive, of
all items of income, gain, loss or deduction (a) recognized by the Partnership
(i) after the Liquidation Date or (ii) upon the sale, exchange or other
disposition of all or substantially all of the assets of the Partnership Group,
taken as a whole, in a single transaction or series of related transactions
(excluding any disposition to a member of the Partnership Group) or (b) deemed
recognized by the Partnership Group pursuant to Section 5.5(d); provided,
however that the items included in the determination of Net Termination Gain
shall be determined in accordance with Section 5.5(b) and shall not include any
items of income, gain or loss specially allocated under Section 6.1(d) or under
Section 5.12(b)(iv).

“Net Termination Loss” means, for any taxable period, the sum, if negative, of
all items of income, gain, loss or deduction (a) recognized by the Partnership
(i) after the Liquidation Date or (ii) upon the sale, exchange or other
disposition of all or substantially all of the assets of the Partnership Group,
taken as a whole, in a single transaction or series of related transactions
(excluding any disposition to a member of the Partnership Group) or (b) deemed
recognized by the Partnership Group pursuant to Section 5.5(d); provided,
however the items included in the determination of Net Termination Loss shall be
determined in accordance with Section 5.5(b) and shall not include any items of
income, gain or loss specially allocated under Section 6.1(d) or under
Section 5.12(b)(iv).

 

17



--------------------------------------------------------------------------------

“New Credit Agreement” means the Credit Agreement, dated as of August 1, 2011,
as amended from time to time, by and among the Operating Company, as Borrower,
the Partnership, as Parent, Bank of America, N.A., as Administrative Agent,
Collateral Agent and L/C Issuer, Comerica Bank and Citicorp North America, Inc.,
as Co-Syndication Agents, BBVA Compass, as Documentation Agent, and the other
financial institutions party thereto.

“New Credit Facility Proceeds” means the portion of the net proceeds of the
Partnership’s borrowings made simultaneously with the closing of the Initial
Public Offering under its New Credit Agreement that, according to the disclosure
set forth in the section of the Registration Statement entitled “Use of
Proceeds,” were distributed to AIM Midstream.

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b). If such properties were disposed of in
a taxable transaction in full satisfaction of such liabilities and for no other
consideration.

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

“Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).

“Notional General Partner Unit” means notional units used solely to calculate
the General Partner’s Percentage Interest. The General Partner Units (as that
term is defined in the First A/R Partnership Agreement) Outstanding (as that
term is defined in the Second A/R Partnership Agreement) under the Second A/R
Partnership Agreement immediately prior to effectiveness of the Second A/R
Partnership Agreement were immediately and automatically converted into the same
number of Notional General Partner Units upon the effectiveness of this
Agreement. Notional General Partner Units shall not constitute “Units” for any
purpose of this Agreement. As of the date of this Agreement, there are 185,451
Notional General Partner Units (resulting in the General Partner’s Percentage
Interest being 1.9820%). If the General Partner makes additional Capital
Contributions pursuant to Section 5.2(b) to maintain its Percentage Interest,
the number of Notional General Partner Units shall be increased proportionally
to reflect the maintenance of such Percentage Interest.

“Operating Company” means American Midstream, LLC, a Delaware limited liability
company, and any successors thereto.

 

18



--------------------------------------------------------------------------------

“Operating Expenditures” means all Partnership Group cash expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including taxes, reimbursements of expenses of the
General Partner and its Affiliates, interest payments, payments made in the
ordinary course of business under Interest Rate Hedge Contracts and Commodity
Hedge Contracts (provided that payments made in connection with the termination
(effected on or after the IPO Closing Date) of any Interest Rate Hedge Contract
or Commodity Hedge Contract prior to the expiration of its stipulated settlement
or termination date shall be included in Operating Expenditures in equal
quarterly installments over the remaining scheduled life of such Interest Rate
Hedge Contract or Commodity Hedge Contract), Estimated Maintenance Capital
Expenditures, director and officer compensation, repayment of Working Capital
Borrowings and non-Pro Rata repurchases of Units (other than those made with the
proceeds of an Interim Capital Transaction), subject to the following:

(a) deemed repayments of Working Capital Borrowings deducted from Operating
Surplus pursuant to clause (b)(iii) of the definition of “Operating Surplus”
shall not constitute Operating Expenditures when actually repaid;

(b) payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures when actually repaid;

(c) Operating Expenditures shall not include (i) Expansion Capital Expenditures,
(ii) Investment Capital Expenditures, (iii) actual Maintenance Capital
Expenditures, (iv) payment of transaction expenses (including taxes) relating to
Interim Capital Transactions, (v) distributions to Partners (including any
distributions made pursuant to Section 6.4(a)), (vi) non-Pro Rata purchases of
the Units of any class made with the proceeds of an Interim Capital Transaction
or (vii) any other payments made in connection with the Initial Public Offering
that are described under “Use of Proceeds” in the Registration Statement; and

(d) where capital expenditures are made in part for Maintenance Capital
Expenditures and in part for other purposes, the General Partner, with the
concurrence of the Conflicts Committee, shall determine the allocation of such
capital expenditures between Maintenance Capital Expenditures and capital
expenditures made for other purposes and, with respect to the part of such
capital expenditures consisting of Maintenance Capital Expenditures, the period
over which Maintenance Capital Expenditures will be deducted as an Operating
Expenditure in calculating Operating Surplus.

“Operating Surplus” means, with respect to any period commencing on the IPO
Closing Date and ending prior to the Liquidation Date, on a cumulative basis and
without duplication,

 

(a) the sum of:

(i) $11.5 million;

(ii) all cash receipts of the Partnership Group (or the Partnership’s
proportionate share of cash receipts in the case of Subsidiaries that are not
wholly owned) for the period beginning on the IPO Closing Date and ending on the
last day of such period, but excluding cash receipts from Interim Capital
Transactions (except to the extent specified in

 

19



--------------------------------------------------------------------------------

Section 6.5 and provided that cash receipts from the termination (effected on or
after the IPO Closing Date) of a Commodity Hedge Contract or an Interest Rate
Hedge Contract prior to its specified termination date shall be included in
Operating Surplus in equal quarterly installments over the remaining scheduled
life of such Commodity Hedge Contract or Interest Rate Hedge Contract);

(iii) all cash receipts of the Partnership Group (or the Partnership’s
proportionate share of cash receipts in the case of Subsidiaries that are not
wholly owned) after the end of such period but on or before the date of
determination of Operating Surplus with respect to such period resulting from
Working Capital Borrowings; and

(iv) cash distributions paid on equity issued to finance all or a portion of the
construction, acquisition, development or improvement of a Capital Improvement
or replacement of a capital asset (such as equipment or facilities) in respect
of the period beginning on the date that the Group Member enters into a binding
obligation to commence the construction, acquisition, development or improvement
of a Capital Improvement or replacement of a capital asset and ending on the
earlier to occur of the date the Capital Improvement or capital asset Commences
Commercial Service or the date that it is abandoned or disposed of (equity
issued to fund construction-, acquisition-, development- or improvement-period
interest payments on debt incurred, or construction-, acquisition-, development-
or improvement-period distributions on equity issued, to finance the
construction, acquisition or development of a Capital Improvement or replacement
of a capital asset shall also be deemed to be equity issued to finance the
construction, acquisition or development of a Capital Improvement or replacement
of a capital asset for purposes of this clause (iv)); less

(b) the sum of:

(i) Operating Expenditures for the period beginning on the IPO Closing Date and
ending on the last day of such period;

(ii) the amount of cash reserves (or the Partnership’s proportionate share of
cash reserves in the case of Subsidiaries that are not wholly owned) established
by the General Partner after the IPO Closing Date to provide funds for future
Operating Expenditures; and

(iii) all Working Capital Borrowings incurred on or after the IPO Closing Date
not repaid within twelve months after having been incurred;

provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.

Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero. Cash receipts from an Investment Capital Expenditure shall be treated as
cash receipts only to the extent they are a return on principal, but in no event
shall a return of principal be treated as cash receipts.

 

20



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.

“Option Closing Date” means the date or dates on which any Common Units are sold
by the Partnership to the Underwriters upon exercise of an Over-Allotment
Option.

“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) beneficially owns 20% or more of the Outstanding Partnership
Interests of any class then Outstanding, all Partnership Interests owned by such
Person or Group shall not be voted on any matter and shall not be considered to
be Outstanding when sending notices of a meeting of Limited Partners to vote on
any matter (unless otherwise required by law), calculating required votes,
determining the presence of a quorum or for other similar purposes under this
Agreement, except that Units so owned shall be considered to be Outstanding for
purposes of Section 11.1(b)(iv) (such Units shall not, however, be treated as a
separate class of Partnership Interests for purposes of this Agreement or the
Delaware Act); provided, further, that the foregoing limitation shall not apply
to (i) any Person or Group who acquired 20% or more of the Outstanding
Partnership Interests of any class then Outstanding directly from the General
Partner or its Affiliates (other than the Partnership), (ii) any Person or Group
who acquired 20% or more of the Outstanding Partnership Interests of any class
then Outstanding directly or indirectly from a Person or Group described in
clause (i) provided that the General Partner shall have notified such Person or
Group in writing that such limitation shall not apply, or (iii) any Person or
Group who acquired 20% or more of any Partnership Interests issued by the
Partnership with the prior approval of the Board of Directors. For the avoidance
of doubt, the Board of Directors has approved the issuance of the Series A
Preferred Units to the Investor pursuant to the Contribution Agreement in
accordance with clause (iii) of the immediately preceding sentence, and any
Series A PIK Preferred Units and Conversion Units issued to the Investor shall
be deemed to be approved by the Board of Directors in accordance with clause
(iii) of the immediately preceding sentence and the foregoing limitations of the
immediately preceding sentence shall not apply to the Investor with respect to
their ownership (beneficially or of record) of the Series A Preferred Units,
Series A PIK Preferred Units and Conversion Units.

“Over-Allotment Option” means the over-allotment option granted to the
Underwriters by the Partnership pursuant to the Underwriting Agreement.

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.

 

21



--------------------------------------------------------------------------------

“Partners” means the General Partner and the Limited Partners.

“Partnership” means American Midstream Partners, LP, a Delaware limited
partnership.

“Partnership Event” has the meaning assigned to such term in
Section 5.12(b)(viii)(F)(a).

“Partnership Event Change of Control Offer” has the meaning assigned to such
term in Section 5.12(b)(viii)(F)(a).

“Partnership Event Payment” has the meaning assigned to such term in
Section 5.12(b)(viii)(F)(a).

“Partnership Event Payment Date” has the meaning assigned to such term in
Section 5.12(b)(viii)(F)(c)(ii).

“Partnership Group” means collectively the Partnership and its Subsidiaries.

“Partnership Interest” means any class or series of equity interest in the
Partnership, which shall include any General Partner Interest and Limited
Partner Interests but shall exclude any options, rights, warrants and
appreciation rights relating to an equity interest in the Partnership.

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Section 1.704-2(d).

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per-Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.

“Percentage Interest” means as of any date of determination (a) as to the
General Partner Interest (calculated based upon a number of Notional General
Partner Units), and as to any Unitholder with respect to Units, the product
obtained by multiplying (i) 100% less the percentage applicable to clause
(b) below by (ii) the quotient obtained by dividing (A) the number of Notional
General Partner Units held by the General Partner or the number of Units held by
such Unitholder (or, in the case of Series A Preferred Units, the number of
Conversion Units issuable upon conversion of such Series A Preferred Units held
by such Unitholder or Assignee if such Series A Preferred Units were then
converted in accordance with Section 5.12(b)(viii)), as the case may be, by
(B) the total number of Outstanding Units and Notional General Partner Units,
and (b) as to the holders of other Partnership Interests issued by the
Partnership in accordance with Section 5.6, the percentage established as a part
of such issuance. The Percentage Interest with respect to an Incentive
Distribution Right shall at all times be zero.

 

22



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners and/or Record
Holders, apportioned among all Partners and/or Record Holders in accordance with
their relative Percentage Interests and (c) when used with respect to holders of
Incentive Distribution Rights, apportioned among all holders of Incentive
Distribution Rights in accordance with the relative number or percentage of
Incentive Distribution Rights held by each such holder.

“Purchase Agreement” means the Purchase Agreement, dated April 15, 2013, by and
between AIM Midstream and HPIP, pursuant to which, on the terms and subject to
the conditions set forth therein, HPIP will purchase from AIM Midstream, and AIM
Midstream will sell to HPIP, (i) all of the issued and outstanding Subordinated
Units of the Partnership and (ii) 90% of the outstanding membership interests in
the General Partner.

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership that
includes the IPO Closing Date, the portion of such fiscal quarter after the IPO
Closing Date.

“Rate Eligibility Trigger” has the meaning assigned to such term in
Section 4.9(a)(i).

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in respect of any lawful action
of Limited Partners, (b) the identity of Record Holders entitled to receive any
report or distribution or to participate in any offer or (c) the identity of the
Record Holders of Series A Preferred Units entitled to convert such Units.

“Record Holder” means (a) with respect to Partnership Interests of any class of
Partnership Interests for which a Transfer Agent has been appointed, the Person
in whose name a Partnership Interest of such class is registered on the books of
the Transfer Agent as of the closing of business on a particular Business Day,
or (b) with respect to other classes of Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books that
the General Partner has caused to be kept as of the closing of business on such
Business Day.

 

23



--------------------------------------------------------------------------------

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-173191) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of Common Units in
the Initial Public Offering.

“Remaining Net Positive Adjustments” means as of the end of any taxable period,
(i) with respect to the Unitholders holding Common Units, Series A Preferred
Units or Subordinated Units, the excess of (a) the Net Positive Adjustments of
the Unitholders holding Common Units, Series A Preferred Units or Subordinated
Units as of the end of such period over (b) the sum of those Partners’ Share of
Additional Book Basis Derivative Items for each prior taxable period, (ii) with
respect to the General Partner (as holder of the Notional General Partner
Units), the excess of (a) the Net Positive Adjustments of the General Partner as
of the end of such period over (b) the sum of the General Partner’s Share of
Additional Book Basis Derivative Items with respect to the Notional General
Partner Units for each prior taxable period, and (iii) with respect to the
holders of Incentive Distribution Rights, the excess of (a) the Net Positive
Adjustments of the holders of Incentive Distribution Rights as of the end of
such period over (b) the sum of the Share of Additional Book Basis Derivative
Items of the holders of the Incentive Distribution Rights for each prior taxable
period.

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or
Section 6.1(d)(ix).

“Reset MQD” has the meaning assigned to such term in Section 5.11(e).

“Reset Notice” has the meaning assigned to such term in Section 5.11(b).

“Retained Converted Subordinated Unit” has the meaning assigned to such term in
Section 5.5(c)(ii).

“Second A/R Partnership Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Second Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(E).

“Second Target Distribution” means 125% of the Minimum Quarterly Distribution
(or, with respect to the Quarter which includes the IPO Closing Date, it means
the product of 125% of the Minimum Quarterly Distribution multiplied by a
fraction of which the numerator is equal to the number of days in such Quarter
after the IPO Closing Date and of which the denominator is the total number of
days in such Quarter), subject to adjustment in accordance with Section 5.11,
Section 6.6 and Section 6.9.

 

24



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.

“Series A Adjusted Issue Price” means (i) the Series A Issue Price, divided by
(ii) the Series A Conversion Rate.

“Series A Change of Control” means the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger, consolidation or business
combination), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Partnership and its
Subsidiaries taken as a whole to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act);

(b) (i) the adoption of a plan for the liquidation or dissolution of the
Partnership or (ii) the removal of the General Partner by the Limited Partners
of the Partnership;

(c) the consummation of any transaction (including, without limitation, any
merger, consolidation or business combination), the result of which is that any
Person (excluding the Series A Preferred Unit Partner), other than the owners of
the General Partner immediately following the closing of the transactions
contemplated by the Purchase Agreement, becomes the Beneficial Owner, directly
or indirectly, of more than fifty percent (50%) of the equity of the General
Partner or of the Outstanding Common Units of the Partnership, in each case
measured by voting power rather than number of units;

(d) notwithstanding anything provided in clauses (a) through (c) above, (i) any
direct or indirect sale, conveyance, assignment, transfer, merger, consolidation
or business combination that would result in the owners of the General Partner
immediately following the closing of the transactions contemplated by the
Purchase Agreement owning, directly or indirectly, less than fifty percent
(50%) of the equity of the General Partner, or (ii) any assignment or transfer
of all or substantially all of the assets of the General Partner; or

(e) consummation of a “Rule 13e-3 transaction” as defined in Rule 13e-3 under
the Exchange Act with respect to the Partnership.

“Series A Conversion Date” has the meaning assigned to such term in
Section 5.12(b)(viii)(C).

“Series A Conversion Notice” has the meaning assigned to such term in
Section 5.12(b)(viii)(B).

“Series A Conversion Notice Date” has the meaning assigned to such term in
Section 5.12(b)(viii)(B).

 

25



--------------------------------------------------------------------------------

“Series A Conversion Rate” means the number of Common Units issuable upon the
conversion of each Series A Preferred Unit, which shall be 1.0 until such rate
is adjusted as set forth in Sections 5.12(b)(viii)(D) – (F).

“Series A Distribution Payment Date” has the meaning assigned to such term in
Section 5.12(b)(ii)(A).

“Series A Distribution Rate” means an amount per Quarter per Series A Preferred
Unit payable in arrears equal to the greater of (i) 0.023571428 multiplied by
the Series A Adjusted Issue Price, and (ii) the amount of distributions in cash
for such Quarter that would have been payable with respect to a Series A
Preferred Unit if such Series A Preferred Unit had converted at the beginning of
the Quarter in respect of which such distributions are being paid into the
number of Common Unit(s) into which such Series A Preferred Unit is convertible
pursuant to Section 5.12(b)(viii) as of the date of such determination.

“Series A Issuance Date” means April 15, 2013.

“Series A Issue Price” means $17.50 per Series A Preferred Unit.

“Series A Liquidation Value” means, with respect to each Series A Preferred Unit
Outstanding as of the date of such determination, an amount equal to the sum of
(i) the Series A Issue Price, plus (ii) all Series A Unpaid Cash Distributions
and all accrued and unpaid interest thereon (determined in accordance with
Section 5.12(b)(ii)(C)) plus, (iii) all accrued but unpaid distributions on such
Series A Preferred Unit with respect to the Quarter in which the liquidation
occurs.

“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks pari passu with the
Series A Preferred Units.

“Series A PIK Payment Amount” means a number of Series A PIK Preferred Units
equal to (i) $0.25 divided by (ii) the Series A Adjusted Issue Price; provided,
however, that for the Quarter in which the Series A Issuance Date occurs, it
shall mean a number of Series A PIK Preferred Units equal to (i) the product of
(a) $0.25 times (b) a fraction, of which (I) the numerator is the number of days
from and including the Series A Issuance Date to but excluding the date of such
Quarter’s end, and (II) the denominator is 91, divided by (ii) the Series A
Adjusted Issue Price. The parties acknowledge that the Series A PIK Payment
Amount is 0.01428571 of a Series A Preferred Unit as of the Series A Issuance
Date (such amount to be pro rated as provided in the proviso of the preceding
sentence for the Quarter in which the Series A Issuance Date occurs).

“Series A PIK Preferred Payment Date” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

“Series A PIK Preferred Units” has the meaning assigned to such term in
Section 5.12(a).

“Series A Preferred Units” has the meaning assigned to such term in
Section 5.12(a).

 

26



--------------------------------------------------------------------------------

“Series A Preferred Unit Partner” means, collectively, HPIP in its capacity as
the holder of Units and any Affiliate of HPIP that holds any Series A Preferred
Units or Common Units issued upon conversion of Series A Preferred Units,
including, but not limited to, any such Affiliate that (i) acquired Units by
transfer from HPIP or (ii) holds Common Units converted from Series A Preferred
Units pursuant to this Agreement.

“Series A Quarterly Distribution” has the meaning assigned to such term in
Section 5.12(b)(ii)(A).

“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units.

“Series A Unitholder” means a Record Holder of Series A Preferred Units.

“Series A Unpaid Cash Distributions” has the meaning assigned to such term in
Section 5.12(b)(ii)(C).

“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period,
(i) with respect to the Unitholders holding Common Units, Series A Preferred
Units or Subordinated Units, the amount that bears the same ratio to such
Additional Book Basis Derivative Items as the Unitholders’ Remaining Net
Positive Adjustments as of the end of such period bears to the Aggregate
Remaining Net Positive Adjustments as of that time, (ii) with respect to the
General Partner (as holder of the Notional General Partner Units), the amount
that bears the same ratio to such Additional Book Basis Derivative Items as the
General Partner’s Remaining Net Positive Adjustments as of the end of such
period bears to the Aggregate Remaining Net Positive Adjustment as of that time,
and (iii) with respect to the Partners holding Incentive Distribution Rights,
the amount that bears the same ratio to such Additional Book Basis Derivative
Items as the Remaining Net Positive Adjustments of the Partners holding the
Incentive Distribution Rights as of the end of such period bears to the
Aggregate Remaining Net Positive Adjustments as of that time.

“Special Approval” means approval by a majority of the members of the Conflicts
Committee.

“Subordinated Unit” means a Partnership Interest representing a fractional part
of the Partnership Interests of all Limited Partners and having the rights and
obligations specified with respect to Subordinated Units in this Agreement. The
term “Subordinated Unit” does not include a Common Unit. A Subordinated Unit
that is convertible into a Common Unit shall not constitute a Common Unit until
such conversion occurs.

“Subordination Period” means the period commencing immediately following the
distributions provided for in Section 6.4(a) on the IPO Closing Date and ending
on the first to occur of the following dates:

 

27



--------------------------------------------------------------------------------

(a) the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter beginning with the
Quarter ending September 30, 2014 in respect of which:

(i) (A) distributions of Available Cash from Operating Surplus (excluding the
distributions provided for in Section 6.4(a)) on each of (I) the Outstanding
Common Units, Subordinated Units and any other Outstanding Units that are senior
or equal in right of distribution to the Subordinated Units and (II) the General
Partner Interest, in each case with respect to each of the three consecutive
non-overlapping four-Quarter periods immediately preceding such date, equaled or
exceeded the sum of the Minimum Quarterly Distribution for each such
four-Quarter period on all Common Units, Subordinated Units, any other Units
that are senior or equal in right of distribution to the Subordinated Units, in
each case that were Outstanding at the time such distributions were paid, and
the related distributions on the General Partner Interest; and

     (B) the Adjusted Operating Surplus for each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of (I) the Minimum Quarterly Distribution for each such
four-Quarter period on all of the Common Units, Subordinated Units and any other
Units that are senior or equal in right of distribution to the Subordinated
Units, in each case that were Outstanding during such periods on a Fully Diluted
Weighted Average Basis, and (II) the related distributions on the General
Partner Interest (for the avoidance of doubt, not including the distribution to
the General Partner provided for in Section 6.4(a)); and

(ii) there are no Cumulative Common Unit Arrearages;

(b) the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter (beginning with
the Quarter ending September 30, 2012) in respect of which:

(i) (A) distributions of Available Cash from Operating Surplus (excluding the
distributions provided for in Section 6.4(a)) on each of (I) the Outstanding
Common Units, Subordinated Units and any other Outstanding Units that are senior
or equal in right of distribution to the Subordinated Units, and (II) the
General Partner Interest, in each case with respect to the four-Quarter period
immediately preceding such date equaled or exceeded 150% of the Minimum
Quarterly Distribution for such four-Quarter period on all of (I) the Common
Units, Subordinated Units and any other Units that are senior or equal in right
of distribution to the Subordinated Units, in each case that were Outstanding at
the time such distributions were paid, and (II) the related distributions on the
General Partner Interest, in each case in respect of such period; and

     (B) the Adjusted Operating Surplus for the four-Quarter period immediately
preceding such date equaled or exceeded the sum of (I) 150% of the Minimum
Quarterly Distribution for such four-Quarter period on all of the Common Units,
Subordinated Units and any other Units that are senior or equal in right of
distribution to the Subordinated Units, in each case that were Outstanding
during such period on a Fully Diluted Weighted Average Basis, and (II) the
related distributions on the General Partner Interest and the corresponding
Incentive Distributions (for the avoidance of doubt, not including the
distribution to the General Partner provided for in Section 6.4(a));

 

28



--------------------------------------------------------------------------------

(ii) distributions of Available Cash from Operating Surplus (excluding the
distributions provided for in Section 6.4(a)) on each of (A) the Outstanding
Common Units, Subordinated Units and any other Outstanding Units that are senior
or equal in right of distribution to the Subordinated Units that equaled or
exceeded the Minimum Quarterly Distribution, and (B) the General Partner
Interest were made, in each case with respect to each Quarter during the
four-Quarter period immediately preceding such date; and

(iii) there are no Cumulative Common Unit Arrearages; and

(c) the date on which the General Partner is removed as general partner of the
Partnership upon the requisite vote by holders of Outstanding Units under
circumstances where Cause does not exist and no Units held by the General
Partner and its Affiliates are voted in favor of such removal;

provided, however, that, for purposes of determining whether the test in clause
(a)(i)(B) above has been satisfied, Adjusted Operating Surplus will be adjusted
upwards or downwards if the Conflicts Committee determines in good faith that
the amount of Estimated Maintenance Capital Expenditures used in the
determination of Adjusted Operating Surplus in such clause was materially
incorrect, based on circumstances prevailing at the time of original
determination of Estimated Maintenance Capital Expenditures, for any one or more
of the preceding two four-Quarter periods.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

“Surviving Business Entity” has the meaning assigned to such term in
Section 14.2(b).

“Survivor Preferred Security” has the meaning assigned to such term in
Section 5.12(b)(viii)(F)(b).

“Target Distributions” means each of the Minimum Quarterly Distribution, the
First Target Distribution, Second Target Distribution and Third Target
Distribution.

 

29



--------------------------------------------------------------------------------

“Third Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(F).

“Third Target Distribution” means 150% of the Minimum Quarterly Distribution
(or, with respect to the Quarter which includes the IPO Closing Date, it means
the product of 150% of the Minimum Quarterly Distribution multiplied by a
fraction of which the numerator is equal to the number of days in such Quarter
after the IPO Closing Date and of which the denominator is the total number of
days in such Quarter), subject to adjustment in accordance with Section 5.11,
Section 6.6 and Section 6.9.

“Trading Day” means, for the purpose of determining the Current Market Price of
any class of Limited Partner Interests, a day on which the principal National
Securities Exchange on which such class of Limited Partner Interests are listed
is open for the transaction of business or, if Limited Partner Interests of a
class are not listed on any National Securities Exchange, a day on which banking
institutions in New York City generally are open.

“transfer” has the meaning assigned to such term in Section 4.4(a).

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as shall be appointed from time to
time by the General Partner to act as registrar and transfer agent for the
Common Units; provided, that if no Transfer Agent is specifically designated for
any other Partnership Interests, the General Partner shall act in such capacity.

“Underwriters” means the underwriters in the Initial Public Offering.

“Underwriting Agreement” means the underwriting agreement among the
Underwriters, the Partnership, the General Partner and the other parties
thereto, providing for the purchase of Common Units by the Underwriters in
connection with the Initial Public Offering.

“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include Common Units, Series A Preferred Units and Subordinated Units but shall
not include (i) Notional General Partner Units (or the General Partner Interest
represented thereby) or (ii) Incentive Distribution Rights.

“Unitholders” means the holders of Units.

“Unit Majority” means (i) during the Subordination Period, at least a majority
of the Outstanding Common Units (excluding Common Units owned by the General
Partner and its Affiliates), voting as a separate class, and at least a majority
of the Outstanding Subordinated Units, voting as a separate class; and
(ii) after the end of the Subordination Period, at least a majority of the
Outstanding Common Units, voting as a single class.

“Unpaid MQD” has the meaning assigned to such term in Section 6.1(c)(i)(B).

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).

 

30



--------------------------------------------------------------------------------

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).

“Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an IPO Common Unit and any distributions
of cash (or the Net Agreed Value of any distributions in kind) in connection
with the dissolution and liquidation of the Partnership theretofore made in
respect of an IPO Common Unit, adjusted as the General Partner determines to be
appropriate to give effect to any distribution, subdivision or combination of
such Units.

“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an Unrestricted
Person for purposes of this Agreement.

“U.S. GAAP” means United States generally accepted accounting principles
consistently applied.

“Withdrawal Opinion of Counsel” has the meaning assigned to such term in
Section 11.1(b).

“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to Partners made pursuant to a credit facility,
commercial paper facility or other similar financing arrangements, provided that
when such borrowings are incurred it is the intent of the borrower to repay such
borrowings within 12 months other than from additional Working Capital
Borrowings.

Section 1.2 Construction.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) the terms “include”, “includes”, “including” or words of
like import shall be deemed to be followed by the words “without limitation”;
and (d) the terms “hereof”, “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement. The table of
contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.

 

31



--------------------------------------------------------------------------------

ARTICLE II

ORGANIZATION

Section 2.1 Formation.

The General Partner and AIM Midstream have previously formed the Partnership as
a limited partnership pursuant to the provisions of the Delaware Act. The
General Partner hereby amends and restates the Second A/R Partnership Agreement
in its entirety. This amendment and restatement shall become effective on the
date of this Agreement. Except as expressly provided to the contrary in this
Agreement, the rights, duties (including fiduciary duties), liabilities and
obligations of the Partners and the administration, dissolution and termination
of the Partnership shall be governed by the Delaware Act. All Partnership
Interests shall constitute personal property of the owner thereof for all
purposes.

Section 2.2 Name.

The name of the Partnership shall be “American Midstream Partners, LP” The
Partnership’s business may be conducted under any other name or names as
determined by the General Partner, including the name of the General Partner.
The words “Limited Partnership,” “LP,” “Ltd.” or similar words or letters shall
be included in the Partnership’s name where necessary for the purpose of
complying with the laws of any jurisdiction that so requires. The General
Partner may change the name of the Partnership at any time and from time to time
and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.

Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices.

Unless and until changed by the General Partner, the registered office of the
Partnership in the State of Delaware shall be located at 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801, and the registered agent for
service of process on the Partnership in the State of Delaware at such
registered office shall be The Corporation Trust Company. The principal office
of the Partnership shall be located at 1614 15th Street, Suite 300, Denver, CO
80202, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner shall determine necessary or appropriate. The address of the
General Partner shall be 1614 15th Street, Suite 300, Denver, CO 80202, or such
other place as the General Partner may from time to time designate by notice to
the Limited Partners.

Section 2.4 Purpose and Business.

The purpose and nature of the business to be conducted by the Partnership shall
be to (a) engage directly in, or enter into or form, hold and dispose of any
corporation, partnership, joint venture, limited liability company or other
arrangement to engage indirectly in, any business activity that is approved by
the General Partner, in its sole discretion, and that lawfully may be conducted
by a limited partnership organized pursuant to the Delaware Act and, in

 

32



--------------------------------------------------------------------------------

connection therewith, to exercise all of the rights and powers conferred upon
the Partnership pursuant to the agreements relating to such business activity,
and (b) do anything necessary or appropriate to the foregoing, including the
making of capital contributions or loans to a Group Member; provided, however,
that the General Partner shall not cause the Partnership to engage, directly or
indirectly, in any business activity that the General Partner determines would
be reasonably likely to cause the Partnership to be treated as an association
taxable as a corporation or otherwise taxable as an entity for federal income
tax purposes. To the fullest extent permitted by law, the General Partner shall
have no duty or obligation to propose or approve, and may, in its sole
discretion, decline to propose or approve, the conduct by the Partnership of any
business free of any fiduciary duty or obligation whatsoever to the Partnership,
any Limited Partner and, in declining to so propose or approve, shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity.

Section 2.5 Powers.

The Partnership shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described in Section 2.4 and for
the protection and benefit of the Partnership.

Section 2.6 Term.

The term of the Partnership commenced upon the filing of the Certificate of
Limited Partnership in accordance with the Delaware Act and shall continue in
existence until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.

Section 2.7 Title to Partnership Assets.

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner, one or more of its Affiliates or one or more nominees, as the
General Partner may determine. The General Partner hereby declares and warrants
that any Partnership assets for which record title is held in the name of the
General Partner or one or more of its Affiliates or one or more nominees shall
be held by the General Partner or such Affiliate or nominee for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, however, that the General Partner shall use reasonable efforts to
cause record title to such assets (other than those assets in respect of which
the General Partner determines that the expense and difficulty of conveyancing
makes transfer of record title to the Partnership impracticable) to be vested in
the Partnership as soon as reasonably practicable; provided, further, that,
prior to the withdrawal or removal of the General Partner or as soon thereafter
as practicable, the General Partner shall use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such

 

33



--------------------------------------------------------------------------------

assets in a manner satisfactory to any successor General Partner. All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which record title to such
Partnership assets is held.

ARTICLE III

RIGHTS OF LIMITED PARTNERS

Section 3.1 Limitation of Liability.

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or the Delaware Act.

Section 3.2 Management of Business.

No Limited Partner, in its capacity as such, shall participate in the operation,
management or control (within the meaning of the Delaware Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. All actions
taken by any Affiliate of the General Partner or any officer, director,
employee, manager, member, general partner, agent or trustee of the General
Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent or trustee of a Group Member, in its capacity as
such, shall not be deemed to be participating in the control of the business of
the Partnership by a limited partner of the Partnership (within the meaning of
Section 17-303(a) of the Delaware Act) and shall not affect, impair or eliminate
the limitations on the liability of the Limited Partners under this Agreement.

Section 3.3 Outside Activities of the Limited Partners.

Subject to the provisions of Section 7.5, which shall continue to be applicable
to the Persons referred to therein, regardless of whether such Persons shall
also be Limited Partners, each Limited Partner shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities in
direct competition with the Partnership Group. Neither the Partnership nor any
of the other Partners shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner.

Section 3.4 Rights of Limited Partners.

(a) In addition to other rights provided by this Agreement or by applicable law
(other than Section 17-305(a) of the Delaware Act, the obligations of which are
expressly replaced in their entirety by the provisions below and Section 8.3),
and except as limited by Section 3.4(a)(i), each Limited Partner shall have the
right, for a purpose that is reasonably related, as determined by the General
Partner, to such Limited Partner’s interest as a Limited Partner in the
Partnership, upon reasonable written demand stating the purpose of such demand
and at such Limited Partner’s own expense to obtain:

 

34



--------------------------------------------------------------------------------

(i) true and full information regarding the status of the business and financial
condition of the Partnership (provided that the requirements of this
Section 3.4(a)(i) shall be satisfied to the extent the Limited Partner is
furnished the Partnership’s most recent annual report and any subsequent
quarterly or periodic reports required to be filed (or which would be required
to be filed) with the Commission pursuant to Section 13 of the Securities
Exchange Act);

(ii) a current list of the name and last known business, residence or mailing
address of each Record Holder;

(iii) a copy of this Agreement and the Certificate of Limited Partnership and
all amendments thereto, together with copies of the executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed; and

(iv) such other information regarding the affairs of the Partnership as the
General Partner determines is just and reasonable.

(b) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that any Group
Member is required by law or by agreement with any third party to keep
confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.4).

ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF

PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS

Section 4.1 Certificates.

Notwithstanding anything otherwise to the contrary herein, unless the General
Partner shall determine otherwise in respect of some or all of any or all
classes of Partnership Interests, Partnership Interests shall not be evidenced
by certificates; provided, however, with respect to the issuance of any Series A
Preferred Units, the Partnership shall issue such Certificates in accordance
with Section 5.12(b)(vii). Certificates that may be issued shall be executed on
behalf of the Partnership by the Chairman of the Board, President or any
Executive Vice President or Vice President and the Chief Financial Officer or
the Secretary or any Assistant Secretary of the General Partner. No Certificate
for a class of Partnership Interests shall be valid for any purpose until it has
been countersigned by the Transfer Agent for such class of Partnership
Interests; provided, however, that if the General Partner elects to cause the
Partnership to issue Partnership Interests of such class in global form, the
Certificate shall be valid upon receipt of a certificate from the Transfer Agent
certifying that the Partnership Interests have been duly registered in
accordance with the directions of the Partnership. Subject to the requirements
of Section 6.7(c), if Common Units are evidenced by Certificates, on or after
the date on which Subordinated Units are converted into Common Units pursuant to
the terms of Section 5.7, the Record Holders of such Subordinated Units (i) if
the Subordinated Units are evidenced by Certificates, may exchange such
Certificates for Certificates evidencing Common Units or (ii) if the
Subordinated Units are not evidenced by Certificates, shall be issued
Certificates evidencing Common Units.

 

35



--------------------------------------------------------------------------------

Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.

(a) If any mutilated Certificate is surrendered to the Transfer Agent (for
Common Units) or the General Partner (for Partnership Interests other than
Common Units), the appropriate officers of the General Partner on behalf of the
Partnership shall execute, and the Transfer Agent (for Common Units) or the
General Partner (for Partnership Interests other than Common Units) shall
countersign and deliver in exchange therefor, a new Certificate evidencing the
same number and type of Partnership Interests as the Certificate so surrendered.

(b) The appropriate officers of the General Partner on behalf of the Partnership
shall execute and deliver, and the Transfer Agent (for Common Units) shall
countersign, a new Certificate in place of any Certificate previously issued, or
issue uncertificated Common Units, if the Record Holder of the Certificate:

(i) makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;

(ii) requests the issuance of a new Certificate or the issuance of
uncertificated Units before the General Partner has notice that the Certificate
has been acquired by a purchaser for value in good faith and without notice of
an adverse claim;

(iii) if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and

(iv) satisfies any other reasonable requirements imposed by the General Partner.

If a Limited Partner fails to notify the General Partner within a reasonable
period of time after he has notice of the loss, destruction or theft of a
Certificate, and a transfer of the Limited Partner Interests represented by the
Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Limited Partner shall be
precluded from making any claim against the Partnership, the General Partner or
the Transfer Agent for such transfer or for a new Certificate or uncertificated
Units.

(c) As a condition to the issuance of any new Certificate or uncertificated
Units under this Section 4.2, the General Partner may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto and any other expenses (including the fees and expenses of
the Transfer Agent) reasonably connected therewith.

 

36



--------------------------------------------------------------------------------

Section 4.3 Record Holders.

The Partnership shall be entitled to recognize the Record Holder as the Partner
with respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to, or interest in, such Partnership
Interest on the part of any other Person, regardless of whether the Partnership
shall have actual or other notice thereof, except as otherwise provided by law
or any applicable rule, regulation, guideline or requirement of any National
Securities Exchange on which such Partnership Interests are listed or admitted
to trading. Without limiting the foregoing, when a Person (such as a broker,
dealer, bank, trust company or clearing corporation or an agent of any of the
foregoing) is acting as nominee, agent or in some other representative capacity
for another Person in acquiring and/or holding Partnership Interests, as between
the Partnership on the one hand, and such other Persons on the other, such
representative Person shall be (a) the Record Holder of such Partnership
Interest and (b) bound by this Agreement and shall have the rights and
obligations of a Partner, as the case may be, hereunder as, and to the extent,
provided herein.

Section 4.4 Transfer Generally.

(a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall mean a transaction (i) by which the General Partner
assigns its General Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise or (ii) by which the holder of a Limited
Partner Interest assigns such Limited Partner Interest to another Person who is
or becomes a Limited Partner, and includes a sale, assignment, gift, exchange or
any other disposition by law or otherwise, excluding a pledge, encumbrance,
hypothecation or mortgage but including any transfer upon foreclosure of any
pledge, encumbrance, hypothecation or mortgage.

(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be, to the fullest extent permitted by law, null and
void.

(c) Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of any Partner of
any or all of the shares of stock, membership or limited liability company
interests, partnership interests or other ownership interests in such Partner,
and the term “transfer” shall not mean any such disposition.

Section 4.5 Registration and Transfer of Limited Partner Interests.

(a) The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests.

(b) The Partnership shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are surrendered for registration of transfer. No
charge shall be imposed by the General Partner for such transfer; provided, that
as a condition to the issuance of any new Certificate under this

 

37



--------------------------------------------------------------------------------

Section 4.5, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed with respect
thereto. Upon surrender of a Certificate for registration of transfer of any
Limited Partner Interests evidenced by a Certificate, and subject to the
provisions hereof, the appropriate officers of the General Partner on behalf of
the Partnership shall execute and deliver, and in the case of Certificates
evidencing Limited Partner Interests, the Transfer Agent shall countersign and
deliver, in the name of the holder or the designated transferee or transferees,
as required pursuant to the holder’s instructions, one or more new Certificates
evidencing the same aggregate number and type of Limited Partner Interests as
was evidenced by the Certificate so surrendered.

(c) By acceptance of the transfer of any Limited Partner Interests in accordance
with this Section 4.5 and except as provided in Section 4.9, each transferee of
a Limited Partner Interest (including any nominee holder or an agent or
representative acquiring such Limited Partner Interests for the account of
another Person) (i) shall be admitted to the Partnership as a Limited Partner
with respect to the Limited Partner Interests so transferred to such Person when
any such transfer or admission is reflected in the books and records of the
Partnership and such Limited Partner becomes the Record Holder of the Limited
Partner Interests so transferred, (ii) shall become bound, and shall be deemed
to have agreed to be bound, by the terms of this Agreement, (iii) represents
that the transferee has the capacity, power and authority to enter into this
Agreement and (iv) makes the consents, acknowledgements and waivers contained in
this Agreement, all with or without execution of this Agreement by such Person.
The transfer of any Limited Partner Interests and the admission of any new
Limited Partner shall not constitute an amendment to this Agreement.

(d) Subject to (i) the foregoing provisions of this Section 4.5,
(ii) Section 4.3, (iii) Section 4.8, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests shall be
freely transferable.

(e) The General Partner and its Affiliates shall have the right at any time to
transfer their Subordinated Units, Common Units and Incentive Distribution
Rights to one or more Persons.

Section 4.6 Transfer of the General Partner’s General Partner Interest.

(a) Subject to Section 4.6(c) below, prior to June 30, 2020, the General Partner
shall not transfer all or any part of its General Partner Interest (represented
by Notional General Partner Units) to a Person unless such transfer (i) has been
approved by the prior written consent or vote of the holders of at least a
majority of the Outstanding Common Units (excluding Common Units held by the
General Partner and its Affiliates) or (ii) is of all, but not less than all, of
its General Partner Interest to (A) an Affiliate of the General Partner (other
than an individual) or (B) another Person (other than an individual) in
connection with the merger or consolidation of the General Partner with or into
such other Person or the transfer by the General Partner of all or substantially
all of its assets to such other Person.

 

38



--------------------------------------------------------------------------------

(b) Subject to Section 4.6(c) below, on or after June 30, 2020, the General
Partner may transfer all or any of its General Partner Interest without
Unitholder approval.

(c) Notwithstanding anything herein to the contrary, no transfer by the General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or limited
liability company membership interest held by the General Partner as the general
partner or managing member, if any, of each other Group Member. In the case of a
transfer pursuant to and in compliance with this Section 4.6, the transferee or
successor (as the case may be) shall, subject to compliance with the terms of
Section 10.2, be admitted to the Partnership as the General Partner effective
immediately prior to the transfer of the General Partner Interest, and the
business of the Partnership shall continue without dissolution.

Section 4.7 Transfer of Incentive Distribution Rights.

The General Partner or any other holder of Incentive Distribution Rights may
transfer any or all of its Incentive Distribution Rights without Unitholder
approval.

Section 4.8 Restrictions on Transfers.

(a) Notwithstanding the other provisions of this Article IV, no transfer of any
Partnership Interests shall be made if such transfer would (i) terminate the
existence or qualification of the Partnership under the laws of the jurisdiction
of its formation, or (iii) cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not already so treated or taxed).

(b) The General Partner may impose restrictions on the transfer of Partnership
Interests if it determines, with the advice of counsel, that such restrictions
are necessary or advisable to (i) avoid a significant risk of the Partnership
becoming taxable as a corporation or otherwise becoming taxable as an entity for
U.S. federal income tax purposes or (ii) preserve the uniformity of the Limited
Partner Interests (or any class or classes thereof). The General Partner may
impose such restrictions by amending this Agreement; provided, however, that any
amendment that would result in the delisting or suspension of trading of any
class of Limited Partner Interests on the principal National Securities Exchange
on which such class of Limited Partner Interests is then listed or admitted to
trading must be approved, prior to such amendment being effected, by the holders
of at least a majority of the Outstanding Limited Partner Interests of such
class.

(c) The transfer of a Common Unit that has been issued upon conversion of a
Subordinated Unit shall be subject to the restrictions imposed by
Section 6.7(c).

 

39



--------------------------------------------------------------------------------

(d) The transfer of Common Units that have been issued upon conversion of
Incentive Distribution Rights shall be subject to the restrictions imposed by
Section 6.8(b).

(e) Nothing contained in this Agreement, other than Section 4.8(a), shall
preclude the settlement of any transactions involving Partnership Interests
entered into through the facilities of any National Securities Exchange on which
such Partnership Interests are listed or admitted to trading.

(f) Any transfer of a Conversion Unit shall be subject to the restrictions
imposed by Section 6.10.

Section 4.9 Eligibility Certifications; Ineligible Holders.

(a) If at any time the General Partner determines, with the advice of counsel,
that

(i) the U.S. federal income tax status (or lack of proof of the U.S. federal
income tax status) of one or more Limited Partners has or is reasonably likely
to have a material adverse effect on the rates that can be charged to customers
by any Group Member on assets that are subject to regulation by the FERC or
analogous regulatory body (a “Rate Eligibility Trigger”); or

(ii) any Group Member is subject to any federal, state or local law or
regulation that would create a substantial risk of cancellation or forfeiture of
any property in which the Group Member has an interest based on the nationality,
citizenship or other related status of a Partner (a “Citizenship Eligibility
Trigger”);

then, the General Partner may adopt such amendments to this Agreement as it
determines to be necessary or advisable to (x) in the case of a Rate Eligibility
Trigger, obtain such proof of the U.S. federal income tax status of the Limited
Partners and, to the extent relevant, their beneficial owners, as the General
Partner determines to be necessary to establish those Limited Partners whose
U.S. federal income tax status does not or would not have a material adverse
effect on the rates that can be charged to customers by any Group Member or
(y) in the case of a Citizenship Eligibility Trigger, obtain such proof of the
nationality, citizenship or other related status of the Partner (or, if the
Partner is a nominee holding for the account of another Person, the nationality,
citizenship or other related status of such Person) as the General Partner
determines to be necessary to establish those Partners whose status as Partners
does not or would not subject any Group Member to a significant risk of
cancellation or forfeiture of any of its properties or interests therein.

(b) Such amendments may include provisions requiring all Partners to certify as
to their (and their beneficial owners’) status as Eligible Holders upon demand
and on a regular basis, as determined by the General Partner, and may require
transferees of Units to so certify prior to being admitted to the Partnership as
a Partner (any such required certificate, an “Eligibility Certificate”).

(c) Such amendments may provide that any Partner who fails to furnish to the
General Partner within a reasonable period requested proof of its (and its
beneficial owners’) status as an Eligible Holder or if upon receipt of such
Eligibility Certificate or other requested

 

40



--------------------------------------------------------------------------------

information the General Partner determines that a Partner is not an Eligible
Holder (such a Partner an “Ineligible Holder”) the Partnership Interests owned
by such Limited Partner shall be subject to redemption in accordance with the
provisions of Section 4.10. In addition, the General Partner shall be
substituted for all Limited Partners that are Ineligible Holders as the Limited
Partner in respect of the Ineligible Holders’ Partnership Interests.

(d) The General Partner shall, in exercising voting rights in respect of
Partnership Interests held by it on behalf of Ineligible Holders, distribute the
votes in the same ratios as the votes of Partners (including the General Partner
and its Affiliates) in respect of Partnership Interests other than those of
Ineligible Holders are cast, either for, against or abstaining as to the matter.

(e) Upon dissolution of the Partnership, an Ineligible Holder shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of his Partnership Interest (representing his right to receive his share of such
distribution in kind).

(f) At any time after an Ineligible Holder can and does certify that he has
become an Eligible Holder, an Ineligible Holder may, upon application to the
General Partner, request that with respect to any Partnership Interests of such
Ineligible Holder not redeemed pursuant to Section 4.10, such Ineligible Holder
be admitted as a Limited Partner, and upon approval of the General Partner, such
Ineligible Holder shall be admitted as a Limited Partner and shall no longer
constitute an Ineligible Holder and the General Partner shall cease to be deemed
to be the Limited Partner in respect of such Ineligible Holder’s Partnership
Interests.

Section 4.10 Redemption of Partnership Interests of Ineligible Holders.

(a) If at any time a Partner fails to furnish an Eligibility Certificate or
other information requested within the period of time specified in amendments
adopted pursuant to Section 4.9, or if upon receipt of such Eligibility
Certificate or other information the General Partner determines, with the advice
of counsel, that a Partner is not an Eligible Holder, the Partnership may,
unless the Partner establishes to the satisfaction of the General Partner that
such Partner is an Eligible Holder or has transferred his Partnership Interests
to a Person who is an Eligible Holder and who furnishes an Eligibility
Certificate to the General Partner prior to the date fixed for redemption as
provided below, redeem the Partnership Interest of such Partner as follows:

(i) The General Partner shall, not later than the 30th day before the date fixed
for redemption, give notice of redemption to the Partner, at his last address
designated on the records of the Partnership or the Transfer Agent, by
registered or certified mail, postage prepaid. The notice shall be deemed to
have been given when so mailed. The notice shall specify the Redeemable
Interests, the date fixed for redemption, the place of payment, that payment of
the redemption price will be made upon redemption of the Redeemable Interests
(or, if later in the case of Redeemable Interests evidenced by Certificates,
upon surrender of the Certificates evidencing the Redeemable Interests) and that
on and after the date fixed for redemption no further allocations or
distributions to which the Partner would otherwise be entitled in respect of the
Redeemable Interests will accrue or be made.

 

41



--------------------------------------------------------------------------------

(ii) The aggregate redemption price for Redeemable Interests shall be an amount
equal to the Current Market Price (the date of determination of which shall be
the date fixed for redemption) of Partnership Interests of the class to be so
redeemed multiplied by the number of Partnership Interests of each such class
included among the Redeemable Interests. The redemption price shall be paid, as
determined by the General Partner, in cash or by delivery of a promissory note
of the Partnership in the principal amount of the redemption price, bearing
interest at the rate of 5% annually and payable in three equal annual
installments of principal together with accrued interest, commencing one year
after the redemption date.

(iii) The Partner or his duly authorized representative shall be entitled to
receive the payment for the Redeemable Interests at the place of payment
specified in the notice of redemption on the redemption date (or, if later in
the case of Redeemable Interests evidenced by Certificates, upon surrender by or
on behalf of the Partner at the place specified in the notice of redemption, of
the Certificates evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank).

(iv) After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Partnership Interests.

(b) The provisions of this Section 4.10 shall also be applicable to Partnership
Interests held by a Partner as nominee of a Person determined to be an
Ineligible Holder.

(c) Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Partnership Interest before the redemption date
if such transfer is otherwise permitted under this Agreement. Upon receipt of
notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Partnership Interest certifies to
the satisfaction of the General Partner that he is an Eligible Holder. If the
transferee fails to make such certification, such redemption shall be effected
from the transferee on the original redemption date.

ARTICLE V

CAPITAL CONTRIBUTIONS AND

ISSUANCE OF PARTNERSHIP INTERESTS

Section 5.1 Intentionally Omitted.

Section 5.2 Contributions by the General Partner and the Initial Limited
Partners.

(a) Prior to the IPO Closing Date, the General Partner, AIM Midstream and the
LTIP Partners made capital contributions in exchange for Partnership Interests.

(b) Upon the issuance of any additional Limited Partner Interests by the
Partnership (other than (i) the Common Units issued in the Initial Public
Offering (including Common Units issued upon the exercise by the Underwriters of
the Over-Allotment Option), (ii) any Common

 

42



--------------------------------------------------------------------------------

Units issued upon conversion of Subordinated Units and (iii) Common Units issued
pursuant to Section 5.11), the General Partner may, in order to maintain its
Percentage Interest, make additional Capital Contributions in an amount equal to
the product obtained by multiplying (i)the quotient determined by dividing
(A) the General Partner’s Percentage Interest immediately prior to the issuance
of such Additional Limited Partner Interests by the Partnership by (B) 100 less
the General Partner’s Percentage Interest immediately prior to the issuance of
such Additional Limited Partner Interests by the Partnership times (ii) the
amount contributed to the Partnership by the Limited Partners in exchange for
such Additional Limited Partner Interests. Except as set forth in Article XII,
the General Partner shall not be obligated to make any additional Capital
Contributions to the Partnership.

Section 5.3 Contributions by Limited Partners.

(a) On the IPO Closing Date and pursuant to the Underwriting Agreement, each
Underwriter shall contribute cash to the Partnership in exchange for the
issuance by the Partnership of Common Units to each Underwriter, as set forth in
the Underwriting Agreement.

(b) Upon the exercise, if any, of the Over-Allotment Option, each Underwriter
shall contribute cash to the Partnership in exchange for the issuance by the
Partnership of Common Units to each Underwriter, all as set forth in the
Underwriting Agreement.

(c) No Limited Partner will be required to make any Capital Contribution to the
Partnership pursuant to this Agreement.

Section 5.4 Interest and Withdrawal of Capital Contributions.

No interest shall be paid by the Partnership on Capital Contributions. No
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon liquidation of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner shall have priority over
any other Partner either as to the return of Capital Contributions or as to
profits, losses or distributions. Any such return shall be a compromise to which
all Partners agree within the meaning of Section 17-502(b) of the Delaware Act.

Section 5.5 Capital Accounts.

(a) The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions made to the Partnership with respect to such
Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of
all actual and deemed distributions of cash or property (other than Series A PIK
Preferred Units)

 

43



--------------------------------------------------------------------------------

made with respect to such Partnership Interest and (y) all items of Partnership
deduction and loss computed in accordance with Section 5.5(b) and allocated with
respect to such Partnership Interest pursuant to Section 6.1. For the avoidance
of doubt, the Series A Preferred Units will be treated as a partnership interest
in the Partnership that is “convertible equity” within the meaning of Treasury
Regulation Section 1.721-2(g)(3), and, therefore, each holder of a Series A
Preferred Unit will be treated as a partner in the Partnership, other than with
respect to the conversion feature of the Series A Preferred Unit. The initial
Capital Account balance in respect of each Series A Preferred Unit issued on the
Series A Issuance Date shall be the Series A Issue Price, and the initial
Capital Account balance in respect of each Series A PIK Preferred Unit shall be
zero. After an issuance of Series A PIK Preferred Units pursuant to
Section 5.12(b)(ii), the Capital Accounts of all Series A Preferred Units that
are Outstanding prior to such issuance shall be divided equally among all Series
A Preferred Units that are Outstanding after such issuance. The Capital Account
balance of each holder of Series A Preferred Units in respect of its Series A
Preferred Units shall not be increased or decreased as a result of the accrual
and accumulation of an unpaid distribution pursuant to Section 5.12(b)(ii)(A) or
Section 5.12(b)(ii)(B) in respect of such Series A Preferred Units except as
otherwise provided in this Agreement.

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for that
purpose), provided, that:

(i) Solely for purposes of this Section 5.5, the Partnership shall be treated as
owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement) of all
property owned by (x) any other Group Member that is classified as a partnership
for U.S. federal income tax purposes and (y) any other partnership, limited
liability company, unincorporated business or other entity classified as a
partnership for U.S. federal income tax purposes of which a Group Member is,
directly or indirectly, a partner, member or other equity holder.

(ii) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.

(iii) Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code that may be made by the Partnership and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for U.S. federal income tax purposes. To the extent
an adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.

 

44



--------------------------------------------------------------------------------

(iv) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

(v) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined,
under the rules prescribed by Treasury Regulation Section 1.704-3(d)(2), as if
the adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.

(vi) The Gross Liability Value of each Liability of the Partnership described in
Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times as
provided in this Agreement for an adjustment to Carrying Values. The amount of
any such adjustment shall be treated for purposes hereof as an item of loss (if
the adjustment increases the Carrying Value of such Liability of the
Partnership) or an item of gain (if the adjustment decreases the Carrying Value
of such Liability of the Partnership).

(c) (i) A transferee of a Partnership Interest shall succeed to a Pro Rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.

(ii) Subject to Section 6.7(c), immediately prior to the transfer of a
Subordinated Unit or of a Common Unit that has been issued upon conversion of a
Subordinated Unit pursuant to Section 5.7 by a holder thereof (other than a
transfer to an Affiliate unless the General Partner elects to have this
Section 5.5(c)(ii) apply), the Capital Account maintained for such Person with
respect to its Subordinated Units or Common Units issued upon conversion of
Subordinated Units will (A) first, be allocated to the Subordinated Units or
Common Units issued upon conversion of Subordinated Units to be transferred in
an amount equal to the product of (x) the number of such Subordinated Units or
Common Units issued upon conversion of Subordinated Units to be transferred and
(y) the Per Unit Capital Amount for a Common Unit, and (B) second, any remaining
balance in such Capital Account will be retained by the transferor, regardless
of whether it has retained any Subordinated Units or Common Units issued upon
conversion of Subordinated Units (“Retained Converted Subordinated Units”).
Following any such allocation, the transferor’s Capital Account, if any,
maintained with respect to the retained Subordinated Units or Retained Converted
Subordinated Units, if any, will have a balance equal to the amount allocated
under clause (B) hereinabove, and the transferee’s Capital Account established
with respect to the transferred Subordinated Units or Common Units issued upon
conversion of Subordinated Units will have a balance equal to the amount
allocated under clause (A) hereinabove.

 

45



--------------------------------------------------------------------------------

(iii) Upon the issuance of IDR Reset Common Units pursuant to Section 5.11(a),
the Capital Account maintained with respect to the Incentive Distribution Rights
shall (A) first, be allocated to IDR Reset Common Units in an amount equal to
the product of (x) the Aggregate Quantity of IDR Reset Common Units and (y) the
Per Unit Capital Amount for an IPO Common Unit, and (B) second, any remaining
balance in such Capital Account will be retained by the holder of the Incentive
Distributions Rights. In the event that there is not a sufficient Capital
Account associated with the Incentive Distribution Rights to allocate the full
Per Unit Capital Amount for an IPO Common Unit to the IDR Reset Common Units in
accordance with clause (A) of this Section 5.5(c)(iii), the IDR Reset Common
Units shall be subject to Section 6.1(d)(x)(B) and Section 6.1(d)(x)(C).

(d) (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on
(A) an issuance of additional Partnership Interests for cash or other property,
(B) the issuance of additional Partnership Interests for the provision of
services, (C) the issuance by the Partnership of a “noncompensatory option”
within the meaning of Treasury Regulations Sections 1.721-2(f) and 1.761-3(b)(2)
which is not treated as a partnership interest pursuant to Treasury Regulations
Section 1.761-3(a) (other than an issuance of Series A PIK Preferred Units
pursuant to Section 5.12(b)(ii)), or (D) the conversion of a General Partner’s
Combined Interest to Common Units pursuant to Section 11.3(b), the Capital
Account of each Partner and the Carrying Value of each Partnership property
shall be adjusted immediately prior to such event to reflect any Unrealized Gain
or Unrealized Loss attributable to such Partnership property, as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property for an amount equal to its fair market value immediately prior to
such event and had been allocated pursuant to Section 6.1(c) and Section 6.1(d)
in the same manner as any item of gain or loss actually recognized following an
event giving rise to the dissolution of the Partnership would have been
allocated; provided, however, that in the event of an issuance of Partnership
Interests for a de minimis amount of cash or Contributed Property, or in the
event of an issuance of a de minimis amount of Partnership Interests as
consideration for the provision of services, the General Partner may determine
that such adjustments are unnecessary for the proper administration of the
Partnership. The General Partner shall adjust such Carrying Values in respect of
the contributions that are made on the Closing Date. In determining such
Unrealized Gain or Unrealized Loss, the aggregate cash amount and fair market
value of all Partnership assets immediately prior to such event shall be
determined by the General Partner using such reasonable method of valuation as
it may adopt (taking into account Section 7701(g) of the Code); provided,
however, that the General Partner, in arriving at such valuation, must take
fully into account the fair market value of the Partnership Interests of all
Partners at such time and must make such adjustments to such valuation as
required by Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2). The General
Partner shall allocate such aggregate value among the assets of the Partnership
in such manner as it determines in its discretion to be reasonable.

(ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized in a sale of such property immediately prior
to such distribution for an amount equal to its fair

 

46



--------------------------------------------------------------------------------

market value, and had been allocated to the Partners, at such time, pursuant to
Section 6.1(c) and Section 6.1(d) in the same manner as any item of gain or loss
actually recognized following an event giving rise to the dissolution of the
Partnership would have been allocated. In determining such Unrealized Gain or
Unrealized Loss the aggregate fair market value of all Partnership assets
(including cash or cash equivalents) immediately prior to a distribution shall
(A) in the case of an actual distribution that is not made pursuant to
Section 12.4 or in the case of a deemed distribution, be determined and
allocated in the same manner as that provided in Section 5.5(d)(i) or (B) in the
case of a liquidating distribution pursuant to Section 12.4, be determined and
allocated by the Liquidator using such method of valuation as it may adopt.

(iii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(s),
immediately after the conversion of a Series A Preferred Unit into Common Units
in accordance with Section 5.12(b)(viii), the Capital Account of each Partner
and the Carrying Value of each Partnership property shall be adjusted to reflect
any Unrealized Gain or Unrealized Loss attributable to such Partnership
property, as if such Unrealized Gain or Unrealized Loss had been recognized on
an actual sale of each such property for an amount equal to its fair market
value immediately after such conversion and (A) first, all Unrealized Gain (if
the Capital Account of each such Conversion Unit is less than the Per Unit
Capital Account for a then Outstanding IPO Common Unit) or Unrealized Loss (if
the Capital Account of each such Conversion Unit is greater than the Per Unit
Capital Account for a then Outstanding IPO Common Unit) had been allocated Pro
Rata to each Partner holding Conversion Units received upon such conversion
until the Capital Account of each such Conversion Unit is equal to the Per Unit
Capital Amount for a then Outstanding IPO Common Unit; and (B) second, any
remaining Unrealized Gain or Unrealized Loss had been allocated to the Partners
at such time pursuant to Section 6.1(c) and Section 6.1(d). In determining such
Unrealized Gain or Unrealized Loss, the aggregate cash amount and fair market
value of all Partnership assets immediately after the conversion of a Series A
Preferred Unit shall be determined by the General Partner using such reasonable
method of valuation as it may adopt (taking into account Section 7701(g) of the
Code); provided, however, that the General Partner, in arriving at such
valuation, must take fully into account the fair market value of the Partnership
Interests of all Partners at such time and must make such adjustments to such
valuation as required by Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2).
The General Partner shall allocate such aggregate value among the assets of the
Partnership in such manner as it determines in its discretion to be reasonable.
If, after making the allocations of Unrealized Gain and Unrealized Loss as set
forth above in this Section 5.5(d)(iii), the Capital Account of each Partner
with respect to each Conversion Unit received upon such conversion of the Series
A Preferred Unit is less than the Per Unit Capital Amount for a then Outstanding
IPO Common Unit, then Capital Account balances shall be reallocated between the
Partners holding Common Units (other than Conversion Units) and Partners holding
Conversion Units so as to cause the Capital Account of each Partner holding a
Conversion Unit to equal, on a per Unit basis with respect to each such
Conversion Unit, the Per Unit Capital Amount for a then Outstanding IPO Common
Unit.

Section 5.6 Issuances of Additional Partnership Interests.

(a) The Partnership may issue additional Partnership Interests and options,
rights, warrants, appreciation rights, tracking and phantom interests, and other
economic interests relating to the Partnership Interests (including pursuant to
Section 7.4(c)) for any partnership purpose at any time and from time to time to
such Persons for such consideration and on such terms and conditions as the
General Partner shall determine, all without the approval of any Limited
Partners.

 

47



--------------------------------------------------------------------------------

(b) Each additional Partnership Interest or other security authorized to be
issued by the Partnership pursuant to Section 5.6(a) or Section 7.4(c) may be
issued in one or more classes, or one or more series of any such classes, with
such designations, preferences, rights, powers and duties (which may be senior
to existing classes and series of Partnership Interests or other securities), as
shall be fixed by the General Partner, including (i) the right to share in
Partnership profits and losses or items thereof; (ii) the right to share in
Partnership distributions; (iii) the rights upon dissolution and liquidation of
the Partnership; (iv) whether, and the terms and conditions upon which, the
Partnership may or shall be required to redeem the Partnership Interest
(including sinking fund provisions) or other security; (v) whether such
Partnership Interest or other security is issued with the privilege of
conversion or exchange and, if so, the terms and conditions of such conversion
or exchange; (vi) the terms and conditions upon which each Partnership Interest
or other security will be issued, evidenced by certificates and assigned or
transferred; (vii) the method for determining the Percentage Interest as to such
Partnership Interest; and (viii) the right, if any, of each such Partnership
Interest to vote on Partnership matters, including matters relating to the
relative rights, preferences and privileges of such Partnership Interest.

(c) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and options, rights, warrants, appreciation rights, tracking and
phantom interests, and other economic interests in the Partnership or relating
to Partnership Interests pursuant to this Section 5.6 or Section 7.4(c),
(ii) the conversion of the Combined Interest into Units pursuant to the terms of
this Agreement, (iii) the issuance of Common Units pursuant to Section 5.11,
(iv) the admission of Additional Limited Partners and (v) all additional
issuances of Partnership Interests. The General Partner shall determine the
relative rights, powers and duties of the holders of the Units or other
Partnership Interests or other securities being so issued. The General Partner
shall do all things necessary to comply with the Delaware Act and is authorized
and directed to do all things that it determines to be necessary or appropriate
in connection with any future issuance of Partnership Interests or other
securities or in connection with the conversion of the Combined Interest into
Units pursuant to the terms of this Agreement, including compliance with any
statute, rule, regulation or guideline of any federal, state or other
governmental agency or any National Securities Exchange on which the Units or
other Partnership Interests are listed or admitted to trading.

(d) No fractional Units shall be issued by the Partnership.

Section 5.7 Conversion of Subordinated Units.

(a) All of the Subordinated Units shall automatically convert into Common Units
on a one-for-one basis on the expiration or termination of the Subordination
Period.

(b) A Common Unit that has been issued upon conversion of a Subordinated Unit
shall be subject to the provisions of Section 6.7.

 

48



--------------------------------------------------------------------------------

Section 5.8 Limited Preemptive Right.

Except as provided in this Section 5.8 and in Section 5.2 or as otherwise
provided in a separate agreement by the Partnership, no Person shall have any
preemptive, preferential or other similar right with respect to the issuance of
any Partnership Interest or other security, whether unissued, held in the
treasury or hereafter created. The General Partner shall have the right, that it
may from time to time assign in whole or in part to any of its Affiliates, to
purchase Partnership Interests from the Partnership whenever, and on the same
terms that, the Partnership issues Partnership Interests to Persons other than
the General Partner and its Affiliates, to the extent necessary to maintain the
Percentage Interests of the General Partner and its Affiliates equal to that
which existed immediately prior to the issuance of such Partnership Interests.
Any determination by the General Partner whether to exercise its right pursuant
to the immediately preceding sentence shall be a determination made in its
individual capacity and not as the general partner of the Partnership, and such
determination may be made in accordance with Section 7.9(c).

Section 5.9 Splits and Combinations.

(a) Subject to Section 5.9(d), Section 6.6 and Section 6.9 (dealing with
adjustments of distribution levels), the Partnership may make a Pro Rata
distribution of Partnership Interests to all Record Holders or may effect a
subdivision or combination of Partnership Interests so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per-Unit basis (including
any Common Unit Arrearage or Cumulative Common Unit Arrearage) or stated as a
number of Units (including the number of Subordinated Units that may convert
prior to the end of the Subordination Period and including the number of Common
Units into which Series A Preferred Units may convert) are proportionately
adjusted.

(b) Whenever such a Pro Rata distribution, subdivision or combination of
Partnership Interests is declared, the General Partner shall select a Record
Date as of which the distribution, subdivision or combination shall be effective
and shall send notice thereof at least 20 days prior to such Record Date to each
Record Holder as of a date not less than 10 days prior to the date of such
notice. The General Partner also may cause a firm of independent public
accountants selected by it to calculate the number of Partnership Interests to
be held by each Record Holder after giving effect to such distribution,
subdivision or combination. The General Partner shall be entitled to rely on any
certificate provided by such firm as conclusive evidence of the accuracy of such
calculation.

(c) If a Pro Rata distribution of Partnership Interests, or a subdivision or
combination of Partnership Interests, is made as contemplated in this
Section 5.9, the number of Notional General Partner Units constituting the
Percentage Interest of the General Partner (as determined immediately prior to
the Record Date for such distribution, subdivision or combination), shall be
appropriately adjusted as of the effective date for payment of such
distribution, subdivision or combination to maintain such Percentage Interest of
the General Partner.

 

49



--------------------------------------------------------------------------------

(d) Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of such new Certificate or uncertificated Partnership Interests,
the surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.

(e) The Partnership shall not issue fractional Units or Notional General Partner
Units upon any distribution, subdivision or combination of Units. If a
distribution, subdivision or combination of Units would result in the issuance
of fractional Units or fractional Notional General Partner Units but for the
provisions of this Section 5.9(e), each fractional Unit or fractional Notional
General Partner Unit shall be rounded to the nearest whole Unit or Notional
General Partner Unit (and a 0.5 Unit or Notional General Partner Unit shall be
rounded to the next higher Unit or Notional General Partner Unit).

Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests.

All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by either or both of Sections 17-607 and 17-804 of the Delaware Act.

Section 5.11 Issuance of Common Units in Connection with Reset of Incentive
Distribution Rights.

(a) Subject to the provisions of this Section 5.11, the holder of the Incentive
Distribution Rights (or, if there is more than one holder of the Incentive
Distribution Rights, the holders of a majority in interest of the Incentive
Distribution Rights) shall have the right, exercisable at its option at any time
when there are no Subordinated Units Outstanding and the Partnership has made a
distribution pursuant to Section 6.4(c)(v) for each of the four most recently
completed Quarters and the amount of each such distribution did not exceed
Adjusted Operating Surplus for such Quarter, to make an election (the “IDR Reset
Election”) to cause the Target Distributions to be reset in accordance with the
provisions of Section 5.11(e) and, in connection therewith, the holder or
holders of the Incentive Distribution Rights will become entitled to receive
their respective proportionate share of a number of Common Units (the “IDR Reset
Common Units”) derived by dividing (i) the average aggregate amount of cash
distributions made by the Partnership for the two full Quarters immediately
preceding the giving of the Reset Notice (as defined in Section 5.11(b)) in
respect of the Incentive Distribution Rights by (ii) the average of the cash
distributions made by the Partnership in respect of each Common Unit for the two
full Quarters immediately preceding the giving of the Reset Notice (the number
of Common Units determined by such quotient is referred to herein as the
“Aggregate Quantity of IDR Reset Common Units”). If at the time of any IDR Reset
Election the General Partner and its Affiliates are not the holders of a
majority interest of the Incentive Distribution Rights, then the IDR Reset
Election shall be subject to the prior written concurrence of the General
Partner that the conditions described in the immediately preceding sentence have
been satisfied. The Percentage Interest of the General Partner, with respect to
the General Partner Interest, after

 

50



--------------------------------------------------------------------------------

the issuance of the Aggregate Quantity of IDR Reset Common Units shall equal the
Percentage Interest of the General Partner, with respect to the General Partner
Interest, prior to the issuance of the Aggregate Quantity of IDR Reset Common
Units and the General Partner shall not be obligated to make any additional
Capital Contribution to the Partnership in order to maintain its Percentage
Interest in connection therewith and shall be issued an additional number of
Notional General Partner Units as is required to maintain such Percentage
Interest. The making of the IDR Reset Election in the manner specified in
Section 5.11(b) shall cause each of the Target Distributions to be reset in
accordance with the provisions of Section 5.11(e) and, in connection therewith,
the holder or holders of the Incentive Distribution Rights will become entitled
to receive IDR Reset Common Units on the basis specified above, without any
further approval required by the General Partner or the Unitholders, at the time
specified in Section 5.11(c) unless the IDR Reset Election is rescinded pursuant
to Section 5.11(d).

(b) To exercise the right specified in Section 5.11(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the “Reset
Notice”) to the Partnership. Within 10 Business Days after the receipt by the
Partnership of such Reset Notice, the Partnership shall deliver a written notice
to the holder or holders of the Incentive Distribution Rights of the
Partnership’s determination of the aggregate number of IDR Reset Common Units
that each holder of Incentive Distribution Rights will be entitled to receive.

(c) The holder or holders of the Incentive Distribution Rights will be entitled
to receive the Aggregate Quantity of IDR Reset Common Units on the fifteenth
Business Day after receipt by the Partnership of the Reset Notice; provided,
however, that the issuance of IDR Reset Common Units to the holder or holders of
the Incentive Distribution Rights shall not occur prior to the approval of the
listing or admission for trading of such IDR Reset Common Units by the principal
National Securities Exchange upon which the Common Units are then listed or
admitted for trading if any such approval is required pursuant to the rules and
regulations of such National Securities Exchange.

(d) If the principal National Securities Exchange upon which the Common Units
are then traded has not approved the listing or admission for trading of the
Common Units to be issued pursuant to this Section 5.11 on or before the 30th
calendar day following the Partnership’s receipt of the Reset Notice and such
approval is required by the rules and regulations of such National Securities
Exchange, then the holder of the Incentive Distribution Rights (or, if there is
more than one holder of the Incentive Distribution Rights, the holders of a
majority in interest of the Incentive Distribution Rights) shall have the right
to either rescind the IDR Reset Election or elect to receive other Partnership
Interests having such terms as the General Partner may approve, with the
approval of a Conflicts Committee, that will provide (i) the same economic
value, in the aggregate, as the Aggregate Quantity of IDR Reset Common Units
would have had at the time of the Partnership’s receipt of the Reset Notice, as
determined by the General Partner, and (ii) for the subsequent conversion (on
terms acceptable to the National Securities Exchange upon which the Common Units
are then traded) of such Partnership Interests into Common Units within not more
than 12 months following the Partnership’s receipt of the Reset Notice upon the
satisfaction of one or more conditions that are reasonably acceptable to the
holder of the Incentive Distribution Rights (or, if there is more than one
holder of the Incentive Distribution Rights, the holders of a majority in
interest of the Incentive Distribution Rights).

 

51



--------------------------------------------------------------------------------

(e) The Target Distributions shall be adjusted at the time of the issuance of
Common Units or other Partnership Interests pursuant to this Section 5.11 such
that (i) the Minimum Quarterly Distribution shall be reset to equal the average
cash distribution amount per Common Unit for the two Quarters immediately prior
to the Partnership’s receipt of the Reset Notice (the “Reset MQD”), (ii) the
First Target Distribution shall be reset to equal 115% of the Reset MQD,
(iii) the Second Target Distribution shall be reset to equal 125% of the Reset
MQD and (iv) the Third Target Distribution shall be reset to equal 150% of the
Reset MQD.

Section 5.12 Establishment of Series A Preferred Units.

(a) General. The Partnership hereby designates and creates a series of Units to
be designated as “Series A Convertible Preferred Units” and consisting of a
total of 5,142,857 Series A Preferred Units, plus any additional Series A
Preferred Units issued in kind as a distribution pursuant to Section 5.12(b)(ii)
(“Series A PIK Preferred Units”, and together with such Series A Convertible
Preferred Units issued on the Series A Issuance Date, the “Series A Preferred
Units”), having the same rights, preferences and privileges, and subject to the
same duties and obligations, as the Common Units, except as set forth in this
Section 5.12 and in Sections 5.5(d)(i), 6.10 and 12.9. Other than with respect
to Series A PIK Preferred Units, immediately following the Series A Issuance
Date and thereafter no additional Series A Preferred Units shall be designated,
created or issued without the prior written approval of the General Partner and
the holders of a majority of the Outstanding Series A Preferred Units.

(b) Rights of Series A Preferred Units. The Series A Preferred Units shall have
the following rights, preferences and privileges and shall be subject to the
following duties and obligations:

(i) Allocations.

(A) Notwithstanding anything to the contrary in Section 6.1(a), (x) following
any allocation made pursuant to Section 6.1(a)(i) and prior to any allocation
made pursuant to Section 6.1(a)(ii), any Net Income shall be allocated to all
Unitholders holding Series A Preferred Units, Pro Rata, until the aggregate of
the Net Income allocated to such Unitholders pursuant to this
Section 5.12(b)(i)(A) for the current and all previous taxable periods since
issuance of the Series A Preferred Units is equal to the aggregate amount of
cash distributed with respect to such Series A Preferred Units for the current
and previous taxable periods and (y) in no event shall any Net Income be
allocated pursuant to Section 6.1(a)(ii) in respect of Series A Preferred Units.

(B) Notwithstanding anything to the contrary in Section 6.1(b), (x) Unitholders
holding Series A Preferred Units shall not receive any allocation pursuant to
Section 6.1(b)(i) with respect to their Series A Preferred Units, and
(y) following any allocation made pursuant to Section 6.1(b)(i) and prior to any
allocation made pursuant to Section 6.1(b)(ii), Net Losses shall be allocated to
all Unitholders holding Series A Preferred Units, Pro Rata, until the Adjusted
Capital Account of each such Unitholder in respect of each Outstanding Series A
Preferred Unit has been reduced to zero.

 

52



--------------------------------------------------------------------------------

(C) Notwithstanding anything to the contrary in Section 6.1(c)(i),
(x) Unitholders holding Series A Preferred Units shall not receive any
allocation pursuant to Section 6.1(c)(i) with respect to their Series A
Preferred Units, but (y) following any allocation made pursuant to
Section 6.1(c)(i)(A) and prior to any allocation made pursuant to
Section 6.1(c)(i)(B), any remaining Net Termination Gain shall be allocated to
all Unitholders holding Series A Preferred Units, Pro Rata, until the Capital
Account in respect of each Outstanding Series A Preferred Unit is equal to the
Series A Liquidation Value.

(D) Notwithstanding anything to the contrary in Section 6.1(c)(ii),
(x) Unitholders holding Series A Preferred Units shall not receive any
allocation pursuant to Section 6.1(c)(ii) with respect to their Series A
Preferred Units, and (y) following the allocations made pursuant to
Section 6.1(c)(ii)(C), and prior to any allocation made pursuant to
Section 6.1(c)(ii)(D), any remaining Net Termination Loss shall be allocated to
all Unitholders holding Series A Preferred Units, Pro Rata, until the Capital
Account in respect of each Outstanding Series A Preferred Unit has been reduced
to zero.

(ii) Distributions.

(A) Commencing with the Quarter ending on June 30, 2013, the holders of the
Series A Preferred Units as of an applicable Record Date shall be entitled to
receive cumulative distributions (each, a “Series A Quarterly Distribution”),
prior to any other distributions made in respect of any other Partnership
Interests pursuant to Section 6.4 or Section 6.5, in the amount set forth in
this Section 5.12(b)(ii)(A) in respect of each Outstanding Series A Preferred
Unit. All such distributions shall be paid Quarterly within forty-five (45) days
after the end of each Quarter (each such payment date, a “Series A Distribution
Payment Date”). For the Quarter ending June 30, 2013, and for each Quarter
thereafter through and including the Quarter ending immediately prior to the
Coupon Conversion Quarter, the Series A Quarterly Distribution on each
Outstanding Series A Preferred Unit shall be paid as follows: (i) a number of
Series A PIK Preferred Units equal to the Series A PIK Payment Amount and
(ii) $0.25 in cash (provided that for the Quarter in which the Series A Issuance
Date occurs, the amount payable pursuant to this clause (ii) shall be an amount
in cash equal to the product of (I) $0.25 times (II) a fraction, of which the
numerator is the number of days from and including the Series A Issuance Date to
but excluding the date of such Quarter’s end, and the denominator is 91). With
respect to the Coupon Conversion Quarter and all Quarters thereafter, the Series
A Quarterly Distributions shall be paid entirely in cash at the Series A
Distribution Rate. Notwithstanding anything to the contrary in this Agreement,
if the Partnership elects to reduce the distribution payable on the Series A
Preferred

 

53



--------------------------------------------------------------------------------

Units in respect of any of the Quarters ended June 30, 2013, September 30, 2013
and December 31, 2013 in order to comply with Section 7.06 of the New Credit
Agreement, as amended, including by the Fourth Amendment, then, notwithstanding
anything to the contrary in this Agreement, no part of such reduction shall
(i) constitute Series A Unpaid Cash Distributions, (ii) accrue or accumulate in
any manner hereunder or (iii) bear interest pursuant to Section 5.12(b)(ii)(C)
or otherwise. If the Partnership establishes a Record Date for any distribution
to be made by the Partnership on other Partnership Interests pursuant to
Sections 6.4 or Section 6.5, then the Record Date established pursuant to this
Section 5.12(b)(ii) for a Series A Quarterly Distribution in respect of any
Quarter shall be the same Record Date established for any distribution to be
made by the Partnership in respect of distributions on other Partnership
Interests pursuant to Sections 6.4 or Section 6.5 for such Quarter. Unless
otherwise expressly provided, references in this Agreement to Series A Preferred
Units shall include all Series A PIK Preferred Units Outstanding as of the date
of such determination.

(B) When any Series A PIK Preferred Units are payable to a Record Holder of
Series A Preferred Units pursuant to this Section 5.12, the Partnership shall
issue the Series A PIK Preferred Units to such Record Holder no later than the
Series A Distribution Payment Date (the date of issuance of such Series A PIK
Preferred Units, the “Series A PIK Preferred Payment Date”). On the Series A PIK
Preferred Payment Date, the Partnership shall issue to such Series A Unitholder
a Certificate or Certificates for the number of Series A PIK Preferred Units to
which such Series A Unitholder shall be entitled. The issuance of the Series A
PIK Preferred Units pursuant to this Section 5.12(b)(ii) shall be deemed to have
been made on the first day of the Quarter following the Quarter in respect of
which such payment of Series A PIK Preferred Units was due. Prior to the Coupon
Conversion Quarter, if, in violation of this Agreement, the Partnership fails to
pay in full any Series A Quarterly Distribution in kind when due, then the
holders entitled to the unpaid Series A PIK Preferred Units shall be entitled
(I) to Series A Quarterly Distributions in subsequent Quarters, (II) to receive
the Series A Liquidation Value in accordance with Section 5.12(b)(iv) in respect
of such Series A PIK Preferred Units, and (III) to all other rights under this
Agreement as if such unpaid Series A PIK Preferred Units had in fact been
distributed on the date due. Nothing in this Section 5.12(b)(ii)(B) shall alter
the obligation of the Partnership to pay any unpaid Series A PIK Preferred Units
or the right of the holders of Series A Preferred Units to enforce this
Agreement to compel the Partnership to distribute any unpaid Series A PIK
Preferred Units. Fractional Series A PIK Preferred Units shall not be issued to
any person (each fractional Series A PIK Preferred Unit shall be rounded to the
nearest whole Series A PIK Preferred Unit (and a 0.5 Series A PIK Preferred Unit
shall be rounded up to the next higher Series A PIK Preferred Unit)).

(C) Beginning with the Coupon Conversion Quarter, if in violation of this
Agreement, the Partnership fails to pay in full any Series A Quarterly
Distribution when due, then, without limiting any rights of the holders of the
Series A Preferred Units to compel the Partnership to make such distribution,

 

54



--------------------------------------------------------------------------------

from and after the first date of such failure and continuing until such failure
is cured by payment in full in cash of all arrearages with respect to any Series
A Quarterly Distribution, including accrued but unpaid interest thereon, (w) the
amount of such unpaid distributions (“Series A Unpaid Cash Distributions”) will
accrue and accumulate from and including the first day of the Quarter
immediately following the Quarter in respect of which such payment is due until
paid in full, (x) any Series A Unpaid Cash Distribution shall accrue interest
from the applicable Series A Distribution Payment Date at rate equal to 6.0% per
annum, and (y) the Partnership shall not be permitted to, and shall not, declare
or make (i) any distributions in respect of any Junior Interests and (ii) any
distributions in respect of any Series A Parity Securities.

(D) If all or any portion of a Series A Quarterly Distribution is to be paid in
cash, then the aggregate amount of such cash to be so distributed in respect of
the Series A Preferred Units Outstanding as of the Record Date for such Series A
Quarterly Distribution shall be paid out of Available Cash prior to making any
distribution pursuant to Sections 6.4 or 6.5. To the extent that any portion of
a Series A Quarterly Distribution to be paid in cash with respect to any Quarter
exceeds the amount of Available Cash for such Quarter, an amount of cash equal
to the Available Cash for such Quarter will be paid to the Series A Unitholders
Pro Rata and the balance of such Series A Quarterly Distribution shall be unpaid
and shall constitute an arrearage and accrue interest as set forth in
Section 5.12(b)(ii)(C). The Partnership shall provide written notice to the
Series A Unitholders, not later than the last Business Day of the month
immediately following the end of such Quarter, describing in reasonable detail
the Partnership’s calculation of Available Cash for such Quarter and the
portion, if any, of the Series A Quarterly Distribution the Partnership will be
unable to pay on the applicable Series A Distribution Payment Date.

(E) Notwithstanding anything in this Section 5.12(b)(ii) to the contrary, with
respect to Series A Preferred Units that are converted into Common Units, the
holder thereof shall not be entitled to a Series A Preferred Unit distribution
and a Common Unit distribution with respect to the same period, but shall be
entitled only to the distribution to be paid based upon the class of Units held
as of the close of business on the applicable Record Date. For the avoidance of
doubt, if a Series A Conversion Notice Date occurs prior to the close of
business on a Record Date for payment of a distribution on the Common Units, the
applicable holder of Series A Preferred Units shall receive only the Common Unit
distribution with respect to such period.

(F) Notwithstanding anything in Article VI to the contrary, neither the General
Partner nor the holders of Incentive Distribution Rights shall be entitled to
receive distributions or allocations of income or gain that correspond or relate
to amounts distributed or allocated to Unitholders in respect of Series A
Preferred Units, regardless of whether the amounts so distributed or allocated
in respect of the Series A Preferred Units were determined under clause (ii) of
the definition of “Series A Distribution Rate” or were otherwise determined on
an “as converted” basis.

 

55



--------------------------------------------------------------------------------

(iii) Issuance of Series A Preferred Units. The Series A Preferred Units
(excluding Series A PIK Preferred Units) shall be issued by the Partnership
pursuant to the terms and conditions of the Contribution Agreement.

(iv) Liquidation Value. In the event of any liquidation, dissolution and winding
up of the Partnership under Section 12.4 or a sale, exchange or other
disposition of all or substantially all of the assets of the Partnership, either
voluntary or involuntary, the Record Holders of the Series A Preferred Units
shall be entitled to receive, out of the assets of the Partnership available for
distribution to the Partners or any assignees, prior and in preference to any
distribution of any assets of the Partnership to the Record Holders of any other
class or series of Partnership Interests, the positive value in each such
holder’s Capital Account in respect of such Series A Preferred Units. If in the
year of such liquidation and winding up, or sale, exchange or other disposition
of all or substantially all of the assets of the Partnership, any such Record
Holder’s Capital Account in respect of such Series A Preferred Units is less
than the aggregate Series A Liquidation Value of such Series A Preferred Units,
then notwithstanding anything to the contrary contained in this Agreement, and
prior to any other allocation pursuant to this Agreement for such year and prior
to any distribution pursuant to the preceding sentence, items of gross income
and gain shall be allocated to all Unitholders then holding Series A Preferred
Units, Pro Rata, until the Capital Account in respect of each Outstanding Series
A Preferred Unit is equal to the Series A Liquidation Value (and no other
allocation pursuant to this Agreement shall reverse the effect of such
allocation). If in the year of such liquidation, dissolution or winding up any
such Record Holder’s Capital Account in respect of such Series A Preferred Units
is less than the aggregate Series A Liquidation Value of such Series A Preferred
Units after the application of the preceding sentence, then to the extent
permitted by applicable law and notwithstanding anything to the contrary
contained in this Agreement, items of gross income and gain for any preceding
taxable period(s) with respect to which IRS Form 1065 Schedules K-1 have not
been filed by the Partnership shall be reallocated to all Unitholders then
holding Series A Preferred Units, Pro Rata, until the Capital Account in respect
of each such Outstanding Series A Preferred Unit after making allocations
pursuant to this and the immediately preceding sentence is equal to the Series A
Liquidation Value (and no other allocation pursuant to this Agreement shall
reverse the effect of such allocation). At such time as such allocations have
been made to the Outstanding Series A Preferred Units, any remaining Net
Termination Gain or Net Termination Loss shall be allocated to the Partners
pursuant to Section 6.1(c) or Section 6.1(d), as the case may be. At the time of
the dissolution of the Partnership, subject to Section 17-804 of the Delaware
Act, the Record Holders of the Series A Preferred Units shall become entitled to
receive any distributions in respect of the Series A Preferred Units that are
accrued and unpaid as of the date of such distribution in priority over any
entitlement of any other Partners or Assignees with respect to any distributions
by the Partnership to such other Partners or Assignees; provided, however, that
the General Partner, as such, will have no liability for any obligations with
respect to such distributions to any Record Holder(s) of Series A Preferred
Units.

 

56



--------------------------------------------------------------------------------

(v) Voting Rights.

(A) Except as provided in Section 5.12(b)(v)(B) below, the Outstanding Series A
Preferred Units shall have voting rights that are identical to the voting rights
of the Common Units and shall vote with the Common Units as a single class, so
that each Outstanding Series A Preferred Unit will be entitled to one vote for
each Common Unit into which such Series A Preferred Unit is then convertible on
each matter with respect to which each Common Unit is entitled to vote. Each
reference in this Agreement to a vote of Record Holders of Common Units shall be
deemed to be a reference to the holders of Common Units and Series A Preferred
Units on an “as if” converted basis, and the definition of “Unit Majority” shall
correspondingly be construed to mean at least a majority of the Common Units and
the Series A Preferred Units, on an “as if” converted basis, voting together as
a single class during any period in which any Series A Preferred Units are
Outstanding.

(B) Notwithstanding any other provision of this Agreement, in addition to all
other requirements imposed by Delaware law, and all other voting rights granted
under this Agreement, the affirmative vote of the Record Holders of a majority
of the Outstanding Series A Preferred Units, voting separately as a class based
upon one vote per Series A Preferred Unit, shall be necessary on any matter
(including a merger, consolidation or business combination) that adversely
affects any of the rights, preferences and privileges of the Series A Preferred
Units or amends or modifies any of the terms of the Series A Preferred Units;
provided that the Partnership shall be able to amend this Section 5.12 without
the approval by the Record Holders of Outstanding Series A Preferred Units so
long as the amendment does not adversely affect the holders of the Series A
Preferred Units in any material respect and does not affect the holders of the
Series A Preferred Units disproportionately in relation to the holders of Common
Units; provided, however, that the Partnership may, without the consent or
approval of the Record Holders of Outstanding Series A Preferred Units, create
(by reclassification or otherwise) and issue Junior Interests (including by
amending the provisions of any existing class of Partnership Interests to make
such class of Partnership Interests a class of Junior Interests) in an unlimited
amount. Without limiting the generality of the preceding sentence, any action
shall be deemed to adversely affect the holders of the Series A Preferred Units
in a material respect if such action would:

 

  (1) reduce the Series A Distribution Rate, change the form of payment of
distributions on the Series A Preferred Units, defer the date from which
distributions on the Series A Preferred Units will accrue, cancel accrued and
unpaid distributions on the Series A Preferred Units or any interest accrued
thereon, or change the seniority rights of the Series A Unitholders as to the
payment of distributions in relation to the Unitholders of any other class or
series of Units or, except as determined to be appropriate in connection with
the issuance of Junior Interests, amend this Section 5.12;

 

57



--------------------------------------------------------------------------------

  (2) reduce the amount payable or change the form of payment to the holders of
the Series A Preferred Units upon the voluntary or involuntary liquidation,
dissolution or winding up, or sale of all or substantially all of the assets, of
the Partnership, or change the seniority of the liquidation preferences of the
holders of the Series A Preferred Units in relation to the rights upon
liquidation of the holders of any other class or series of Units;

 

  (3) make the Series A Preferred Units redeemable or convertible at the option
of the Partnership; or

 

  (4) result in a Series A Change of Control.

(vi) No Series A Parity Securities or Series A Senior Securities. Other than
Series A PIK Preferred Units issued in connection with the Series A Quarterly
Distribution, the Partnership shall not, without the affirmative vote of the
holders of a majority of the Outstanding Series A Preferred Units, issue any
Series A Parity Securities or Series A Senior Securities.

(vii) Certificates.

(A) The Series A Preferred Units shall be evidenced by Certificates in such form
as the General Partner may approve and, subject to the satisfaction of any
applicable legal, regulatory and contractual requirements, may be assigned or
transferred in a manner identical to the assignment and transfer of other Units;
unless and until the General Partner determines to assign the responsibility to
another Person, the Partnership will act as the registrar and transfer agent for
the Series A Preferred Units. The Certificates evidencing Series A Preferred
Units shall be separately identified and shall not bear the same CUSIP number as
the Certificates evidencing Common Units.

(B) The certificate(s) representing the Series A Preferred Units may be
imprinted with a legend in substantially the following form:

“NEITHER THE OFFER NOR SALE OF THESE SECURITIES HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE PARTNERSHIP
HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION
DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS SECURITY IS SUBJECT TO
CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE THIRD AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, DATED AS OF APRIL 15, 2013, A
COPY OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE
OFFICES.”

 

58



--------------------------------------------------------------------------------

(viii) Conversion.

(A) At the Option of the Series A Unitholder. At any time and from time to time
after January 1, 2014 or such earlier time if consented to in writing by the
required lenders under the New Credit Agreement, the Series A Preferred Units
owned by any Series A Unitholder shall be convertible, in whole or in part, upon
the request of the Series A Unitholder into a number of Common Units determined
by multiplying the number of Series A Preferred Units to be converted by the
Series A Conversion Rate. Immediately upon any conversion of Series A Preferred
Units, all rights of the Converting Unitholder in respect thereof shall cease,
including, without limitation, any accrual of distributions, and such Converting
Unitholder shall be treated for all purposes as the owner of Common Units.
Fractional Common Units shall not be issued to any person pursuant to this
Section 5.12(b)(viii)(A) (each fractional Common Unit shall be rounded to the
nearest whole Common Unit (and a 0.5 Common Unit shall be rounded up to the next
higher Common Unit)).

(B) Conversion Notice. To convert Series A Preferred Units into Common Units
pursuant to Section 5.12(b)(viii)(A), the Converting Unitholder shall give
written notice (a “Series A Conversion Notice”) to the Partnership in the form
of Exhibit C attached hereto stating that such Series A Unitholder elects to so
convert Series A Preferred Units and shall state therein with respect to
Series A Preferred Units to be converted pursuant to Section 5.12(b)(viii)(A)
the following: (a) the number of Series A Preferred Units to be converted,
(b) the Certificate(s) evidencing the Series A Preferred Units to be converted
and duly endorsed, (c) the name or names in which such Series A Unitholder
wishes the Certificate or Certificates for Conversion Units to be issued, and
(d) such Series A Unitholder’s computation of the number of Conversion Units to
be received by such Series A Unitholder (or designated recipient(s)) upon the
Series A Conversion Date. The date any Series A Conversion Notice is received by
the Partnership shall be hereinafter be referred to as a “Series A Conversion
Notice Date.”

(C) Timing; Certificates. If a Series A Conversion Notice is delivered by a
Series A Unitholder to the Partnership in accordance with
Section 5.12(b)(viii)(B), the Partnership shall issue the Conversion Units no
later than seven (7) days after a Series A Conversion Notice Date (any date of
issuance of such Common Units, a “Series A Conversion Date”). On the Series A
Conversion Date, the Partnership shall issue to such Series A Unitholder (or
designated recipient(s)) a Certificate or Certificates for the number of
Conversion Units to which such holder shall be entitled. In lieu of delivering
physical Certificates representing the Conversion Units issuable upon conversion
of Series A Preferred Units, provided the Transfer Agent is participating in the
Depository’s Fast Automated Securities Transfer program, upon request of the

 

59



--------------------------------------------------------------------------------

Series A Unitholder, the Partnership shall use its commercially reasonable
efforts to cause its Transfer Agent to electronically transmit the Conversion
Units issuable upon conversion or distribution payment to such Series A
Unitholder (or designated recipient(s)), by crediting the account of the Series
A Unitholder (or designated recipient(s)) prime broker with the Depository
through its Deposit Withdrawal Agent Commission system. The parties agree to
coordinate with the Depository to accomplish this objective. Upon issuance of
Conversion Units to the Converting Unitholder, all rights under the converted
Series A Preferred Units shall cease, and such Converting Unitholder shall be
treated for all purposes as the Record Holder of such Conversion Units.

(D) Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If the Partnership (i) makes a distribution on its Common Units in
Common Units, (ii) subdivides or splits its outstanding Common Units into a
greater number of Common Units, (iii) combines or reclassifies its Common Units
into a smaller number of Common Units or (iv) issues by reclassification of its
Common Units any Partnership Interests (including any reclassification in
connection with a merger, consolidation or business combination in which the
Partnership is the surviving Person), then the Series A Conversion Rate in
effect at the time of the Record Date for such distribution or the effective
date of such subdivision, split, combination, or reclassification shall be
proportionately adjusted so that the conversion of the Series A Preferred Units
after such time shall entitle each Series A Unitholder to receive the aggregate
number of Common Units (or any Partnership Interests into which such Common
Units would have been combined, consolidated, merged or reclassified pursuant to
clauses (iii) and (iv) above) that such Series A Unitholder would have been
entitled to receive if the Series A Preferred Units had been converted into
Common Units immediately prior to such Record Date or effective date, as the
case may be, and in the case of a merger, consolidation or business combination
in which the Partnership is the surviving Person, the Partnership shall provide
effective provisions to ensure that the provisions in this Section 5.12 relating
to the Series A Preferred Units shall not be abridged or amended and that the
Series A Preferred Units shall thereafter retain the same powers, preferences
and relative participating, optional and other special rights, and the
qualifications, limitations and restrictions thereon, that the Series A
Preferred Units had immediately prior to such transaction or event. An
adjustment made pursuant to this Section 5.12(b)(viii)(E) shall become effective
immediately after the Record Date in the case of a distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination, reclassification (including any reclassification in connection with
a merger, consolidation or business combination in which the Partnership is the
surviving Person) or split. Such adjustment shall be made successively whenever
any event described above shall occur.

If, in the future, the Partnership issues any options, warrants, or other rights
to purchase Common Units, or Partnership Interests exercisable or convertible
into or exchangeable for Common Units (or options, warrants, or other rights to

 

60



--------------------------------------------------------------------------------

purchase any such Partnership Interests that are exercisable or convertible into
or exchangeable for Common Units) other than any such options, warrants or other
rights issued pursuant to any Long Term Incentive Plan (herein collectively,
“Convertible Securities”), the General Partner shall, at the direction and at
the option of the holders of a majority of the Outstanding Series A Preferred
Units in their sole discretion, either (i) amend the provisions of this
Agreement relating to antidilution protection to (A) revise any such provision
that is less favorable than the corresponding provision offered in the terms of
such Convertible Securities (or any related purchase agreement) so that such
provision is the same as such provision offered in the terms of such Convertible
Securities (or any related purchase agreement) and (B) incorporate any
provision(s) offered in the terms of such Convertible Securities (or any related
purchase agreement) that is not currently provided for in this Agreement and
which would make the antidilution protection provisions of this Agreement more
favorable to the holders of Series A Preferred Units, which amendment shall be
effective concurrently with the issuance and/or execution of documentation
relating to such Convertible Securities, or (ii) retain the antidilution
language applicable to the Series A Preferred Units at such time. The
Partnership agrees to provide as much prior notice of the proposed issuance of
any such Convertible Securities and/or execution of documentation relating to
such issuance of Convertible Securities as is reasonably practicable (and in any
event, such notice shall be provided at least ten (10) Business Days prior to
such issuance and/or execution).

(E) Follow-On Adjustments. If the Partnership shall issue or sell, or grant any
Common Units or Convertible Securities at an indicative per Common Unit price
(the “Follow-On Price”, and such Common Units or Convertible Securities so
issued, sold or granted, on an as-converted basis, the “Follow-On Units”) that
is less than one hundred percent (100%) of the Series A Adjusted Issue Price,
then the Series A Conversion Rate will be reset so that it will equal the price
determined according to the following formula:

((CP x OB) + (FP x Q)) / OA

Where:

CP = the Series A Conversion Rate in effect immediately before the issuance of
the Follow-On Units

FP = the Follow-On Price

OB = the total number of fully diluted Common Units outstanding before the
issuance of the Follow-On Units

Q = the total number of fully diluted Follow-On Units issued

 

61



--------------------------------------------------------------------------------

OA = the total number of fully diluted Common Units outstanding after giving
effect to the issuance of the Follow-On Units.

For purposes of this Section 5.12(b)(viii)(E), the indicative price per Common
Unit resulting from the issuance of Convertible Securities will be determined
using the principles set forth in Section 5.12(b)(viii)(H)(c).

(F) Other Extraordinary Transactions Affecting the Partnership.

a. Prior to the consummation of any recapitalization, reorganization,
consolidation, merger, spin-off or other business combination (not otherwise
addressed in Section 5.12(b)(viii)(D) above) in which the holders of Common
Units are to receive securities, cash or other assets (a “Partnership Event”),
the Partnership shall, as promptly as practicable, but in any event no later
than twelve (12) Business Days prior to the consummation of the Partnership
Event, make an irrevocable written offer, subject to consummation of the
Partnership Event, a (“Partnership Event Change of Control Offer”) to each
holder of Series A Preferred Units to redeem all (but not less than all) of such
holder’s Series A Preferred Units for a price per Series A Preferred Unit
payable in cash equal to the greater of (x) the Series A Liquidation Value for
each Series A Preferred Unit and (y) an amount equal to the product of (1) the
number of Common Units into which each Series A Preferred Unit is convertible
pursuant to Section 5.12(b)(viii) on the day immediately prior to the date of
the Partnership Event Change of Control Offer and (2) the sum of (A) the cash
consideration per Common Unit to be paid to the holders of Common Units pursuant
to the Partnership Event plus (B) the fair market value per Common Unit of the
securities or other assets to be distributed to the holders of the Common Units
pursuant to the Partnership Event (as applicable, the “Partnership Event
Payment”).

b. Upon receipt by a Series A Unitholder of a Partnership Event Change of
Control Offer, such Series A Unitholder may elect, by written notice received by
the Partnership no later than five (5) Business Days after the receipt by such
holder of a Partnership Event Change of Control Offer, to receive Survivor
Preferred Securities (as defined below) pursuant to this
Section 5.12(b)(viii)(F)(b) in lieu of a Partnership Event Payment. Upon receipt
of such Series A Unitholder’s election to receive Survivor Preferred Securities,
the Partnership shall as promptly as practicable, but in any event prior to the
consummation of any Partnership Event, make appropriate provision to ensure that
such electing holders of Series A Preferred Units receive in such Partnership
Event a preferred security, issued by the Person surviving or resulting from
such Partnership Event and containing provisions substantially equivalent to the
provisions set forth in this Agreement with respect to the Series A Preferred
Units, including Section 5.12 and Section 7.3 hereof, without material
abridgement, including, without limitation, the same powers, preferences, rights
to distributions, rights to accumulation and compounding upon failure to pay
distributions, and relative participating, optional or other special rights and
the qualifications, limitations or restrictions thereon, that the Series A
Preferred Unit

 

62



--------------------------------------------------------------------------------

had immediately prior to such Partnership Event (the “Survivor Preferred
Security”). The Series A Conversion Rate in effect at the time of the effective
date of such Partnership Event shall be proportionately adjusted so that the
conversion of a unit of Survivor Preferred Security after such time shall
entitle the holder to the number of securities or amount of cash or other assets
which, if a Series A Preferred Unit had been converted into Common Units
immediately prior to such Partnership Event, such holder would have been
entitled to receive immediately following such Partnership Event. Subsequent
adjustments to the Conversion Price of the Survivor Preferred Security shall be
made successively thereafter whenever any event described in
Section 5.12(b)(viii)(D), Section 5.12(b)(viii)(E) or this
Section 5.12(b)(viii)(F) shall occur. Notwithstanding the foregoing, the
Partnership may consummate a Partnership Event without making appropriate
provision to ensure that the holders of Series A Preferred Units receive a
Partnership Event Payment or Survivor Preferred Security, as applicable, with
respect to such Partnership Event if prior to such consummation the Partnership
has received the prior written approval of the holders of a majority of the
Outstanding Series A Preferred Units.

c. A Partnership Event Change of Control Offer shall be mailed to each Series A
Unitholder and shall describe the transaction or transactions that constitute
the Partnership Event and state:

i. that the Partnership Event Change of Control Offer is being made pursuant to
this Section 5.12(b)(viii)(F) and that the Partnership is making an offer to
redeem all Series A Preferred Units of such Unitholder (subject to the
consummation of the Partnership Event);

ii. the amount of the Partnership Event Payment and the redemption date, which
shall be the date on which the Partnership Event is consummated or as soon
thereafter as practicable (the “Partnership Event Payment Date”); and

iii. the amount per Common Unit that each Common Unitholder is receiving in
connection with the Partnership Event.

On the Partnership Event Payment Date, the Partnership (or its successor) shall
pay to each Unitholder of Series A Preferred Units that accepts the Partnership
Event Change of Control Offer an amount in cash equal to such holder’s
applicable Partnership Event Payment, and all of such holder’s rights and
privileges under the Series A Preferred Units or as a Series A Unitholder shall
be extinguished.

(G) Notwithstanding any of the other provisions of this Section 5.12(b)(viii),
no adjustment shall be made to the Series A Conversion Rate pursuant to
Section 5.12(b)(viii)(D)-(F) as a result of any of the following:

 

63



--------------------------------------------------------------------------------

a. the grant of Common Units or options, warrants or rights to purchase Common
Units or the issuance of Common Units upon the exercise of any such options,
warrants or rights to employees, officers or directors of the General Partner or
the Partnership and its Subsidiaries in respect of services provided to or for
the benefit of the Partnership or its Subsidiaries, under compensation plans and
agreements approved in good faith by the General Partner (including any Long
Term Incentive Plan); provided that, in the case of options, warrants or rights
to purchase Common Units, the exercise price per Common Unit shall not be less
than the Closing Price on the date such option, warrant or other right is
issued;

b. the issuance of any Common Units as all or part of the consideration to
effect (i) the closing of any acquisition by the Partnership of assets of an
unrelated third party in an arm’s-length transaction or (ii) the consummation of
a merger, consolidation or other business combination of the Partnership with or
into another entity to the extent such transaction(s) is or are validly approved
by the vote or consent of the General Partner; and

c. the issuance of Partnership Interests for which an adjustment is made under
another provision of this Section 5.12(b)(viii).

(H) The following rules shall apply for purposes of this Section 5.12(b)(viii):

a. In the case of the issuance or sale (or deemed issuance or sale) of Common
Units for cash, the consideration shall be deemed to be the amount of cash paid
therefor before deducting any reasonable underwriting discounts or placement
agent fees, commissions or the expenses allowed, paid or incurred by the
Partnership for any underwriting or placement agent or otherwise in connection
with the issuance and sale thereof.

b. In the case of the issuance or sale (or deemed issuance or sale) of Common
Units for consideration in whole or in part other than cash, the consideration
other than cash shall be valued at the Agreed Value thereof;

c. In the case of the issuance or sale of Convertible Securities, the following
provisions shall apply for all purposes of this Section 5.12(b)(viii)(H):

 

  i. The aggregate maximum number of Common Units deliverable upon exercise
(assuming the satisfaction of any conditions to exercisability, including,
without limitation, the passage of time, but without taking into account
potential antidilution adjustments) of options or warrants to purchase or rights
to subscribe for Common Units shall be deemed to have been issued at the time
such options, warrants or rights were issued and for consideration equal to the
consideration (determined in the manner provided in this
Section 5.12(b)(viii)(H)), if any, received by the Partnership upon the issuance
of such options, warrants or rights plus the minimum exercise price provided in
such options, warrants or rights (without taking into account potential
antidilution adjustments) for the Common Units covered thereby.

 

64



--------------------------------------------------------------------------------

  ii. The aggregate maximum number of Common Units deliverable upon conversion
of or in exchange (assuming the satisfaction of any conditions to convertibility
or exchangeability, including, without limitation, the passage of time, but
without taking into account potential antidilution adjustments) for any such
convertible or exchangeable securities or upon the exercise of options or
warrants to purchase or rights to subscribe for such convertible or exchangeable
securities and subsequent conversion or exchange thereof shall be deemed to have
been issued at the time such securities were issued or such options, warrants or
rights were issued and for a consideration equal to the consideration, if any,
received by the Partnership for any such securities or options, warrants or
rights, plus the minimum additional consideration, if any, to be received by the
Partnership (without taking into account potential antidilution adjustments)
upon the conversion or exchange of such securities or upon the exercise of such
options, warrants or rights and subsequent conversion or exchange of the
underlying convertible or exchangeable securities, as appropriate (the
consideration in each case to be determined in the manner provided in this
Section 5.12(b)(viii)).

 

  iii. In the event of any change in (x) the number of Common Units deliverable
or (y) the consideration payable to the Partnership upon exercise of such
options, warrants or rights with respect to either Common Units or such
convertible or exchangeable securities or upon conversion of or in exchange for
such convertible or exchangeable securities and not otherwise entitled to any
appropriate antidilution adjustment pursuant to this Section 5.12, including,
but not limited to, a change resulting from the antidilution provisions thereof,
the Series A Conversion Rate, to the extent in any way affected by or computed
using such options, warrants, rights or securities, shall be recomputed to
reflect such change, but no further adjustment shall be made for the actual
issuance of Common Units or any payment of such consideration upon the exercise
of any such options, warrants or rights or the conversion or exchange of such
securities.

 

  iv.

Upon the expiration of any such options, warrants or rights with respect to
either Common Units or such convertible or exchangeable securities or the
termination of any such rights to convert or exchange, the Series A Conversion
Rate, to the extent in any way affected by or computed using such options,
warrants,

 

65



--------------------------------------------------------------------------------

  rights or securities shall be recomputed to reflect the issuance of only the
number of Common Units actually issued upon the exercise of such options,
warrants or rights with respect to Common Units, upon the conversion or exchange
of such securities, or the number of Common Units issuable upon conversion or
exchange of the convertible or exchangeable securities that were actually issued
upon exercise of options, warrants or rights related to such securities.

 

  v. The number of Common Units deemed issued and the consideration deemed paid
therefor pursuant to Sections 5.12(b)(viii)(H)(c)(i) and (ii) shall be
appropriately adjusted to reflect any change, termination or expiration of the
type described in either Section 5.12(b)(viii)(H)(c)(iii) or (iv).

d. Notwithstanding any of the other provisions of this Section 5.12(b)(viii)(H),
no adjustment shall be made to the number of Common Units issuable upon
conversion of the Series A Preferred Units or the Series A Conversion Rate as a
result of an event for which an adjustment is made under another provision of
this Section 5.12(b)(viii)(H).

e. For purposes of this Section 5.12(b)(viii), no adjustment to the Series A
Conversion Rate shall be made in an amount less than 1/100th of one cent per
Unit; provided that any adjustments that are not required to be made by reason
of this sentence shall be carried forward and shall be taken into account in any
subsequent adjustment made.

(I) In the event of any taking by the Partnership of a Record Date of the
holders of any class of Partnership Interests for the purpose of determining the
holders thereof who are entitled to receive any distribution thereon, any
security or right convertible into or entitling the holder thereof to receive
additional Common Units, or any right to subscribe for, purchase or otherwise
acquire any Partnership Interests or any other securities or property of the
Partnership, or to receive any other right, the Partnership shall notify each
holder of Series A Preferred Units at least fifteen (15) days prior to the
Record Date, of which any such Record Date is to be taken for the purpose of
such distribution, security or right and the amount and character of such
distribution, security or right; provided, however, that the foregoing
requirement shall be deemed satisfied with respect to any holder of Series A
Preferred Units if at least fifteen (15) days prior to the Record Date, the
Partnership shall have issued a press release which shall be posted on the
Partnership’s website and carried by one or more wire services, containing the
required information.

(J) The Partnership shall pay any and all issue, documentary, stamp and other
taxes, excluding any income, franchise, property or similar taxes, that may be
payable in respect of any issue or delivery of Conversion Units on conversion
of, or payment of distributions on, Series A Preferred Units pursuant

 

66



--------------------------------------------------------------------------------

hereto. However, the holder of any Series A Preferred Units shall pay any tax
that is due because the Conversion Units issuable upon conversion thereof or
distribution payment thereon are issued in a name other than such Series A
Unitholder’s name.

(K) The Partnership agrees that it will act in good faith to make any
adjustment(s) required by this Section 5.12(b)(viii) equitably and in such a
manner as to afford the Series A Unitholders the benefits of the provisions
hereof, and will not take any action that could reasonably be expected to
deprive such Series A Unitholders of the benefit hereof.

(ix) Remarketing. If any Series A Unitholder approaches the Partnership with a
desire to sell more than 250,000 Series A Preferred Units, or Conversion Units
underlying such Series A Preferred Units having equivalent economic value (based
on the sum of the Series A Issue Price of the Series A Preferred Units and all
accrued and accumulated but unpaid distributions on such Series A Preferred
Units), the Partnership shall, upon the request of such Series A Unitholder,
cooperate reasonably with such Series A Unitholder to provide information
requested by potential purchasers to potential purchasers, to make the
Partnership’s management reasonably available by telephone and to confirm that
the Partnership has made all requisite filings required under the Exchange Act;
provided that, prior to providing any information requested or conducting any
telephonic discussions, such potential purchasers enter into a customary
non-disclosure agreement in respect of such information provided by the
Partnership in a form reasonably acceptable to the Partnership.

(x) Tax Estimates. Upon receipt of a written request from any Series A
Unitholder stating the number of Series A Preferred Units owned by such holder
(which requests shall be made no more than two (2) times per calendar year and
the first such request per calendar year shall be at the Partnership’s expense,
and the second at the expense of such requesting holder), the Partnership shall,
within ten (10) days, provide such Series A Unitholder with a good faith
estimate (and reasonable supporting calculations) of whether there is sufficient
Unrealized Gain attributable to the Partnership property such that, if such
Series A Unitholder converted its Series A Preferred Units pursuant to
Section 5.12(b)(viii)(A) or (B) and such Unrealized Gain was allocated to such
holder pursuant to Section 5.5(d)(iii), such holder’s Capital Account in respect
of its converted Series A Preferred Units would be equal to the Per Unit Capital
Amount for a then Outstanding Common Unit (other than a Conversion Unit received
in connection with such conversion of a Series A Preferred Unit).

(xi) Fully Paid and Nonassessable. Any Conversion Unit(s) delivered pursuant to
this Section 5.12 shall be validly issued, fully paid and nonassessable (except
as such nonassessability may be affected by matters described in Sections
17-303, 17-607 and 17-804 of the Delaware Act), free and clear of any liens,
claims, rights or encumbrances other than those arising under the Delaware Act
or this Agreement or created by the holders thereof.

(xii) Listing of Common Units. The Partnership will procure, at its sole
expense, the listing of the Conversion Units issuable upon conversion of the
Series A Preferred Units, subject to issuance or notice of issuance on any
National Securities Exchange on which the Common Units are listed or admitted to
trading.

 

67



--------------------------------------------------------------------------------

ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS

Section 6.1 Allocations for Capital Account Purposes.

Except as otherwise required pursuant to Sections 5.12(b)(i) and (iv), for
purposes of maintaining Capital Accounts and in determining the rights of the
Partners among themselves, the Partnership’s items of income, gain, loss and
deduction (computed in accordance with Section 5.5(b) shall be allocated among
the Partners in each taxable period as provided herein below:

(a) Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:

(i) First, to the General Partner until the aggregate of the Net Income
allocated to the General Partner pursuant to this Section 6.1(a)(i) and the Net
Termination Gain allocated to the General Partner pursuant to
Section 6.1(c)(i)(A) or Section 6.1(c)(iv)(A) for the current and all previous
taxable periods is equal to the aggregate of the Net Loss allocated to the
General Partner pursuant to Section 6.1(b)(ii) for all previous taxable periods
and the Net Termination Loss allocated to the General Partner pursuant to
Section 6.1(c)(ii)(D) or Section 6.1(c)(iii)(B) for the current and all previous
taxable periods; and

(ii) The balance, if any, (x) to the General Partner in accordance with its
Percentage Interest, and (y) to all Unitholders, Pro Rata, a percentage equal to
100% less the percentage applicable to subclause (x).

(b) Net Loss. After giving effect to the special allocations set forth in
Section 6.1(d), Net Loss for each taxable period and all items of income, gain,
loss and deduction taken into account in computing Net Loss for such taxable
period shall be allocated as follows:

(i) First, to the General Partner and the Unitholders, Pro Rata; provided, that
Net Losses shall not be allocated pursuant to this Section 6.1(b)(i) to the
extent that such allocation would cause any Unitholder to have a deficit balance
in its Adjusted Capital Account at the end of such taxable period (or increase
any existing deficit balance in its Adjusted Capital Account); and

(ii) The balance, if any, 100% to the General Partner.

(c) Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d), Net Termination Gain or Net Termination
Loss (including a pro rata part of each item of income, gain, loss and deduction
taken into account in computing Net Termination Gain or Net Termination Loss)
for such taxable period shall be allocated in the manner set forth in this
Section 6.1(c). All allocations under this Section 6.1(c) shall be made after
Capital Account balances have been adjusted by all other allocations provided
under this Section 6.1 and after all distributions of Available Cash provided
under Section 6.4 and

 

68



--------------------------------------------------------------------------------

Section 6.5 have been made; provided, however, that solely for purposes of this
Section 6.1(c), Capital Accounts shall not be adjusted for distributions made
pursuant to Section 12.4.

(i) Except as provided in Section 6.1(c)(iv), Net Termination Gain (including a
pro rata part of each item of income, gain, loss, and deduction taken into
account in computing Net Termination Gain) shall be allocated:

(A) First, to the General Partner until the aggregate of the Net Termination
Gain allocated to the General Partner pursuant to this Section 6.1(c)(i)(A) or
Section 6.1(c)(iv)(A) and the Net Income allocated to the General Partner
pursuant to Section 6.1(a)(i) for the current and all previous taxable periods
is equal to the aggregate of the Net Loss allocated to the General Partner
pursuant to Section 6.1(b)(ii) for all previous taxable periods and the Net
Termination Loss allocated to the General Partner pursuant to
Section 6.1(c)(ii)(D) or Section 6.1(c)(iii)(B) for all previous taxable
periods;

(B) Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner’s Percentage Interest, until the Capital
Account in respect of each Common Unit then Outstanding is equal to the sum of
(1) its Unrecovered Initial Unit Price, (2) the Minimum Quarterly Distribution
for the Quarter during which the Liquidation Date occurs, reduced by any
distribution pursuant to Section 6.4(b)(i) or Section 6.4(c)(i) with respect to
such Common Unit for such Quarter (the amount determined pursuant to this clause
(2) is hereinafter defined as the “Unpaid MQD”) and (3) any then-existing
Cumulative Common Unit Arrearage;

(C) Third, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit,
(x) to the General Partner in accordance with its Percentage Interest and (y) to
all Unitholders holding Subordinated Units, Pro Rata, a percentage equal to 100%
less the General Partner’s Percentage Interest, until the Capital Account in
respect of each Subordinated Unit then Outstanding equals the sum of (1) its
Unrecovered Initial Unit Price, determined for the taxable period (or portion
thereof) to which this allocation of gain relates, and (2) the Minimum Quarterly
Distribution for the Quarter during which the Liquidation Date occurs, reduced
by any distribution pursuant to Section 6.4(b)(iii) with respect to such
Subordinated Unit for such Quarter;

(D) Fourth, to the General Partner and all Unitholders, Pro Rata, until the
Capital Account in respect of each Common Unit then Outstanding is equal to the
sum of (1) its Unrecovered Initial Unit Price, (2) the Unpaid MQD, (3) any
then-existing Cumulative Common Unit Arrearage, and (4) the excess of (aa) the
First Target Distribution less the Minimum Quarterly Distribution for each
Quarter of the Partnership’s existence over (bb) the cumulative per Unit amount
of any distributions of Available Cash that is deemed to be Operating Surplus
made pursuant to Section 6.4(b)(iv) and Section 6.4(c)(ii) (the sum of (1), (2),
(3) and (4) is hereinafter defined as the “First Liquidation Target Amount”);

 

69



--------------------------------------------------------------------------------

(E) Fifth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 13% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (x) and (y) of this clause (E), until
the Capital Account in respect of each Common Unit then Outstanding is equal to
the sum of (1) the First Liquidation Target Amount, and (2) the excess of (aa)
the Second Target Distribution less the First Target Distribution for each
Quarter of the Partnership’s existence over (bb) the cumulative per Unit amount
of any distributions of Available Cash that is deemed to be Operating Surplus
made pursuant to Section 6.4(b)(v) and Section 6.4(c)(iii) (the sum of (1) and
(2) is hereinafter defined as the “Second Liquidation Target Amount”);

(F) Sixth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 23% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (x) and (y) of this clause (F), until
the Capital Account in respect of each Common Unit then Outstanding is equal to
the sum of (1) the Second Liquidation Target Amount, and (2) the excess of (aa)
the Third Target Distribution less the Second Target Distribution for each
Quarter of the Partnership’s existence over (bb) the cumulative per Unit amount
of any distributions of Available Cash that is deemed to be Operating Surplus
made pursuant to Section 6.4(b)(vi) and Section 6.4(c)(iv) (the sum of (1) and
(2) is hereinafter defined as the “Third Liquidation Target Amount”); and

(G) Finally, (x) to the General Partner in accordance with its Percentage
Interest, (y) 48% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (x) and (y) of this clause (G).

(ii) Except as otherwise provided by Section 6.1(c)(iii), Net Termination Loss
(including a pro rata part of each item of income, gain, loss, and deduction
taken into account in computing Net Termination Loss) shall be allocated:

(A) First, if Subordinated Units remain Outstanding, (x) to the General Partner
in accordance with its Percentage Interest and (y) to all Unitholders holding
Subordinated Units, Pro Rata, a percentage equal to 100% less the General
Partner’s Percentage Interest, until the Capital Account in respect of each
Subordinated Unit then Outstanding has been reduced to zero;

(B) Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner’s Percentage Interest, until the Capital
Account in respect of each Common Unit then Outstanding has been reduced to
zero;

 

70



--------------------------------------------------------------------------------

(C) Third, to the General Partner and the Unitholders, Pro Rata; provided that
Net Termination Loss shall not be allocated pursuant to this
Section 6.1(c)(ii)(C) to the extent such allocation would cause any Unitholder
to have a deficit balance in its Adjusted Capital Account (or increase any
existing deficit in its Adjusted Capital Account); and

(D) Fourth, the balance, if any, 100% to the General Partner.

(iii) Any Net Termination Loss deemed recognized pursuant to Section 5.5(d)
prior to the Liquidation Date shall be allocated:

(A) First, to the General Partner and the Unitholders, Pro Rata; provided that
Net Termination Loss shall not be allocated pursuant to this
Section 6.1(c)(iii)(A) to the extent such allocation would cause any Unitholder
to have a deficit balance in its Adjusted Capital Account at the end of such
taxable period (or increase any existing deficit in its Adjusted Capital
Account); and

(B) The balance, if any, to the General Partner.

(iv) If a Net Termination Loss has been allocated pursuant to
Section 6.1(c)(iii), subsequent Net Termination Gain deemed recognized pursuant
to Section 5.5(d) prior to the Liquidation Date shall be allocated:

(A) First, to the General Partner until the aggregate Net Termination Gain
allocated to the General Partner pursuant to this Section 6.1(c)(iv)(A) is equal
to the aggregate Net Termination Loss previously allocated pursuant to
Section 6.1(c)(iii)(B);

(B) Second, to the General Partner and the Unitholders, Pro Rata, until the
aggregate Net Termination Gain allocated pursuant to this Section 6.1(c)(iv)(B)
is equal to the aggregate Net Termination Loss previously allocated pursuant to
Section 6.1(c)(iii)(A); and

(C) The balance, if any, pursuant to the provisions of Section 6.1(c)(i).

(d) Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:

(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

71



--------------------------------------------------------------------------------

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d), other than Section 6.1(d)(i) and other than an allocation
pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii), with respect to such
taxable period. This Section 6.1(d)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Priority Allocations.

(A) If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 12.4) with respect to a
Unit (other than a Series A Preferred Unit) exceeds the amount of cash or the
Net Agreed Value of property distributed with respect to another Unit (other
than a Series A Preferred Unit) (the amount of the excess, an “Excess
Distribution” and the Unit with respect to which the greater distribution is
paid, an “Excess Distribution Unit”), then (1) there shall be allocated gross
income and gain to each Unitholder receiving an Excess Distribution with respect
to the Excess Distribution Unit until the aggregate amount of such items
allocated with respect to such Excess Distribution Unit pursuant to this
Section 6.1(d)(iii)(A) for the current taxable period and all previous taxable
periods is equal to the amount of the Excess Distribution; and (2) the General
Partner shall be allocated gross income and gain with respect to each such
Excess Distribution in an amount equal to the product obtained by multiplying
(aa) the quotient determined by dividing (x) the General Partner’s Percentage
Interest at the time when the Excess Distribution occurs by (y) a percentage
equal to 100% less the General Partner’s Percentage Interest at the time when
the Excess Distribution occurs, times (bb) the total amount allocated in clause
(1) above with respect to such Excess Distribution.

(B) After the application of Section 6.1(d)(iii)(A), the remaining items of
Partnership income or gain for the taxable period, if any, shall be allocated
(1) to the holders of Incentive Distribution Rights, Pro Rata, until the
aggregate amount of such items allocated to the holders of Incentive
Distribution Rights pursuant to this Section 6.1(d)(iii)(B) for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all Incentive

 

72



--------------------------------------------------------------------------------

Distributions made to the holders of Incentive Distribution Rights from the IPO
Closing Date to a date 45 days after the end of the current taxable period; and
(2) to the General Partner an amount equal to the product of (aa) an amount
equal to the quotient determined by dividing (x) the General Partner’s
Percentage Interest by (y) the sum of 100 less the General Partner’s Percentage
Interest times (bb) the sum of the amounts allocated in clause (1) above.

(iv) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Adjusted Capital Account as adjusted after all other allocations provided
for in this Section 6.1 have been tentatively made as if this Section 6.1(d)(iv)
were not in this Agreement.

(v) Gross Income Allocations. In the event any Partner has a deficit balance in
its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(d)(iv) and this Section 6.1(d)(v) were not in
this Agreement.

(vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners Pro Rata. If the General Partner determines that
the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.

(vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.

(viii) Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata.

 

73



--------------------------------------------------------------------------------

(ix) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.

(x) Economic Uniformity; Changes in Law.

(A) At the election of the General Partner with respect to any taxable period
ending upon, or after, the termination of the Subordination Period, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period, after taking into account allocations pursuant to
Section 6.1(d)(iii), shall be allocated 100% to each Partner holding
Subordinated Units that are Outstanding as of the termination of the
Subordination Period (“Final Subordinated Units”) in the proportion of the
number of Final Subordinated Units held by such Partner to the total number of
Final Subordinated Units then Outstanding, until each such Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such Final Subordinated Units to an amount that after
taking into account the other allocations of income, gain, loss and deduction to
be made with respect to such taxable period will equal the product of (A) the
number of Final Subordinated Units held by such Partner and (B) the Per Unit
Capital Amount for a Common Unit. The purpose of this allocation is to establish
uniformity between the Capital Accounts underlying Final Subordinated Units and
the Capital Accounts underlying Common Units held by Persons other than the
General Partner and its Affiliates immediately prior to the conversion of such
Final Subordinated Units into Common Units. This allocation method for
establishing such economic uniformity will be available to the General Partner
only if the method for allocating the Capital Account maintained with respect to
the Subordinated Units between the transferred and retained Subordinated Units
pursuant to Section 5.5(c)(ii) does not otherwise provide such economic
uniformity to the Final Subordinated Units.

(B) With respect to an event triggering an adjustment to the Carrying Value of
Partnership property pursuant to Section 5.5(d) during any taxable period of the
Partnership ending upon, or after, the issuance of IDR Reset Common Units
pursuant to Section 5.11, after the application of Section 6.1(d)(x)(A), any
Unrealized Gains and Unrealized Losses shall be allocated among the Partners in
a manner that to the nearest extent possible results in the Capital Accounts
maintained with respect to such IDR Reset Common Units issued pursuant to
Section 5.11 equaling the product of (a) the Aggregate Quantity of IDR Reset
Common Units and (B) the Per Unit Capital Amount for an IPO Common Unit.

 

74



--------------------------------------------------------------------------------

(C) With respect to any taxable period during which an IDR Reset Common Unit is
transferred to any Person who is not an Affiliate of the transferor, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred IDR Reset Common Unit until such transferor Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such transferred IDR Reset Common Unit to an amount
equal to the Per Unit Capital Account for an IPO Common Unit.

(D) For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the General Partner shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations of income, gain, loss, deduction,
Unrealized Gain or Unrealized Loss; and (iii) amend the provisions of this
Agreement as appropriate (x) to reflect the proposal or promulgation of Treasury
Regulations under Section 704(b) or Section 704(c) of the Code or (y) otherwise
to preserve or achieve uniformity of the Limited Partner Interests (or any class
or classes thereof). The General Partner may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
Section 6.1(d)(x)(D) only if such conventions, allocations or amendments would
not have a material adverse effect on the Partners, the holders of any class or
classes of Limited Partner Interests issued and Outstanding or the Partnership,
and if such allocations are consistent with the principles of Section 704 of the
Code.

(xi) Curative Allocation.

(A) Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. In
exercising its discretion under this Section 6.1(d)(xi)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made. Allocations
pursuant

 

75



--------------------------------------------------------------------------------

to this Section 6.1(d)(xi)(A) shall only be made with respect to Required
Allocations to the extent the General Partner determines that such allocations
will otherwise be inconsistent with the economic agreement among the Partners.
Further, allocations pursuant to this Section 6.1(d)(xi)(A) shall be deferred
with respect to allocations pursuant to clauses (1) and (2) hereof to the extent
the General Partner determines that such allocations are likely to be offset by
subsequent Required Allocations.

(B) The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(xi)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xi)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.

(xii) Corrective and other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or any Book-Down Event or any recognition
of a Net Termination Loss, the following rules shall apply:

(A) Except as provided in Section 6.1(d)(xii)(B), in the case of any allocation
of Additional Book Basis Derivative Items (other than an allocation of
Unrealized Gain or Unrealized Loss under Section 5.5(d)), the General Partner
shall allocate such Additional Book Basis Derivative Items (1) to the holders of
Incentive Distribution Rights and the General Partner to the same extent that
the Unrealized Gain or Unrealized Loss giving rise to such Additional Book Basis
Derivative Items was allocated to them pursuant to Section 5.5(d) and (2) to all
Unitholders, Pro Rata, to the extent that the Unrealized Gain or Unrealized Loss
giving rise to such Additional Book Basis Derivative Items was allocated to any
Unitholders pursuant to Section 5.5(d).

(B) In the case of any allocation of Additional Book Basis Derivative Items
(other than an allocation of Unrealized Gain or Unrealized Loss under
Section 5.5(d) or an allocation of Net Termination Gain or Net Termination Loss
pursuant to Section 6.1(c)) as a result of a sale or other taxable disposition
of any Partnership asset that is an Adjusted Property (“Disposed of Adjusted
Property”), the General Partner shall allocate (1) additional items of gross
income and gain (aa) away from the holders of Incentive Distribution Rights and
(bb) to the Unitholders, or (2) additional items of deduction and loss (aa) away
from the Unitholders and (bb) to the holders of Incentive Distribution Rights,
to the extent that the Additional Book Basis Derivative Items allocated to the
Unitholders exceed their Share of Additional Book Basis Derivative Items with
respect to such Disposed of Adjusted Property. Any allocation made pursuant to
this Section 6.1(d)(xii)(B) shall be made after all of the other Agreed
Allocations have been made as if this Section 6.1(d)(xii) were not in this
Agreement and, to the extent necessary, shall require the reallocation of items
that have been allocated pursuant to such other Agreed Allocations.

 

76



--------------------------------------------------------------------------------

(C) In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated, to the
extent of the Aggregate Remaining Net Positive Adjustments, in such a manner, as
determined by the General Partner, that to the extent possible the aggregate
Capital Accounts of the Partners will equal the amount that would have been the
Capital Account balances of the Partners if no prior Book-Up Events had
occurred, and (2) any negative adjustment in excess of the Aggregate Remaining
Net Positive Adjustments shall be allocated pursuant to Section 6.1(c) hereof.

(D) For purposes of this Section 6.1(d)(xii), the Unitholders shall be treated
as being allocated Additional Book Basis Derivative Items to the extent that
such Additional Book Basis Derivative Items have reduced the amount of income
that would otherwise have been allocated to the Unitholders under this
Agreement. Without limiting the foregoing, if an Adjusted Property is
contributed by the Partnership to another entity classified as a partnership for
federal income tax purposes (the “lower tier partnership”), the General Partner
may make allocations similar to those described in Sections (d)(xii)(A)-(C) to
the extent the General Partner determines such allocations are necessary to
account for the Partnership’s allocable share of income, gain, loss and
deduction of the lower tier partnership that relate to the contributed Adjusted
Property in a manner that is consistent with the purpose of this
Section 6.1(d)(xii).

(xiii) Special Curative Allocation in Event of Liquidation Prior to End of
Subordination Period. Notwithstanding any other provision of this Section 6.1
(other than the Required Allocations), if the Liquidation Date occurs prior to
the conversion of the last Outstanding Subordinated Unit, then items of income,
gain, loss and deduction for the taxable period that includes the Liquidation
Date (and, if necessary, items arising in previous taxable periods to the extent
the General Partner determines such items may be so allocated), shall be
specially allocated among the Partners in the manner determined appropriate by
the General Partner so as to cause, to the maximum extent possible, the Capital
Account in respect of each Common Unit to equal the amount such Capital Account
would have been if all prior allocations of Net Termination Gain and Net
Termination Loss had been made pursuant to Section 6.1(c)(i) or
Section 6.1(c)(ii), as applicable.

(xiv) Redemption of Series A Preferred Units. Notwithstanding any other
provision of this Section 6.1 (other than the Regulatory Allocations), with
respect to any taxable period during which Series A Preferred Units are redeemed
pursuant to the terms of Section 5.12(b)(viii)(F), each Partner holding redeemed
Series A Preferred Units shall, to the extent necessary after the allocation of
Unrealized Gain and Unrealized Loss pursuant to Section 5.5(d)(ii), be allocated
items of income, gain, loss and deduction in a manner that results in the
Capital Account balance of each such Partner attributable to its redeemed Series
A Preferred Units immediately prior to such redemption (and after taking into
account any applicable Regulatory Allocations) to equal (i) the amount of cash
paid to such Partner in redemption of such Series A Preferred Units, and
(ii) the product of the number of Common Units received in the redemption and
the Per Unit Capital Amount for a then Outstanding Common Unit.

 

77



--------------------------------------------------------------------------------

Section 6.2 Allocations for Tax Purposes.

(a) Except as otherwise provided herein, for federal income tax purposes, each
item of income, gain, loss and deduction shall be allocated among the Partners
in the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Section 6.1.

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined appropriate by the General
Partner (taking into account the General Partner’s discretion under
Section 6.1(d)(x)(D)); provided, that the General Partner shall apply the
principles of Treasury Regulation Section 1.704-3(d) in all events.

(c) The General Partner may determine to depreciate or amortize the portion of
an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the Unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.

(d) In accordance with Treasury Regulation Sections 1.1245-1(e) and 1.1250-1(f),
any gain allocated to the Partners upon the sale or other taxable disposition of
any Partnership asset shall, to the extent possible, after taking into account
other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

(e) In accordance with Treasury Regulation Sections 1.704-1(b)(2)(iv)(s) and
1.704-1(b)(4)(x), if Capital Account balances are reallocated among Partners in
accordance with Section 5.5(d)(iii), beginning with the year of reallocation and
continuing until the allocations required are fully taken into account, the
Partnership will make corrective allocations to take into account the Capital
Account reallocation.

(f) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.

 

78



--------------------------------------------------------------------------------

(g) Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined for each taxable period and prorated on
a monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
such items for the period beginning on the IPO Closing Date and ending on the
last day of the month in which the Option Closing Date or the expiration of the
Over-Allotment Option occurs shall be allocated to the Partners as of the
opening of the National Securities Exchange on which the Partnership Interests
are listed or admitted to trading on the first Business Day of the next
succeeding month; and provided, further, that gain or loss on a sale or other
disposition of any assets of the Partnership or any other extraordinary item of
income or loss realized and recognized other than in the ordinary course of
business, as determined by the General Partner, shall be allocated to the
Partners as of the opening of the National Securities Exchange on which the
Partnership Interests are listed or admitted to trading on the first Business
Day of the month in which such gain or loss is recognized for federal income tax
purposes. The General Partner may revise, alter or otherwise modify such methods
of allocation to the extent permitted or required by Section 706 of the Code and
the regulations or rulings promulgated thereunder.

(h) Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the General
Partner.

Section 6.3 Requirement and Characterization of Distributions; Distributions to
Record Holders.

(a) Except as described in Section 6.3(b) or Section 6.3(c), within 45 days
following the end of each Quarter, an amount equal to 100% of Available Cash
with respect to such Quarter shall be distributed in accordance with this
Article VI by the Partnership to the Partners as of the Record Date selected by
the General Partner. All amounts of Available Cash distributed by the
Partnership on any date following the IPO Closing Date from any source shall be
deemed to be Operating Surplus until the sum of all amounts of Available Cash
distributed by the Partnership to the Partners following the IPO Closing Date
pursuant to Section 6.4(b) equals the Operating Surplus from the IPO Closing
Date through the close of the immediately preceding Quarter. Any remaining
amounts of Available Cash distributed by the Partnership on such date shall,
except as otherwise provided in Section 6.5, be deemed to be “Capital Surplus.”
Notwithstanding any other provision of this Agreement, all distributions
required to be made under this Agreement or otherwise made by the Partnership
shall be made subject to Sections 17-607 and 17-804 of the Delaware Act.
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership shall not be required to make a distribution to any Partner on
account of its interest in the Partnership if such distribution would violate
the Delaware Act or any other applicable law.

 

79



--------------------------------------------------------------------------------

(b) Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all cash received during or after the Quarter in
which the Liquidation Date occurs, other than from Working Capital Borrowings,
shall be applied and distributed solely in accordance with, and subject to the
terms and conditions of, Section 12.4.

(c) The General Partner may treat taxes paid by the Partnership on behalf of, or
amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners.

(d) Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

Section 6.4 Distributions of Available Cash from Operating Surplus.

(a) On the IPO Closing Date. Subject to Section 17-607 of the Delaware Act, on
the IPO Closing Date and immediately prior to the commencement of the
Subordination Period, the IPO Proceeds and New Credit Facility Proceeds shall be
distributed to (x) the General Partner in accordance with its Percentage
Interest and (y) AIM Midstream and the LTIP Partners, as Unitholders, Pro Rata,
a percentage equal to 100% less the General Partner’s Percentage Interest. The
distribution made to AIM Midstream and the General Partner will be a
reimbursement for certain capital expenditures incurred with respect to
Partnership assets.

(b) During Subordination Period. Available Cash with respect to any Quarter
within the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or Section 6.5 shall, subject to Section 17-607
of the Delaware Act and after giving effect to the distributions pursuant to
Section 6.4(a), be distributed as follows, except as otherwise contemplated by
Section 5.6 in respect of other Partnership Interests or other securities issued
pursuant thereto:

(i) First, (x) to the General Partner in accordance with its Percentage Interest
and (y) to the Unitholders holding Common Units, Pro Rata, a percentage equal to
100% less the General Partner’s Percentage Interest until there has been
distributed in respect of each Common Unit then Outstanding an amount equal to
the Minimum Quarterly Distribution for such Quarter;

(ii) Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to the Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner’s Percentage Interest until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Cumulative Common Unit Arrearage existing with respect to such Common
Unit;

(iii) Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) to the Unitholders holding Subordinated Units, Pro Rata, a
percentage equal to 100% less the General Partner’s Percentage Interest until
there has been distributed in respect of each Subordinated Unit then Outstanding
an amount equal to the Minimum Quarterly Distribution for such Quarter;

 

80



--------------------------------------------------------------------------------

(iv) Fourth, to the General Partner and all Unitholders, in accordance with
their respective Percentage Interests, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the First
Target Distribution over the Minimum Quarterly Distribution for such Quarter;

(v) Fifth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (v) until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter;

(vi) Sixth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (vi), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and

(vii) Thereafter, (A) to the General Partner in accordance with its Percentage
Interest; (B) 48% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (vi);

provided, however, that if the Target Distributions have been reduced to zero
pursuant to the second sentence of Section 6.6(a), the distribution of Available
Cash that is deemed to be Operating Surplus with respect to any Quarter will be
made solely in accordance with Section 6.4(b)(vii).

(c) After Subordination Period. Available Cash with respect to any Quarter after
the Subordination Period that is deemed to be Operating Surplus pursuant to the
provisions of Section 6.3 or Section 6.5 shall, subject to Section 17-607 of the
Delaware Act, be distributed as follows, except as otherwise required by
Section 5.6 in respect of additional Partnership Interests or other securities
issued pursuant thereto:

(i) First, 100% to the General Partner and the Unitholders in accordance with
their respective Percentage Interests, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the Minimum Quarterly
Distribution for such Quarter;

(ii) Second, 100% to the General Partner and the Unitholders in accordance with
their respective Percentage Interests, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the First
Target Distribution over the Minimum Quarterly Distribution for such Quarter;

 

81



--------------------------------------------------------------------------------

(iii) Third, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (iii), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter;

(iv) Fourth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclause (A) and (B) of this clause (iv), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and

(v) Thereafter, (A) to the General Partner in accordance with its Percentage
Interest; (B) 48% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (v);

provided, however, that if the Target Distributions have been reduced to zero
pursuant to the second sentence of Section 6.6(a), the distribution of Available
Cash that is deemed to be Operating Surplus with respect to any Quarter will be
made solely in accordance with Section 6.4(c)(v).

Section 6.5 Distributions of Available Cash from Capital Surplus.

Available Cash with respect to any Quarter ending on or after the IPO Closing
Date that is deemed to be Capital Surplus pursuant to the provisions of
Section 6.3(a) shall, subject to Section 17-607 of the Delaware Act and after
giving effect to the distributions pursuant to Section 6.4(a), be distributed,
unless the provisions of Section 6.3 require otherwise, 100% to the General
Partner and the Unitholders, Pro Rata, until the Minimum Quarterly Distribution
has been reduced to zero pursuant to the second sentence of Section 6.6(a).
Available Cash that is deemed to be Capital Surplus shall then be distributed
(a) to the General Partner in accordance with its Percentage Interest and (b) to
all Unitholders holding Common Units, Pro Rata, a percentage equal to 100% less
the General Partner’s Percentage Interest, until there has been distributed in
respect of each Common Unit then Outstanding an amount equal to the Cumulative
Common Unit Arrearage. Thereafter, all Available Cash shall be distributed as if
it were Operating Surplus and shall be distributed in accordance with
Section 6.4.

Section 6.6 Adjustment of Minimum Quarterly Distribution and Target Distribution
Levels.

(a) The Target Distributions, Common Unit Arrearages and Cumulative Common Unit
Arrearages shall be proportionately adjusted in the event of any distribution,
combination or subdivision (whether effected by a distribution payable in Units
or otherwise) of Units or other Partnership Interests. In the event of a
distribution of Available Cash that is deemed to be from Capital Surplus, the
then applicable Target Distributions shall be reduced in the same proportion

 

82



--------------------------------------------------------------------------------

that the distribution had to the fair market value of the Common Units
immediately prior to the announcement of the distribution. If the Common Units
are publicly traded on a National Securities Exchange, the fair market value
will be the Current Market Price before the ex-dividend date. If the Common
Units are not publicly traded, the fair market value will be determined by the
Board of Directors.

(b) The Target Distributions shall also be subject to adjustment pursuant to
Section 5.11 and Section 6.9.

Section 6.7 Special Provisions Relating to the Holders of Subordinated Units.

(a) Except with respect to the right to vote on or approve matters requiring the
vote or approval of a percentage of the holders of Outstanding Common Units and
the right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units, the holder of a Subordinated
Unit shall have all of the rights and obligations of a Unitholder holding Common
Units hereunder; provided, however, that immediately upon the conversion of
Subordinated Units into Common Units pursuant to Section 5.7, the Unitholder
holding a Subordinated Unit shall possess all of the rights and obligations of a
Unitholder holding Common Units hereunder with respect to such Common Units
issued upon conversion of such Subordinated Units, including the right to vote
as a Common Unitholder and the right to participate in allocations of income,
gain, loss and deduction and distributions made with respect to Common Units;
provided, however, that such Common Units issued upon conversion of such
Subordinated Units shall remain subject to the provisions of Section 5.5(c)(ii),
Section 6.1(d)(x)(A), Section 6.7(b) and Section 6.7(c).

(b) A Unitholder shall not be permitted to transfer a Subordinated Unit or a
Common Unit that has been issued upon conversion of a Subordinated Unit that has
converted into a Common Unit pursuant to Section 5.7 (other than a transfer to
an Affiliate) if the remaining balance in the transferring Unitholder’s Capital
Account with respect to the retained Subordinated Units or Retained Converted
Subordinated Units would be negative after giving effect to the allocation under
Section 5.5(c)(ii)(B).

(c) A Unitholder holding a Common Unit that has resulted from the conversion of
a Subordinated Unit pursuant to Section 5.7 shall not be issued a Common Unit
Certificate pursuant to Section 4.1, if the Common Units are evidenced by
Certificates, and shall not be permitted to transfer such Common Unit to a
Person that is not an Affiliate of the holder until such time as the General
Partner determines, based on advice of counsel, that each such Common Unit
should have, as a substantive matter, like intrinsic economic and U.S. federal
income tax characteristics, in all material respects, to the intrinsic economic
and U.S. federal income tax characteristics of an IPO Common Unit. In connection
with the condition imposed by this Section 6.7(c), the General Partner may take
whatever steps are required to provide economic uniformity to such Common Units
in preparation for a transfer of such Common Units, including the application of
Section 5.5(c)(ii), Section 6.1(d)(x), Section 6.7(b); provided, however, that
no such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units.

 

83



--------------------------------------------------------------------------------

Section 6.8 Special Provisions Relating to the Holders of Incentive Distribution
Rights.

(a) Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (i) shall (A) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (B) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and
(ii) shall not (A) be entitled to vote on any matters requiring the approval or
vote of the holders of Outstanding Units, except as provided by law, (B) be
entitled to any distributions other than as provided in Section 6.4(b)(v),
Section 6.4(b)(vi) and Section 6.4(b)(vii), Section 6.4(c)(iii),
Section 6.4(c)(iv) and Section 6.4(c)(v), and Section 12.4 or (C) be allocated
items of income, gain, loss or deduction other than as specified in this Article
VI.

(b) The Unitholder holding Common Units that have resulted from the conversion
of Incentive Distribution Rights pursuant to Section 5.11 shall not be issued a
Common Unit Certificate pursuant to Section 4.1 if the Common Units are
evidenced by Certificates, and shall not be permitted to transfer such Common
Unit to a Person that is not an Affiliate of the holder until such time as the
General Partner determines, based on advice of counsel, that each such Common
Unit should have, as a substantive matter, like intrinsic economic and U.S.
federal income tax characteristics, in all material respects, to the intrinsic
economic and U.S. federal income tax characteristics of an IPO Common Unit. In
connection with the condition imposed by this Section 6.8(b), the General
Partner may take whatever steps are required to provide economic uniformity to
such Common Units in preparation for a transfer of such Common Units, including
the application of Section 5.5(c)(iii), Section 6.1(d)(x)(B), or
Section 6.1(d)(x)(C); provided, however, that no such steps may be taken that
would have a material adverse effect on the Unitholders holding Common Units.

Section 6.9 Entity-Level Taxation.

If legislation is enacted or the official interpretation of existing legislation
is modified by a governmental authority, which after giving effect to such
enactment or modification, results in a Group Member becoming subject to
federal, state or local or non-U.S. income or withholding taxes in excess of the
amount of such taxes due from the Group Member prior to such enactment or
modification (including, for the avoidance of doubt, any increase in the rate of
such taxation applicable to the Group Member), then the General Partner may, in
its sole discretion, reduce the Target Distributions by the amount of income or
withholding taxes that are payable by reason of any such new legislation or
interpretation (the “Incremental Income Taxes”), or any portion thereof selected
by the General Partner, in the manner provided in this Section 6.9. If the
General Partner elects to reduce the Target Distributions for any Quarter with
respect to all or a portion of any Incremental Income Taxes, the General Partner
shall estimate for such Quarter the Partnership Group’s aggregate liability (the
“Estimated Incremental Quarterly Tax Amount”) for all (or the relevant portion
of) such Incremental Income Taxes; provided that any difference between such
estimate and the actual liability for Incremental Income Taxes (or the relevant
portion thereof) for such Quarter may, to the extent determined by the General
Partner, be taken into account in determining the Estimated Incremental
Quarterly Tax Amount with respect to each Quarter in which any such difference
can be determined. For each such Quarter, the Target Distributions shall be the
product obtained by multiplying (a) the amounts therefor that are set

 

84



--------------------------------------------------------------------------------

out herein prior to the application of this Section 6.9 times (b) the quotient
obtained by dividing (i) Available Cash with respect to such Quarter by (ii) the
sum of Available Cash with respect to such Quarter and the Estimated Incremental
Quarterly Tax Amount for such Quarter, as determined by the General Partner. For
purposes of the foregoing, Available Cash with respect to a Quarter will be
deemed reduced by the Estimated Incremental Quarterly Tax Amount for that
Quarter.

Section 6.10 Special Provisions Relating to Series A Preferred Unitholders.

(a) Subject to transfer restrictions in Section 4.8 of this Agreement, a
Unitholder holding a Conversion Unit shall provide notice to the Partnership of
any Transfer of the Conversion Unit by the earlier of (i) thirty (30) days
following such Transfer and (ii) the last Business Day of the calendar year
during which such transfer occurred, unless (x) the transfer is to an Affiliate
of such Unitholder or (y) by virtue of the application of Section 5.5(d)(iii),
the Partnership has previously determined, based on the advice of counsel, that
the Conversion Unit should have, as a substantive matter, like intrinsic
economic and federal income tax characteristics of an IPO Common Unit. In
connection with the condition imposed by this Section 6.10, the Partnership
shall take whatever steps are required to provide economic uniformity to the
Conversion Unit in preparation for a transfer of such Unit; provided, however,
that no such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units (for this purpose the allocations of income,
gain, loss and deductions, and the making of any guaranteed payments or any
reallocation of Capital Account balances among the Partners in accordance with
Section 5.5(d)(iii) hereof and Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(4) with respect to Series A Preferred Units or
Conversion Units will be deemed not to have a material adverse effect on the
Unitholders holding Common Units).

(b) Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Series A Preferred Units (a) shall (i) possess the rights and
obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (ii) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and
(b) shall not (i) be entitled to vote on any matters requiring the approval or
vote of the holders of Outstanding Units, except as provided in Section 5.12 or
(ii) be entitled to any distributions other than as provided in Section 5.12 and
Article VI.

ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS

Section 7.1 Management.

(a) The General Partner shall conduct, direct and manage all activities of the
Partnership. Except as otherwise expressly provided in this Agreement, but
without limitation on the ability of the General Partner to delegate its rights
and powers to other Persons, all management powers over the business and affairs
of the Partnership shall be exclusively vested in the General Partner, and no
Limited Partner shall have any management power over the business and affairs of
the Partnership. In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or that are granted to the
General

 

85



--------------------------------------------------------------------------------

Partner under any other provision of this Agreement, the General Partner,
subject to Section 7.3, shall have full power and authority to do all things and
on such terms as it determines to be necessary or appropriate to conduct the
business of the Partnership, to exercise all powers set forth in Section 2.5 and
to effectuate the purposes set forth in Section 2.4, including the following:

(i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible or exchangeable into Partnership Interests, and the
incurring of any other obligations;

(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(iii) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership or the merger or
other combination of the Partnership with or into another Person (the matters
described in this clause (iii) being subject, however, to any prior approval
that may be required by Section 7.3 and Article XIV);

(iv) the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;

(v) the negotiation, execution and performance of any contracts, conveyances or
other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);

(vi) the distribution of Partnership cash;

(vii) the selection, employment, retention and dismissal of employees (including
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”) and agents, outside attorneys, accountants, consultants and
contractors of the General Partner or the Partnership Group and the
determination of their compensation and other terms of employment or hiring;

(viii) the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;

(ix) the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;

 

86



--------------------------------------------------------------------------------

(x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;

(xi) the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;

(xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);

(xiii) the purchase, sale or other acquisition or disposition of Partnership
Interests, or the issuance of options, rights, warrants, appreciation rights,
tracking and phantom interests or other economic interests in the Partnership or
relating to Partnership Interests;

(xiv) the undertaking of any action in connection with the Partnership’s
participation in any Group Member Agreement; and

(xv) the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.

(b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Interests or in the Partnership or is otherwise bound by this Agreement hereby
(i) approves, ratifies and confirms the execution, delivery and performance by
the parties thereto of this Agreement and the Contribution Agreement and the
consummation of the transactions contemplated hereby and thereby; (ii) agrees
that the General Partner (on its own or on behalf of the Partnership) is
authorized to execute, deliver and perform the agreements referred to in clause
(i) of this sentence and the other agreements, acts, transactions and matters
described in or contemplated by the agreements referred to in clause (i) of this
sentence on behalf of the Partnership without any further act, approval or vote
of the Partners or the other Persons who may acquire an interest in Partnership
Interests or is otherwise bound by this Agreement; and (iii) agrees that the
execution, delivery or performance by the General Partner, any Group Member or
any Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the General Partner or
any Affiliate of the General Partner of the rights accorded pursuant to Article
XV) shall not constitute a breach by the General Partner of any duty that the
General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement (or any other agreements) or of any duty existing
at law, in equity or otherwise.

 

87



--------------------------------------------------------------------------------

Section 7.2 Certificate of Limited Partnership.

The General Partner has caused the Certificate of Limited Partnership to be
filed with the Secretary of State of the State of Delaware as required by the
Delaware Act. The General Partner shall use all reasonable efforts to cause to
be filed such other certificates or documents that the General Partner
determines to be necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware or any
other state in which the Partnership may elect to do business or own property.
To the extent the General Partner determines such action to be necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate of Limited Partnership and do all things to maintain the
Partnership as a limited partnership (or a partnership or other entity in which
the limited partners have limited liability) under the laws of the State of
Delaware or of any other state in which the Partnership may elect to do business
or own property. Subject to the terms of Section 3.4(a), the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership, any qualification document or any amendment
thereto to any Limited Partner.

Section 7.3 Restrictions on the General Partner’s Authority.

(a) Except as provided in Article XII and Article XIV, the General Partner may
not sell, exchange or otherwise dispose of all or substantially all of the
assets of the Partnership Group, taken as a whole, in a single transaction or a
series of related transactions without the approval of a Unit Majority;
provided, however, that this provision shall not preclude or limit the General
Partner’s ability to mortgage, pledge, hypothecate or grant a security interest
in all or substantially all of the assets of the Partnership Group and shall not
apply to any forced sale of any or all of the assets of the Partnership Group
pursuant to the foreclosure of, or other realization upon, any such encumbrance.

(b) Notwithstanding any other provisions of this Agreement, the General Partner
shall not, without the prior written consent of the Series A Preferred Unit
Partner, for so long as the Series A Preferred Unit Partner holds at least 50%
of the Units held by the Series A Preferred Unit Partner immediately following
the closing of transactions contemplated by the Contribution Agreement (with
respect to Series A Preferred Units, calculated on an as converted basis and
including any Common Units into which any Series A Preferred Units have been
converted pursuant to Section 5.12(b)(viii) hereof):

(i) cause or permit the Partnership or any Group Member to invest in, or dispose
of, the equity securities or debt securities of any Person or otherwise acquire
or dispose of any interest in any Person, to acquire or dispose of interest in
any joint venture or partnership or any similar arrangement with any Person, or
to acquire or dispose of assets of any Person, or to make any capital
expenditure (other than Maintenance Capital Expenditures), or to make any loan
or advance to any Person if the total consideration (including cash, equity
issued and debt assumed) paid or payable, or received or receivable, by the
Partnership or any Group Member exceeds $15,000,000 in any one or series of
related transactions or in the aggregate within the Partnership Group exceeds
$50,000,000 in any twelve-month period;

 

88



--------------------------------------------------------------------------------

(ii) cause or permit the Partnership or any Group Member to (i) incur, create or
guarantee any Indebtedness which exceeds (x) $75,000,000 in any one or series of
related transactions to the extent the proceeds of such financing are used to
refinance existing Indebtedness, or (y) $25,000,000 in any twelve-month period
to the extent such Indebtedness increases the aggregate Indebtedness of the
Partnership Group, taken as a whole, or (ii) incur, create or guarantee any
Indebtedness with a yield to maturity exceeding ten percent (10)%;

(iii) authorize or permit the purchase, redemption or other acquisition of
Partnership Interests (or any options, rights, warrants or appreciation rights
relating to the Partnership Interests) by any Group Member;

(iv) select or dismiss, or enter into any employment agreement or amendment of
any employment agreement of, the Chief Executive Officer and the Chief Financial
Officer of the Partnership or the Operating Company;

(v) enter into any agreement or effect any transaction between the Partnership
or any Group Member, on the one hand, and any Affiliate of the Partnership or
the General Partner, on the other hand, other than any transaction in the
ordinary course of business and determined by the Board of Directors to be on an
arm’s length basis; or

(vi) cause or permit the Partnership or any Group Member to enter into any
agreement or make any commitment to do any of the foregoing.

Section 7.4 Reimbursement of the General Partner.

(a) Except as provided in this Section 7.4 and elsewhere in this Agreement, the
General Partner shall not be compensated for its services as a general partner
or managing member of any Group Member.

(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine, for (i) all direct and indirect
expenses it incurs or payments it makes on behalf of the Partnership Group
(including salary, bonus, incentive compensation, employment benefits and other
amounts paid to any Person, including Affiliates of the General Partner to
perform services for the Partnership Group or for the General Partner in the
discharge of its duties to the Partnership Group), and (ii) all other expenses
allocable to the Partnership Group or otherwise incurred by the General Partner
in connection with operating the Partnership Group’s business (including
expenses allocated to the General Partner by its Affiliates). The General
Partner shall determine the expenses that are allocable to the General Partner
or the Partnership Group. Reimbursements pursuant to this Section 7.4 shall be
in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7. Any allocation of expenses to the
Partnership by Affiliates of the General Partner in a manner consistent with
then-applicable accounting and allocation methodologies generally permitted by
FERC for rate-making purposes (or in the absence of then-applicable
methodologies permitted by FERC, consistent with the most-recently applicable
methodologies) and past business practices shall be deemed to be fair and
reasonable to the Partnership.

 

89



--------------------------------------------------------------------------------

(c) The General Partner, without the approval of the Limited Partners (who shall
have no right to vote in respect thereof), may propose and adopt on behalf of
the Partnership benefit plans, programs and practices (including the Long Term
Incentive Plan and other plans, programs and practices involving the issuance of
Partnership Interests or options to purchase or rights, warrants or appreciation
rights or phantom or tracking interests or other economic interests in the
Partnership or relating to Partnership Interests), or cause the Partnership to
issue Partnership Interests or other securities in connection with, or pursuant
to, any benefit plan, program or practice maintained or sponsored by the General
Partner or any of its Affiliates in each case for the benefit of employees,
officers and directors of the General Partner or any of its Affiliates, in
respect of services performed, directly or indirectly, for the benefit of the
Partnership Group. The Partnership agrees to issue and sell to the General
Partner or any of its Affiliates any Partnership Interests or other securities
that the General Partner or such Affiliates are obligated to provide to any
employees, officers and directors pursuant to any such benefit plans, programs
or practices. Expenses incurred by the General Partner in connection with any
such plans, programs and practices (including the net cost to the General
Partner or such Affiliates of Partnership Interests or other securities
purchased by the General Partner or such Affiliates, from the Partnership or
otherwise, to fulfill options or awards under such plans, programs and
practices) shall be reimbursed in accordance with Section 7.4(b). Any and all
obligations of the General Partner under any benefit plans, programs or
practices adopted by the General Partner as permitted by this Section 7.4(c)
shall constitute obligations of the General Partner hereunder and shall be
assumed by any successor General Partner approved pursuant to Section 11.1 or
Section 11.2 or the transferee of or successor to all of the General Partner’s
General Partner Interest pursuant to Section 4.6.

(d) The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.

Section 7.5 Outside Activities.

(a) The General Partner, for so long as it is the General Partner of the
Partnership (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the Registration Statement,
(B) the acquiring, owning or disposing of debt securities or equity interests in
any Group Member or (C) the guarantee of, and mortgage, pledge, or encumbrance
of any or all of its assets in connection with, any indebtedness of any
Affiliate of the General Partner.

(b) Each Unrestricted Person (other than the General Partner) shall have the
right to engage in businesses of every type and description and other activities
for profit and to engage in and possess an interest in other business ventures
of any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business

 

90



--------------------------------------------------------------------------------

and activities of any Group Member, and none of the same shall constitute a
breach of this Agreement or any duty otherwise existing at law, in equity or
otherwise, to any Group Member or any Partner. None of any Group Member, any
Limited Partner or any other Person shall have any rights by virtue of this
Agreement, any Group Member Agreement, or the partnership relationship
established hereby in any business ventures of any Unrestricted Person.

(c) Subject to the terms of Section 7.5(a) and Section 7.5(b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any fiduciary duty or any other obligation of any type whatsoever of
the General Partner or any other Unrestricted Person for the Unrestricted
Persons (other than the General Partner) to engage in such business interests
and activities in preference to or to the exclusion of the Partnership and
(iii) the Unrestricted Persons shall have no obligation hereunder or as a result
of any duty otherwise existing at law, in equity or otherwise, to present
business opportunities to the Partnership. Notwithstanding anything to the
contrary in this Agreement, the doctrine of corporate opportunity, or any
analogous doctrine, shall not apply to any Unrestricted Person (including the
General Partner). No Unrestricted Person (including the General Partner) who
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for the Partnership, shall have any duty to
communicate or offer such opportunity to the Partnership, and such Unrestricted
Person (including the General Partner) shall not be liable to the Partnership,
to any Limited Partner or any other Person bound by this Agreement for breach of
any fiduciary or other duty by reason of the fact that such Unrestricted Person
(including the General Partner) pursues or acquires for itself, directs such
opportunity to another Person or does not communicate such opportunity or
information to the Partnership; provided such Unrestricted Person does not
engage in such business or activity as a result of or using confidential or
proprietary information provided by or on behalf of the Partnership to such
Unrestricted Person.

(d) The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the IPO Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units or other Partnership Interests
acquired by them. The term “Affiliates” when used in this Section 7.5(d) with
respect to the General Partner shall not include any Group Member.

(e) Notwithstanding anything to the contrary in this Agreement, to the extent
that any provision of this Agreement purports or is interpreted to have the
effect of restricting or eliminating the fiduciary duties that might otherwise,
as a result of Delaware or other applicable law, be owed by the General Partner
to the Partnership and its Limited Partners, or to constitute a waiver or
consent by the Limited Partners to any such restriction or elimination, such
provisions shall be deemed to have been approved by the Partners.

 

91



--------------------------------------------------------------------------------

Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.

(a) The General Partner or any of its Affiliates may, but shall be under no
obligation to, lend to any Group Member, and any Group Member may, but shall be
under no obligation to, borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that, in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party, or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party, by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and
Section 7.6(b), the term “Group Member” shall include any Affiliate of a Group
Member that is controlled by the Group Member.

(b) The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).

(c) No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty hereunder or
otherwise existing at law, in equity or otherwise, of the General Partner or its
Affiliates to the Partnership or the Limited Partners existing hereunder, or
existing at law, in equity or otherwise by reason of the fact that the purpose
or effect of such borrowing is directly or indirectly to (i) enable
distributions to the General Partner or its Affiliates (including in their
capacities as Limited Partners) to exceed the General Partner’s Percentage
Interest of the total amount distributed to all Partners or (ii) hasten the
expiration of the Subordination Period or the conversion of any Subordinated
Units into Common Units.

Section 7.7 Indemnification.

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity; provided, that the Indemnitee shall not be indemnified
and held harmless pursuant to this Agreement if there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Agreement, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal

 

92



--------------------------------------------------------------------------------

matter, acted with knowledge that the Indemnitee’s conduct was unlawful. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in appearing at, participating in or defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the
Partnership prior to a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Section 7.7, the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized by this Section 7.7.

(c) The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity, and shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns and administrators of the
Indemnitee.

(d) The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates, the Indemnitees and such other Persons as the General Partner
shall determine, against any liability that may be asserted against, or expense
that may be incurred by, such Person in connection with the Partnership’s
activities or such Person’s activities on behalf of the Partnership, regardless
of whether the Partnership would have the power to indemnify such Person against
such liability under the provisions of this Agreement.

(e) For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 

93



--------------------------------------------------------------------------------

(h) The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(i) No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

Section 7.8 Liability of Indemnitees.

(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Partners
or any other Persons who have acquired interests in the Partnership Interests,
for losses sustained or liabilities incurred as a result of any act or omission
of an Indemnitee unless there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter in question, the Indemnitee acted in bad faith or engaged in fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was criminal.

(b) Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.

(c) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, the General Partner and any other Indemnitee acting in connection with
the Partnership’s business or affairs shall not be liable to the Partnership or
to any Partner for its good faith reliance on the provisions of this Agreement.

(d) Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

94



--------------------------------------------------------------------------------

Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.

(a) Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner (in its individual capacity or its capacity as general
partner, limited partner or holder of Incentive Distribution Rights) or any of
its Affiliates, on the one hand, and the Partnership, any Group Member or any
Partner, on the other, any resolution or course of action by the General Partner
or its Affiliates in respect of such conflict of interest shall be permitted and
deemed approved by all Partners, and shall not constitute a breach of this
Agreement, of any Group Member Agreement, of any agreement contemplated herein
or therein, or of any duty hereunder stated or implied by law or equity or
otherwise, if the resolution or course of action in respect of such conflict of
interest is (i) approved by Special Approval, (ii) approved by the vote of a
majority of the Outstanding Common Units (excluding Common Units owned by the
General Partner and its Affiliates), (iii) on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iv) fair and reasonable to the Partnership, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval or Unitholder approval of such resolution, and the General Partner may
also adopt a resolution or course of action that has not received Special
Approval or Unitholder approval. If Special Approval is sought, then it shall be
presumed that, in making its decision, the Conflicts Committee acted in good
faith, and if neither Special Approval nor Unitholder approval is sought and the
Board of Directors determines that the resolution or course of action taken with
respect to a conflict of interest satisfies either of the standards set forth in
clauses (iii) or (iv) above, then it shall be presumed that, in making its
decision, the Board of Directors acted in good faith, and in any proceeding
brought by any Limited Partner or by or on behalf of such Limited Partner or any
other Limited Partner or the Partnership challenging such approval, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming such
presumption. Notwithstanding anything to the contrary in this Agreement or any
duty otherwise existing at law or equity, the existence of the conflicts of
interest described in the Registration Statement and any actions of the General
Partner taken in connection therewith are hereby approved by all Partners and
shall not constitute a breach of this Agreement or of any duty hereunder or
existing at law, in equity or otherwise.

(b) Whenever the General Partner, the Board of Directors or any committee of
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any of its Affiliates causes the General
Partner to do so, in the General Partner’s capacity as the general partner of
the Partnership as opposed to in its individual capacity, whether under this
Agreement, any Group Member Agreement or any other agreement contemplated hereby
or otherwise, then, unless another express standard is provided for in this
Agreement, the General Partner, the Board of Directors, such committee or such
Affiliates causing the General Partner to do so, shall make such determination
or take or decline to take such other action in good faith and shall not be
subject to any other or different standards (including fiduciary standards)
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity. In order for a determination or other action to be in
“good faith” for purposes of this Agreement, the Person or Persons making such
determination or taking or declining to take such other action must subjectively
believe that the determination or other action is in, or not opposed to, the
best interests of the Partnership.

 

95



--------------------------------------------------------------------------------

(c) Whenever the General Partner makes a determination or takes or declines to
take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty (including any fiduciary duty) or obligation
whatsoever to the Partnership, any Limited Partner or any other Person bound by
this Agreement, and the General Partner, or such Affiliates causing it to do so,
shall not, to the fullest extent permitted by law, be required to act in good
faith or pursuant to any other standard imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity. By way of illustration
and not of limitation, whenever the phrases, “at the option of the General
Partner,” “in its sole discretion” or some variation of those phrases, are used
in this Agreement, it indicates that the General Partner is acting in its
individual capacity. For the avoidance of doubt, whenever the General Partner
votes or transfers its Partnership Interests, or refrains from voting or
transferring its Partnership Interests, or otherwise acts in its capacity as a
limited partner or holder of Partnership Interests other than the General
Partner Interest, it shall be acting in its individual capacity.

(d) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be in its sole discretion.

(e) Except as expressly set forth in this Agreement, neither the General Partner
nor any other Indemnitee shall have any duties or liabilities, including
fiduciary duties, to the Partnership or any Limited Partner and the provisions
of this Agreement, to the extent that they restrict, eliminate or otherwise
modify the duties and liabilities, including fiduciary duties, of the General
Partner or any other Indemnitee otherwise existing at law or in equity, are
agreed by the Partners to replace such other duties and liabilities of the
General Partner or such other Indemnitee.

(f) The Limited Partners hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve of actions by
the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the General Partner pursuant to this
Section 7.9.

 

96



--------------------------------------------------------------------------------

Section 7.10 Other Matters Concerning the General Partner.

(a) The General Partner may rely upon, and shall be protected in acting or
refraining from acting upon, any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

(b) The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it, and any act taken or omitted to be taken in reliance upon the
advice or opinion (including an Opinion of Counsel) of such Persons as to
matters that the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such advice or opinion.

(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.

Section 7.11 Purchase or Sale of Partnership Interests.

Subject to Section 5.12(b)(v), the General Partner may cause the Partnership to
purchase or otherwise acquire Partnership Interests; provided that, except as
permitted pursuant to Section 4.10 or with approval of the Conflicts Committee,
the General Partner may not cause any Group Member to purchase Subordinated
Units during the Subordination Period. As long as Partnership Interests are held
by any Group Member, such Partnership Interests shall not be considered
Outstanding for any purpose, except as otherwise provided herein. The General
Partner or any Affiliate of the General Partner may also purchase or otherwise
acquire and sell or otherwise dispose of Partnership Interests for its own
account, subject to the provisions of Article IV and Article X.

Section 7.12 Registration Rights of the General Partner and its Affiliates.

(a) If (i) the General Partner or any Affiliate of the General Partner
(including for purposes of this Section 7.12, any Person that is an Affiliate of
the General Partner at the date hereof notwithstanding that it may later cease
to be an Affiliate of the General Partner, but excluding any individual who is
an Affiliate of the General Partner based on such individual’s status as an
officer, director or employee of the General Partner or an Affiliate of the
General Partner) holds Partnership Interests that it desires to sell and
(ii) Rule 144 of the Securities Act (or any successor rule or regulation to Rule
144) or another exemption from registration is not available to enable such
holder of Partnership Interests (the “Holder”) to dispose of the number of
Partnership Interests it desires to sell at the time it desires to do so without
registration under the Securities Act, then at the option and upon the request
of the Holder, the Partnership shall file with the Commission as promptly as
practicable after receiving such request, and use all commercially reasonable
efforts to cause to become effective and remain effective for a period of not
less than six months following its effective date or such shorter period as
shall terminate when all Partnership Interests covered by such registration
statement have been sold, a

 

97



--------------------------------------------------------------------------------

registration statement under the Securities Act registering the offering and
sale of the number of Partnership Interests specified by the Holder; provided,
however, that the Partnership shall not be required to effect more than three
registrations pursuant to this Section 7.12(a); and provided further, however,
that if the General Partner determines that a postponement of the requested
registration would be in the best interests of the Partnership and its Partners
due to a pending transaction, investigation or other event, the filing of such
registration statement or the effectiveness thereof may be deferred for up to
six months, but not thereafter. In connection with any registration pursuant to
the immediately preceding sentence, the Partnership shall (i) promptly prepare
and file (A) such documents as may be necessary to register or qualify the
securities subject to such registration under the securities laws of such states
as the Holder shall reasonably request; provided, however, that no such
qualification shall be required in any jurisdiction where, as a result thereof,
the Partnership would become subject to general service of process or to
taxation or qualification to do business as a foreign corporation or partnership
doing business in such jurisdiction solely as a result of such registration, and
(B) such documents as may be necessary to apply for listing or to list the
Partnership Interests subject to such registration on such National Securities
Exchange as the Holder shall reasonably request, and (ii) do any and all other
acts and things that may be necessary or appropriate to enable the Holder to
consummate a public sale of such Partnership Interests in such states. Except as
set forth in Section 7.12(c), all costs and expenses of any such registration
and offering (other than the underwriting discounts and commissions) shall be
paid by the Partnership, without reimbursement by the Holder.

(b) If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of Partnership Interests for
cash (other than an offering relating solely to a benefit plan), the Partnership
shall use all commercially reasonable efforts to include such number or amount
of Partnership Interests held by any Holder in such registration statement as
the Holder shall request; provided, that the Partnership is not required to make
any effort or take any action to so include the Partnership Interests of the
Holder once the registration statement becomes or is declared effective by the
Commission, including any registration statement providing for the offering from
time to time of Partnership Interests pursuant to Rule 415 of the Securities
Act. If the proposed offering pursuant to this Section 7.12(b) shall be an
underwritten offering, then, in the event that the managing underwriter or
managing underwriters of such offering advise the Partnership and the Holder
that in their opinion the inclusion of all or some of the Holder’s Partnership
Interests would adversely and materially affect the timing or success of the
offering, the Partnership shall include in such offering only that number or
amount, if any, of Partnership Interests held by the Holder that, in the opinion
of the managing underwriter or managing underwriters, will not so adversely and
materially affect the offering. Except as set forth in Section 7.12(c), all
costs and expenses of any such registration and offering (other than the
underwriting discounts and commissions) shall be paid by the Partnership,
without reimbursement by the Holder.

(c) If underwriters are engaged in connection with any registration referred to
in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.7, the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless the Holder, its officers, directors and each Person
who controls the Holder (within the

 

98



--------------------------------------------------------------------------------

meaning of the Securities Act) and any agent thereof (collectively, “Indemnified
Persons”) from and against any and all losses, claims, damages, liabilities,
joint or several, expenses (including legal fees and expenses), judgments,
fines, penalties, interest, settlements or other amounts arising from any and
all claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which any Indemnified Person may be
involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (hereinafter referred to in this Section 7.12(c) as
a “claim” and in the plural as “claims”) based upon, arising out of or resulting
from any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which any Partnership Interests
were registered under the Securities Act or any state securities or Blue Sky
laws, in any preliminary prospectus (if used prior to the effective date of such
registration statement), or in any summary or final prospectus or issuer free
writing prospectus or in any amendment or supplement thereto (if used during the
period the Partnership is required to keep the registration statement current),
or arising out of, based upon or resulting from the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements made therein not misleading; provided, however, that the
Partnership shall not be liable to any Indemnified Person to the extent that any
such claim arises out of, is based upon or results from an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, such preliminary, summary or final prospectus or any
free writing prospectus or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Partnership by or on behalf
of such Indemnified Person specifically for use in the preparation thereof.

(d) The provisions of Section 7.12(a) and Section 7.12(b) shall continue to be
applicable with respect to the General Partner (and any of the General Partner’s
Affiliates) after it ceases to be a general partner of the Partnership, during a
period of two years subsequent to the effective date of such cessation and for
so long thereafter as is required for the Holder to sell all of the Partnership
Interests with respect to which it has requested during such two-year period
inclusion in a registration statement otherwise filed or that a registration
statement be filed; provided, however, that the Partnership shall not be
required to file successive registration statements covering the same
Partnership Interests for which registration was demanded during such two-year
period. The provisions of Section 7.12(c) shall continue in effect thereafter.

(e) The rights to cause the Partnership to register Partnership Interests
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Interests, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Interests with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.

(f) Any request to register Partnership Interests pursuant to this Section 7.12
shall (i) specify the Partnership Interests intended to be offered and sold by
the Person making the request, (ii) express such Person’s present intent to
offer such Partnership Interests for distribution, (iii) describe the nature or
method of the proposed offer and sale of Partnership Interests, and (iv) contain
the undertaking of such Person to provide all such information and materials and
take all action as may be required in order to permit the Partnership to comply
with all applicable requirements in connection with the registration of such
Partnership Interests.

 

99



--------------------------------------------------------------------------------

(g) The Partnership may enter into separate registration rights agreements with
the General Partner or any of its Affiliates.

Section 7.13 Reliance by Third Parties.

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner and
any officer of the General Partner authorized by the General Partner to act on
behalf of and in the name of the Partnership has full power and authority to
encumber, sell or otherwise use in any manner any and all assets of the
Partnership and to enter into any authorized contracts on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
or any such officer as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives, to the fullest
extent permitted by law, any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner or any such officer in connection with any such dealing. In no
event shall any Person dealing with the General Partner or any such officer or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expedience of any
act or action of the General Partner or any such officer or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (a) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (b) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (c) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 8.1 Records and Accounting.

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including all books and records necessary to provide to the Limited
Partners any information required to be provided pursuant to Section 3.4(a). Any
books and records maintained by or on behalf of the Partnership in the regular
course of its business, including the record of the Record Holders of Units or
other Partnership Interests, books of account and records of Partnership
proceedings, may be kept on, or be in the form of, computer disks, hard drives,
magnetic tape, photographs, micrographics or any other information storage
device; provided, that the books and records so maintained are convertible into
clearly legible written form within a reasonable period of time. The books of
the Partnership shall be maintained, for financial reporting purposes, on an
accrual basis in accordance with U.S. GAAP. The Partnership shall not be
required to keep books

 

100



--------------------------------------------------------------------------------

maintained on a cash basis and the General Partner shall be permitted to
calculate cash-based measures, including Operating Surplus and Adjusted
Operating Surplus, by making such adjustments to its accrual basis books to
account for non-cash items and other adjustments as the General Partner
determines to be necessary or appropriate.

Section 8.2 Fiscal Year.

The fiscal year of the Partnership shall be a fiscal year ending December 31.

Section 8.3 Reports.

(a) As soon as practicable, but in no event later than 120 days after the close
of each fiscal year of the Partnership, the General Partner shall cause to be
mailed or made available, by any reasonable means to each Record Holder of a
Unit or other Partnership Interest as of a date selected by the General Partner,
an annual report containing financial statements of the Partnership for such
fiscal year of the Partnership, presented in accordance with U.S. GAAP,
including a balance sheet and statements of operations, Partnership equity and
cash flows, such statements to be audited by a firm of independent public
accountants selected by the General Partner.

(b) As soon as practicable, but in no event later than 90 days after the close
of each Quarter except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means to each
Record Holder of a Unit or other Partnership Interest, as of a date selected by
the General Partner, a report containing unaudited financial statements of the
Partnership and such other information as may be required by applicable law,
regulation or rule of any National Securities Exchange on which the Units are
listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.

(c) The General Partner shall be deemed to have made a report available to each
Record Holder as required by this Section 8.3 if it has either (i) filed such
report with the Commission via its Electronic Data Gathering, Analysis and
Retrieval system, or any successor system, and such report is publicly available
on such system or (ii) made such report available on any publicly available
website maintained by the Partnership.

ARTICLE IX

TAX MATTERS

Section 9.1 Tax Returns and Information.

The Partnership shall timely file all returns of the Partnership that are
required for federal, state and local income tax purposes on the basis of the
accrual method and the taxable period or years that it is required by law to
adopt, from time to time, as determined by the General Partner. In the event the
Partnership is required to use a taxable period other than a year ending on
December 31, the General Partner shall use reasonable efforts to change the
taxable period of the Partnership to a year ending on December 31. The tax
information reasonably required by Record Holders for federal, state and local
income tax reporting purposes with respect to a taxable period shall be
furnished to them within 90 days of the close of the calendar year in which the
Partnership’s taxable period ends. The classification, realization and
recognition of income, gain, losses and deductions and other items shall be on
the accrual method of accounting for U.S. federal income tax purposes.

 

101



--------------------------------------------------------------------------------

Section 9.2 Tax Elections.

(a) The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(f) without regard to the actual price paid by
such transferee.

(b) Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.

Section 9.3 Tax Controversies.

Subject to the provisions hereof, the General Partner is designated as the Tax
Matters Partner (as defined in the Code) and is authorized and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. Each Partner
agrees to cooperate with the General Partner and to do or refrain from doing any
or all things reasonably required by the General Partner to conduct such
proceedings.

Section 9.4 Withholding.

(a) The General Partner may treat taxes paid by the Partnership on behalf of,
all or less than all of the Partners, either as a distribution of cash to such
Partners or as a general expense of the Partnership, as determined appropriate
under the circumstances by the General Partner.

(b) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that may be required to cause the Partnership
and other Group Members to comply with any withholding requirements established
under the Code or any other federal, state or local law including pursuant to
Sections 1441, 1442, 1445 and 1446 of the Code. To the extent that the
Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
any Partner (including by reason of Section 1446 of the Code), the General
Partner may treat the amount withheld as a distribution of cash pursuant to
Section 6.3 in the amount of such withholding from such Partner.

 

102



--------------------------------------------------------------------------------

ARTICLE X

ADMISSION OF PARTNERS

Section 10.1 Admission of Limited Partners.

(a) The General Partner and AIM Midstream were admitted to the Partnership as
Initial Limited Partners on November 4, 2009. The LTIP Partners were admitted to
the Partnership as Limited Partners at various dates prior to the date hereof.

(b) A Person shall be admitted as a Limited Partner and shall become bound by
the terms of this Agreement if such Person purchases or otherwise lawfully
acquires any Limited Partner Interest and becomes the Record Holder of such
Limited Partner Interests in accordance with the provisions of Article IV or
Article V. A Person may become a Record Holder of a Limited Partner Interest
without the consent or approval of any of the Partners. A Person may not become
a Limited Partner without acquiring a Limited Partner Interest and until such
Person is reflected on the books and records of the Partnership as the Record
Holder of such Limited Partner Interest. The rights and obligations of a Person
who is an Ineligible Holder shall be determined in accordance with Section 4.9.
Upon the issuance by the Partnership of Common Units to the Underwriters as
described in Section 5.3 in connection with the Initial Public Offering, the
Underwriters will automatically be admitted to the Partnership as Limited
Partners in respect of the Common Units issued to them.

(c) The name and mailing address of each Record Holder shall be listed on the
books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable). A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1.

(d) Any transfer of a Limited Partner Interest shall not entitle the transferee
to share in the profits and losses, to receive distributions, to receive
allocations of income, gain, loss, deduction or credit or any similar item or to
any other rights to which the transferor was entitled until the transferee
becomes a Limited Partner pursuant to Section 10.1(b).

Section 10.2 Admission of Successor General Partner.

A successor General Partner approved pursuant to Section 11.1 or Section 11.2 or
the transferee of or successor to all of the General Partner Interest
(represented by Notional General Partner Units) pursuant to Section 4.6 who is
proposed to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or Section 11.2 or the transfer of the General Partner
Interest (represented by Notional General Partner Units) pursuant to
Section 4.6, provided, however, that no such successor shall be admitted to the
Partnership until compliance with the terms of Section 4.6 has occurred and such
successor has executed and delivered such other documents or instruments as may
be required to effect such admission. Any such successor is hereby authorized to
and shall, subject to the terms hereof, carry on the business of the members of
the Partnership Group without dissolution.

 

103



--------------------------------------------------------------------------------

Section 10.3 Amendment of Agreement and Certificate of Limited Partnership.

To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership.

ARTICLE XI

WITHDRAWAL OR REMOVAL OF PARTNERS

Section 11.1 Withdrawal of the General Partner.

(a) The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an “Event of Withdrawal”);

(i) The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;

(ii) The General Partner transfers all of its General Partner Interest pursuant
to Section 4.6;

(iii) The General Partner is removed pursuant to Section 11.2;

(iv) The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this
Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;

(v) A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or

(vi) (A) in the event the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General

 

104



--------------------------------------------------------------------------------

Partner; (C) in the event the General Partner is acting in such capacity by
virtue of being a trustee of a trust, the termination of the trust; (D) in the
event the General Partner is a natural person, his death or adjudication of
incompetency; and (E) otherwise in the event of the termination of the General
Partner.

If an Event of Withdrawal specified in Section 11.1(a)(iv), Section 11.1(a)(v),
Section 11.1(a)(vi)(A), Section 11.1(a)(vi)(B), Section 11.1(a)(vi)(C) or
Section 11.1(a)(vi)(E) occurs, the withdrawing General Partner shall give notice
to the Limited Partners within 30 days after such occurrence. The Partners
hereby agree that only the Events of Withdrawal described in this Section 11.1
shall result in the withdrawal of the General Partner from the Partnership.

(b) Withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal shall not constitute a breach of this Agreement under
the following circumstances: (i) at any time before 12:00 midnight, Central
Time, on June 30, 2021, the General Partner voluntarily withdraws by giving at
least 90 days’ advance notice of its intention to withdraw to the Limited
Partners; provided, that prior to the effective date of such withdrawal, the
withdrawal is approved by Unitholders holding at least a majority of the
Outstanding Common Units (excluding Common Units held by the General Partner and
its Affiliates) and the General Partner delivers to the Partnership an Opinion
of Counsel (“Withdrawal Opinion of Counsel”) that such withdrawal (following the
selection of the successor General Partner) would not result in the loss of the
limited liability under the Delaware Act of any Limited Partner or any Group
Member or cause any Group Member to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for U.S. federal income tax
purposes (to the extent not already so treated or taxed); (ii) at any time after
12:00 midnight, Central Time, on June 30, 2021, the General Partner voluntarily
withdraws by giving at least 90 days’ advance notice to the Unitholders, such
withdrawal to take effect on the date specified in such notice; (iii) at any
time that the General Partner ceases to be the General Partner pursuant to
Section 11.1(a)(ii) or is removed pursuant to Section 11.2; or
(iv) notwithstanding clause (i) of this sentence, at any time that the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice of its
intention to withdraw to the Limited Partners, such withdrawal to take effect on
the date specified in the notice, if at the time such notice is given one Person
and its Affiliates (other than the General Partner and its Affiliates) own
beneficially or of record or control at least 50% of the Outstanding Units. The
withdrawal of the General Partner from the Partnership upon the occurrence of an
Event of Withdrawal shall also constitute the withdrawal of the General Partner
as general partner or managing member, if any, to the extent applicable, of the
other Group Members. If the General Partner gives a notice of withdrawal, the
holders of a Unit Majority, may, prior to the effective date of such withdrawal,
elect a successor General Partner. The Person so elected as successor General
Partner shall automatically become the successor general partner or managing
member, to the extent applicable, of the other Group Members of which the
General Partner is a general partner or a managing member. If, prior to the
effective date of the General Partner’s withdrawal pursuant to
Section 11.1(a)(i), a successor is not selected by the Unitholders as provided
herein or the Partnership does not receive a Withdrawal Opinion of Counsel, the
Partnership shall be dissolved in accordance with Section 12.1 unless the
business of the Partnership is continued pursuant to Section 12.2. Any successor
General Partner elected in accordance with the terms of this Section 11.1 shall
be subject to the provisions of Section 10.2.

 

105



--------------------------------------------------------------------------------

Section 11.2 Removal of the General Partner.

The General Partner may be removed if such removal is approved by the
Unitholders holding at least 66 2/3% of the Outstanding Units (including Units
held by the General Partner and its Affiliates) voting as a single class. Any
such action by such holders for removal of the General Partner must also provide
for the election of a successor General Partner by the Unitholders holding a
majority of the Outstanding Common Units, voting as a separate class and a
majority of the Outstanding Subordinated Units (if any Subordinated Units are
then Outstanding) voting as a separate class (including, in each case, Units
held by the General Partner and its Affiliates). Such removal shall be effective
immediately following the admission of a successor General Partner pursuant to
Section 10.2. The removal of the General Partner shall also automatically
constitute the removal of the General Partner as general partner or managing
member, to the extent applicable, of the other Group Members of which the
General Partner is a general partner or a managing member. If a Person is
elected as a successor General Partner in accordance with the terms of this
Section 11.2, such Person shall, upon admission pursuant to Section 10.2,
automatically become a successor general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. The right of the holders of Outstanding
Units to remove the General Partner shall not exist or be exercised unless the
Partnership has received an opinion opining as to the matters covered by a
Withdrawal Opinion of Counsel. Any successor General Partner elected in
accordance with the terms of this Section 11.2 shall be subject to the
provisions of Section 10.2.

Section 11.3 Interest of Departing General Partner and Successor General
Partner.

(a) In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest and its or its Affiliates’ general partner
interest (or equivalent interest), if any, in the other Group Members and all of
its or its Affiliates’ Incentive Distribution Rights (collectively, the
“Combined Interest”) in exchange for an amount in cash equal to the fair market
value of such Combined Interest, such amount to be determined and payable as of
the effective date of its withdrawal or removal. If the General Partner is
removed by the Unitholders under circumstances where Cause exists or if the
General Partner withdraws under circumstances where such withdrawal violates
this Agreement, and if a successor General Partner is elected in accordance with
the terms of Section 11.1 or Section 11.2 (or if the business of the Partnership
is continued pursuant to Section 12.2 and the successor General Partner is not
the former General Partner), such successor shall have the option, exercisable
prior to the effective date of the withdrawal or removal of such Departing
General Partner (or, in the event the business of the Partnership is continued,
prior to the date the business of the Partnership is continued), to purchase the
Combined Interest for such fair market value of such Combined Interest. In
either event, the Departing General Partner shall be entitled to receive all
reimbursements due such Departing General Partner pursuant to Section 7.4,
including any employee-related liabilities (including severance liabilities),
incurred in connection with the termination of any employees employed by the
Departing General Partner or its Affiliates (other than any Group Member) for
the benefit of the Partnership or the other Group Members.

 

106



--------------------------------------------------------------------------------

For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such third independent investment banking firm or other independent expert may
consider the value of the Units, including the then current trading price of
Units on any National Securities Exchange on which Units are then listed or
admitted to trading, the value of the Partnership’s assets, the rights and
obligations of the Departing General Partner, the value of the Incentive
Distribution Rights and the General Partner Interest and other factors it may
deem relevant.

(b) If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (and its Affiliates, if
applicable) shall become a Limited Partner and the Combined Interest shall be
converted into Common Units pursuant to a valuation made by an investment
banking firm or other independent expert selected pursuant to Section 11.3(a),
without reduction in such Partnership Interest (but subject to proportionate
dilution by reason of the admission of its successor). Any successor General
Partner shall indemnify the Departing General Partner as to all debts and
liabilities of the Partnership arising on or after the date on which the
Departing General Partner becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest to Common Units will be
characterized as if the Departing General Partner (and its Affiliates, if
applicable) contributed the Combined Interest to the Partnership in exchange for
the newly issued Common Units.

(c) If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership’s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled in respect of
its General Partner Interest. In addition, the successor General Partner shall
cause this Agreement to be amended to reflect that, from and after the date of
such successor General Partner’s admission, the successor General Partner’s
interest in all Partnership distributions and allocations shall be its
Percentage Interest.

 

107



--------------------------------------------------------------------------------

Section 11.4 Termination of Subordination Period, Conversion of Subordinated
Units and Extinguishment of Cumulative Common Unit Arrearages.

Notwithstanding any provision of this Agreement, if the General Partner is
removed as general partner of the Partnership under circumstances where Cause
does not exist and Units held by the General Partner and its Affiliates are not
voted in favor of such removal, (i) the Subordination Period will end and all
Outstanding Subordinated Units will immediately and automatically convert into
Common Units on a one-for-one basis (provided, however, that such converted
Subordinated Units shall remain subject to the provisions of Section 5.5(c)(ii),
Section 6.1(d)(x) and Section 6.7(c)), (ii) all Cumulative Common Unit
Arrearages on the Common Units will be extinguished and (iii) the General
Partner will have the right to convert its General Partner Interest (represented
by Notional General Partner Units) and its Incentive Distribution Rights into
Common Units or to receive cash in exchange therefor in accordance with
Section 11.3.

Section 11.5 Withdrawal of Limited Partners.

No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.

ARTICLE XII

DISSOLUTION AND LIQUIDATION

Section 12.1 Dissolution.

The Partnership shall not be dissolved by the admission of Additional Limited
Partners or by the admission of a successor General Partner in accordance with
the terms of this Agreement. Upon the removal or withdrawal of the General
Partner, if a successor General Partner is elected pursuant to Section 11.1,
Section 11.2 or Section 12.2, the Partnership shall not be dissolved and such
successor General Partner is hereby authorized to, and shall, continue the
business of the Partnership. Subject to Section 12.2, the Partnership shall
dissolve, and its affairs shall be wound up, upon:

(a) an Event of Withdrawal of the General Partner as provided in
Section 11.1(a), unless a successor is admitted to the Partnership pursuant to
this Agreement;

(b) an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;

(c) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or

 

108



--------------------------------------------------------------------------------

(d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.

Section 12.2 Continuation of the Business of the Partnership After Dissolution.

Upon an Event of Withdrawal caused by (a) the withdrawal or removal of the
General Partner as provided in Section 11.1(a)(i) or Section 11.1(a)(iii) and
the failure of the Partners to select a successor to such Departing General
Partner pursuant to Section 11.1 or Section 11.2, then within 90 days
thereafter, or (b) an event constituting an Event of Withdrawal as defined in
Section 11.1(a)(iv), Section 11.1(a)(v) or Section 11.1(a)(vi), then, to the
maximum extent permitted by law, within 180 days thereafter, the holders of a
Unit Majority may elect to continue the business of the Partnership on the same
terms and conditions set forth in this Agreement by appointing, effective as of
the date of the Event of Withdrawal, as a successor General Partner a Person
approved by the holders of a Unit Majority. Unless such an election is made
within the applicable time period as set forth above, the Partnership shall
conduct only activities necessary to wind up its affairs. If such an election is
so made, then:

(i) the Partnership shall continue without dissolution unless earlier dissolved
in accordance with this Article XII;

(ii) if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and

(iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;

provided, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability under the Delaware Act of any Limited Partner and
(y) neither the Partnership nor any Group Member would be treated as an
association taxable as a corporation or otherwise be taxable as an entity for
U.S. federal income tax purposes upon the exercise of such right to continue (to
the extent not already so treated or taxed).

Section 12.3 Liquidator.

Upon dissolution of the Partnership, the General Partner shall select one or
more Persons to act as Liquidator. The Liquidator (if other than the General
Partner) shall be entitled to receive such compensation for its services as may
be approved by holders of at least a majority of the Outstanding Common Units
and Subordinated Units, if any, voting as a single class. The Liquidator (if
other than the General Partner) shall agree not to resign at any time without 15
days’ prior notice and may be removed at any time, with or without cause, by
notice of removal approved by holders of at least a majority of the Outstanding
Common Units and Subordinated Units, if any, voting as a single class. Upon
dissolution, removal or resignation of the Liquidator, a successor and
substitute Liquidator (who shall have and succeed to all rights, powers and
duties of the original Liquidator) shall within 30 days thereafter be approved
by

 

109



--------------------------------------------------------------------------------

holders of at least a majority of the Outstanding Common Units and Subordinated
Units, if any, voting as a single class. The right to approve a successor or
substitute Liquidator in the manner provided herein shall be deemed to refer
also to any such successor or substitute Liquidator approved in the manner
herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on sale set forth in
Section 7.3) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.

Section 12.4 Liquidation.

The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as determined by the Liquidator, subject to Section 17-804 of
the Delaware Act and the following:

(a) The assets may be disposed of by public or private sale or by distribution
in kind to one or more Partners on such terms as the Liquidator and such Partner
or Partners may agree. If any property is distributed in kind, the Partner
receiving the property shall be deemed for purposes of Section 12.4(c) to have
received cash equal to its fair market value; and contemporaneously therewith,
appropriate cash distributions must be made to the other Partners. The
Liquidator may defer liquidation or distribution of the Partnership’s assets for
a reasonable time if it determines that an immediate sale or distribution of all
or some of the Partnership’s assets would be impractical or would cause undue
loss to the Partners. The Liquidator may distribute the Partnership’s assets, in
whole or in part, in kind if it determines that a sale would be impractical or
would cause undue loss to the Partners.

(b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be applied as additional liquidation
proceeds.

(c) All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) and that required to satisfy
liquidation preferences of the Series A Preferred Units provided for under
Section 5.12(b)(iv) shall be distributed to the Partners in accordance with, and
to the extent of, the positive balances in their respective Capital Accounts, as
determined after taking into account all Capital Account adjustments (other than
those made by reason of distributions pursuant to this Section 12.4(c)) for the
taxable period of the Partnership during which the liquidation of the
Partnership occurs (with such date of occurrence being determined pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and such distribution shall
be made by the end of such taxable period (or, if later, within 90 days after
said date of such occurrence).

 

110



--------------------------------------------------------------------------------

Section 12.5 Cancellation of Certificate of Limited Partnership.

Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Certificate of Limited Partnership and all qualifications of the Partnership
as a foreign limited partnership in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Partnership shall be taken.

Section 12.6 Return of Contributions.

The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from Partnership assets.

Section 12.7 Waiver of Partition.

To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.

Section 12.8 Capital Account Restoration.

No Limited Partner shall have any obligation to restore any negative balance in
its Capital Account upon liquidation of the Partnership. The General Partner
shall be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable period
of the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.

Section 12.9 Series A Liquidation Value.

Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Series A Preferred Units shall have the rights, preferences and
privileges set forth in Section 5.12(b)(iv) upon liquidation of the Partnership
pursuant to this Article XII.

ARTICLE XIII

AMENDMENT OF PARTNERSHIP AGREEMENT;

MEETINGS; RECORD DATE

Section 13.1 Amendments to be Adopted Solely by the General Partner.

Except as set forth in Section 5.12(b)(v), each Partner agrees that the General
Partner, without the approval of any Partner, may amend any provision of this
Agreement and execute, swear to, acknowledge, deliver, file and record whatever
documents may be required in connection therewith, to reflect:

 

111



--------------------------------------------------------------------------------

(a) a change in the name of the Partnership, the location of the principal place
of business of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;

(b) the admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;

(c) a change that the General Partner determines to be necessary or appropriate
to qualify or continue the qualification of the Partnership as a limited
partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;

(d) a change that the General Partner determines, (i) does not adversely affect
in any material respect the Limited Partners considered as a whole or any
particular class of Partnership Interests as compared to other classes of
Partnership Interests, (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or
(B) facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.9 or (iv) is required to effect the intent expressed in
the Registration Statement or the intent of the provisions of this Agreement or
is otherwise contemplated by this Agreement;

(e) a change in the fiscal year or taxable period of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable period of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;

(f) an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;

(g) an amendment that the General Partner determines to be necessary or
appropriate in connection with the creation, authorization or issuance of any
class or series of Partnership Interests and options, rights, warrants,
appreciation rights, tracking and phantom interests or other economic interests
in the Partnership relating to Partnership Interests pursuant to Section 5.6,
including any amendment that the General Partner determines is necessary or
appropriate in connection with (i) the adjustments of the Target Distributions
pursuant to the

 

112



--------------------------------------------------------------------------------

provisions of Section 5.11, (ii) the implementation of the provisions of
Section 5.11 or (iii) any modifications to the Incentive Distribution Rights
made in connection with the issuance of Partnership Interests pursuant to
Section 5.6, provided that, with respect to this clause (iii), the modifications
to the Incentive Distribution Rights and the related issuance of Partnership
Interests have received Special Approval;

(h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

(i) an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;

(j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4 or
Section 7.1(a);

(k) a merger, conveyance or conversion pursuant to Section 14.3(d); or

(l) any other amendments substantially similar to the foregoing.

Section 13.2 Amendment Procedures.

Except as provided in Section 13.1 and Section 13.3, all amendments to this
Agreement shall be made in accordance with the requirements contained in this
Section 13.2. Amendments to this Agreement may be proposed only by the General
Partner; provided, however, that, to the full extent permitted by law, the
General Partner shall have no duty or obligation to propose or approve any
amendment to this Agreement and may decline to do so free of any duty (including
any fiduciary duty) or obligation whatsoever to the Partnership, any Limited
Partner, or any other Person bound by this Agreement and, in declining to
propose or approve an amendment, to the fullest extent permitted by law shall
not be required to act in good faith or pursuant to any other standard imposed
by this Agreement, any Group Member Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation or at
equity. A proposed amendment shall be effective upon its approval by the General
Partner and, except as otherwise provided by Section 13.1 and Section 13.3, the
holders of a Unit Majority, unless a greater or different percentage is required
under this Agreement. Each proposed amendment that requires the approval of the
holders of a specified percentage of Outstanding Units shall be set forth in a
writing that contains the text of the proposed amendment. If such an amendment
is proposed, the General Partner shall seek the written approval of the
requisite percentage of Outstanding Units or call a meeting of the Unitholders
to consider and vote on such proposed amendment. The General Partner shall
notify all Record Holders upon final adoption of any such proposed amendments.
The General Partner shall be deemed to have notified all Record Holders as
required by this Section 13.2 if it has either (i) filed such amendment with the
Commission via its Electronic Data Gathering, Analysis and Retrieval system, or
any successor system, and such amendment is publicly available on such system or
(ii) made such amendment available on any publicly available website maintained
by the Partnership.

 

113



--------------------------------------------------------------------------------

Section 13.3 Amendment Requirements.

(a) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) or requires a vote or
approval of Partners (or a subset of the Partners) holding a specified
Percentage Interest required to take any action shall be amended, altered,
changed, repealed or rescinded in any respect that would have the effect of in
the case of any provision of this Agreement other than Section 11.2 or
Section 13.4, reducing such percentage, unless such amendment is approved by the
written consent or the affirmative vote of holders of Outstanding Units whose
aggregate Outstanding Units constitute not less than the voting requirement
sought to be reduced or increased, as applicable or the affirmative vote of
Partners whose aggregate Percentage Interest constitutes not less than the
voting requirement sought to be reduced, as applicable.

(b) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of (including
requiring any holder of a class of Partnership Interests to make additional
Capital Contributions to the Partnership) any Limited Partner without its
consent, unless such shall be deemed to have occurred as a result of an
amendment approved pursuant to Section 13.3(c), or (ii) enlarge the obligations
of, restrict, change or modify in any way any action by or rights of, or reduce
in any way the amounts distributable, reimbursable or otherwise payable to, the
General Partner or any of its Affiliates without its consent, which consent may
be given or withheld at its option.

(c) Except as provided in Section 14.3 and Section 13.1 (this Section 13.3(c)
being subject to the General Partner’s authority to adopt amendments to this
Agreement without the approval of any Partners as contemplated in Section 13.1),
any amendment that would have a material adverse effect on the rights or
preferences of any class of Partnership Interests in relation to other classes
of Partnership Interests must be approved by the holders of not less than a
majority of the Outstanding Partnership Interests of the class affected. If the
General Partner determines an amendment does not satisfy the requirements of
Section 13.1(d)(i) because it adversely affects one or more classes of
Partnership Interests, as compared to other classes of Partnership Interests, in
any material respect, such amendment shall only be required to be approved by
the adversely affected class or classes.

(d) Notwithstanding any other provision of this Agreement, except for amendments
pursuant to Section 13.1 and except as otherwise provided by Section 14.3(b), no
amendments shall become effective without the approval of the holders of at
least 90% of the Percentage Interests of all Limited Partners voting as a single
class unless the Partnership obtains an Opinion of Counsel to the effect that
such amendment will not affect the limited liability of any Limited Partner
under applicable partnership law of the state under whose laws the Partnership
is organized.

(e) Except as provided in Section 13.1, this Section 13.3 shall only be amended
with the approval of Partners (including the General Partner and its Affiliates)
holding at least 90% of the Percentage Interests of all Limited Partners.

 

114



--------------------------------------------------------------------------------

Section 13.4 Special Meetings.

All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this Article XIII. Special meetings of the
Limited Partners may be called by the General Partner or by Limited Partners
owning 20% or more of the Outstanding Units of the class or classes for which a
meeting is proposed. Limited Partners shall call a special meeting by delivering
to the General Partner one or more requests in writing stating that the signing
Limited Partners wish to call a special meeting and indicating the general or
specific purposes for which the special meeting is to be called. Within 60 days
after receipt of such a call from Limited Partners or within such greater time
as may be reasonably necessary for the Partnership to comply with any statutes,
rules, regulations, listing agreements or similar requirements governing the
holding of a meeting or the solicitation of proxies for use at such a meeting,
the General Partner shall send a notice of the meeting to the Limited Partners
either directly or indirectly through the Transfer Agent. A meeting shall be
held at a time and place determined by the General Partner on a date not less
than 10 days nor more than 60 days after the time notice of the meeting is given
as provided in Section 16.1. Limited Partners shall not vote on matters that
would cause the Limited Partners to be deemed to be taking part in the
management and control of the business and affairs of the Partnership so as to
jeopardize the Limited Partners’ limited liability under the Delaware Act or the
law of any other state in which the Partnership is qualified to do business.

Section 13.5 Notice of a Meeting.

Notice of a meeting called pursuant to Section 13.4 shall be given to the Record
Holders of the class or classes of Units for which a meeting is proposed in
writing by mail or other means of written communication in accordance with
Section 16.1. The notice shall be deemed to have been given at the time when
deposited in the mail or sent by other means of written communication.

Section 13.6 Record Date.

For purposes of determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners or to give approvals without a meeting
as provided in Section 13.11 the General Partner may set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Units are listed
or admitted to trading or U.S. federal securities laws, in which case the rule,
regulation, guideline or requirement of such National Securities Exchange or
U.S. federal securities laws shall govern) or (b) in the event that approvals
are sought without a meeting, the date by which Limited Partners are requested
in writing by the General Partner to give such approvals. If the General Partner
does not set a Record Date, then (a) the Record Date for determining the Limited
Partners entitled to notice of or to vote at a meeting of the Limited Partners
shall be the close of business on the day next preceding the day on which notice
is given, and (b) the Record Date for determining the Limited Partners entitled
to give approvals without a meeting shall be the date the first written approval
is deposited with the Partnership in care of the General Partner in accordance
with Section 13.11.

 

115



--------------------------------------------------------------------------------

Section 13.7 Adjournment.

When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting and a new Record Date need not be fixed, if the time
and place thereof are announced at the meeting at which the adjournment is
taken, unless such adjournment shall be for more than 45 days. At the adjourned
meeting, the Partnership may transact any business that might have been
transacted at the original meeting. If the adjournment is for more than 45 days
or if a new Record Date is fixed for the adjourned meeting, a notice of the
adjourned meeting shall be given in accordance with this Article XIII.

Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes.

The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice, if a quorum is present either in person or
by proxy. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner attends the meeting
for the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.

Section 13.9 Quorum and Voting.

The holders of a majority, by Percentage Interest, of the Partnership Interests
of the class or classes for which a meeting has been called (including
Partnership Interests deemed owned by the General Partner) represented in person
or by proxy shall constitute a quorum at a meeting of Partners of such class or
classes unless any such action by the Partners requires approval by holders of a
greater Percentage Interest, in which case the quorum shall be such greater
Percentage Interest. At any meeting of the Partners duly called and held in
accordance with this Agreement at which a quorum is present, the act of Partners
holding Partnership Interests that in the aggregate represent a majority of the
Percentage Interest of those present in person or by proxy at such meeting shall
be deemed to constitute the act of all Partners, unless a greater or different
percentage is required with respect to such action under the provisions of this
Agreement, in which case the act of the Partners holding Partnership Interests
that in the aggregate represent at least such greater or different percentage
shall be required; provided, however, that if, as a matter of law or amendment
to this Agreement, approval by plurality vote of Partners (or any class thereof)
is required to approve any action, no minimum quorum shall be required. The
Partners present at a duly called or held meeting at which a quorum is present
may continue to transact business until adjournment, notwithstanding the
withdrawal of enough Partners to leave less than a quorum, if any action taken
(other than adjournment) is approved by Partners holding the required Percentage
Interest specified in this Agreement. In the absence of a quorum any meeting of
Partners may be adjourned from time to time by the affirmative vote of Partners
with at least a majority, by Percentage Interest, of the Partnership Interests
entitled to vote at such meeting (including Partnership Interests deemed owned
by the General Partner) represented either in person or by proxy, but no other
business may be transacted, except as provided in Section 13.7.

 

116



--------------------------------------------------------------------------------

Section 13.10 Conduct of a Meeting.

The General Partner shall have full power and authority concerning the manner of
conducting any meeting of the Limited Partners or solicitation of approvals in
writing, including the determination of Persons entitled to vote, the existence
of a quorum, the satisfaction of the requirements of Section 13.4, the conduct
of voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting. The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting. All minutes shall be kept with the records of the Partnership
maintained by the General Partner. The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the revocation of approvals in writing.

Section 13.11 Action Without a Meeting.

If authorized by the General Partner, any action that may be taken at a meeting
of the Limited Partners may be taken without a meeting, without a vote and
without prior notice, if an approval in writing setting forth the action so
taken is signed by Limited Partners owning not less than the minimum percentage,
by Percentage Interest, of the Partnership Interests of the class or classes for
which a meeting has been called (including Partnership Interests deemed owned by
the General Partner), as the case may be, that would be necessary to authorize
or take such action at a meeting at which all the Limited Partners entitled to
vote at such meeting were present and voted (unless such provision conflicts
with any rule, regulation, guideline or requirement of any National Securities
Exchange on which the Units are listed or admitted to trading, in which case the
rule, regulation, guideline or requirement of such National Securities Exchange
shall govern). Prompt notice of the taking of action without a meeting shall be
given to the Limited Partners who have not approved in writing. The General
Partner may specify that any written ballot, if any, submitted to Limited
Partners for the purpose of taking any action without a meeting shall be
returned to the Partnership within the time period, which shall be not less than
20 days, specified by the General Partner. If a ballot returned to the
Partnership does not vote all of the Units held by the Limited Partners, the
Partnership shall be deemed to have failed to receive a ballot for the Units
that were not voted. If approval of the taking of any action by the Limited
Partners is solicited by any Person other than by or on behalf of the General
Partner, the written approvals shall have no force and effect unless and until
(a) they are deposited with the Partnership in care of the General Partner and
(b) an Opinion of Counsel is delivered to the General Partner to the effect that
the exercise of such right and the action proposed to be taken with respect to
any particular matter (i) will not cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability, and
(ii) is otherwise permissible under the state statutes then governing the
rights, duties and liabilities of the Partnership and the Partners. Nothing
contained in this Section 13.11 shall be deemed to require the General Partner
to solicit all Limited Partners in connection with a matter approved by the
holders of the requisite Percentage Interest acting by written consent without a
meeting.

 

117



--------------------------------------------------------------------------------

Section 13.12 Right to Vote and Related Matters.

(a) Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.

(b) With respect to Units that are held for a Person’s account by another Person
(such as a broker, dealer, bank, trust company or clearing corporation, or an
agent of any of the foregoing), in whose name such Units are registered, such
other Person shall, in exercising the voting rights in respect of such Units on
any matter, and unless the arrangement between such Persons provides otherwise,
vote such Units in favor of, and at the direction of, the Person who is the
beneficial owner, and the Partnership shall be entitled to assume it is so
acting without further inquiry. The provisions of this Section 13.12(b) (as well
as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.

ARTICLE XIV

MERGER, CONSOLIDATION OR CONVERSION

Section 14.1 Authority.

The Partnership may merge or consolidate with or into one or more corporations,
limited liability companies, statutory trusts or associations, real estate
investment trusts, common law trusts or unincorporated businesses, including a
partnership (whether general or limited (including a limited liability
partnership)) or convert into any such entity, whether such entity is formed
under the laws of the State of Delaware or any other state of the United States
of America, pursuant to a written plan of merger or consolidation (“Merger
Agreement”) or a written plan of conversion (“Plan of Conversion”), as the case
may be, in accordance with this Article XIV.

Section 14.2 Procedure for Merger, Consolidation or Conversion.

(a) Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any fiduciary duty or
obligation whatsoever to the Partnership, any Limited Partner and, in declining
to consent to a merger, consolidation or conversion, shall not be required to
act in good faith or pursuant to any other standard imposed by this Agreement,
any other agreement contemplated hereby or under the Delaware Act or any other
law, rule or regulation or at equity.

(b) If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:

 

118



--------------------------------------------------------------------------------

(i) the name and jurisdiction of formation or organization of each of the
business entities proposing to merge or consolidate;

(ii) the name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (the “Surviving
Business Entity”);

(iii) the terms and conditions of the proposed merger or consolidation;

(iv) the manner and basis of exchanging or converting the equity interests of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (i) if
any interests, securities or rights of any constituent business entity are not
to be exchanged or converted solely for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity, then the
cash, property or interests, rights, securities or obligations of any general or
limited partnership, corporation, trust, limited liability company,
unincorporated business or other entity (other than the Surviving Business
Entity) that the holders of such interests, securities or rights are to receive
in exchange for, or upon conversion of their interests, securities or rights,
and (ii) in the case of equity interests represented by certificates, upon the
surrender of such certificates, which cash, property or interests, rights,
securities or obligations of the Surviving Business Entity or any general or
limited partnership, corporation, trust, limited liability company,
unincorporated business or other entity (other than the Surviving Business
Entity), or evidences thereof, are to be delivered;

(v) a statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, certificate of formation or limited liability company agreement or
other similar charter or governing document) of the Surviving Business Entity to
be effected by such merger or consolidation;

(vi) the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.5 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain and stated in the certificate of merger); and

(vii) such other provisions with respect to the proposed merger or consolidation
that the General Partner determines to be necessary or appropriate.

(c) If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:

(i) the name of the converting entity and the converted entity;

(ii) a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;

 

119



--------------------------------------------------------------------------------

(iii) a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;

(iv) the manner and basis of exchanging or converting the equity interests or
other rights or securities of the converting entity for, or into, cash,
property, rights, securities or interests of the converted entity, or, in
addition to or in lieu thereof, cash, property, rights, securities or interests
of another entity;

(v) in an attachment or exhibit, the certificate of conversion; and

(vi) in an attachment or exhibit, the articles of incorporation, or other
organizational documents of the converted entity;

(vii) the effective time of the conversion, which may be the date of the filing
of the certificate of conversion or a later date specified in or determinable in
accordance with the Plan of Conversion (provided, that if the effective time of
the conversion is to be later than the date of the filing of such certificate of
conversion, the effective time shall be fixed at a date or time certain at or
prior to the time of the filing of such certificate of conversion and stated
therein); and

(viii) such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.

Section 14.3 Approval by Limited Partners.

(a) Except as provided in Section 14.3(d) and Section 5.12(b)(v), the General
Partner, upon its approval of the Merger Agreement or the Plan of Conversion, as
the case may be, shall direct that the Merger Agreement or the Plan of
Conversion, as applicable, be submitted to a vote of Limited Partners, whether
at a special meeting or by written consent, in either case in accordance with
the requirements of Article XIII. A copy or a summary of the Merger Agreement or
the Plan of Conversion, as the case may be, shall be included in or enclosed
with the notice of a special meeting or the written consent.

(b) Except as provided in Section 14.3(d), Section 14.3(e) and
Section 5.12(b)(v), the Merger Agreement or the Plan of Conversion, as the case
may be, shall be approved upon receiving the affirmative vote or consent of the
holders of a Unit Majority unless the Merger Agreement or the Plan of
Conversion, as the case may be, effects an amendment to any provision of this
Agreement that, if contained in an amendment to this Agreement adopted pursuant
to Article XIII, would require for its approval the vote or consent of the
holders of a greater percentage of the Outstanding Units or of any class of
Limited Partners, in which case such greater percentage vote or consent shall be
required for approval of the Merger Agreement or the Plan of Conversion, as the
case may be.

(c) Except as provided in Section 14.3(d), Section 14.3(e) and
Section 5.12(b)(v), after such approval by vote or consent of the Limited
Partners, and at any time prior to the filing of the certificate of merger or
certificate of conversion pursuant to Section 14.5, the merger, consolidation or
conversion may be abandoned pursuant to provisions therefor, if any, set forth
in the Merger Agreement or the Plan of Conversion, as the case may be.

 

120



--------------------------------------------------------------------------------

(d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
merger, conveyance or conversion other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the merger, conveyance or conversion, as the case may
be, would not result in the loss of the limited liability of any Limited Partner
as compared to its limited liability under the Delaware Act or cause the
Partnership or any Group Member to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for U.S. federal income tax
purposes (to the extent not already treated as such), (ii) the sole purpose of
such merger, conveyance or conversion is to effect a mere change in the legal
form of the Partnership into another limited liability entity and (iii) the
General Partner determines that the governing instruments of the new entity
provide the Limited Partners and the General Partner with substantially the same
rights and obligations as are herein contained.

(e) Additionally, notwithstanding anything else contained in this Article XIV or
in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another entity if
(A) the General Partner has received an Opinion of Counsel that the merger or
consolidation, as the case may be, would not result in the loss of the limited
liability of any Limited Partner as compared to its limited liability under the
Delaware Act or cause the Partnership or any Group Member to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
U.S. federal income tax purposes (to the extent not already treated as such),
(B) the merger or consolidation would not result in an amendment to this
Agreement, other than any amendments that could be adopted pursuant to
Section 13.1, (C) the Partnership is the Surviving Business Entity in such
merger or consolidation, (D) each Partnership Interest outstanding immediately
prior to the effective date of the merger or consolidation is to be an identical
Partnership Interest of the Partnership after the effective date of the merger
or consolidation, and (E) the number of Partnership Interests to be issued by
the Partnership in such merger or consolidation does not exceed 20% of the
Partnership Interests (other than the Incentive Distribution Rights) Outstanding
immediately prior to the effective date of such merger or consolidation.

Section 14.4 Amendment of Partnership Agreement.

Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger or
consolidation approved in accordance with this Article XIV may (a) effect any
amendment to this Agreement or (b) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.4 shall be effective at
the effective time or date of the merger or consolidation.

 

121



--------------------------------------------------------------------------------

Section 14.5 Certificate of Merger or Certificate of Conversion.

Upon the required approval by the General Partner and the Unitholders of a
Merger Agreement or the Plan of Conversion, as the case may be, a certificate of
merger or certificate of conversion, as applicable, shall be executed and filed
with the Secretary of State of the State of Delaware in conformity with the
requirements of the Delaware Act.

Section 14.6 Effect of Merger, Consolidation or Conversion.

(a) At the effective time of the merger:

(i) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;

(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;

(iii) all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and

(iv) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.

(b) At the effective time of the conversion:

(i) the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;

(ii) all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;

(iii) all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;

(iv) all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;

 

122



--------------------------------------------------------------------------------

(v) a proceeding pending by or against the Partnership or by or against any of
Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and

(vi) the Partnership Units or other rights, securities or interests of the
Partnership that are to be converted into cash, property, rights, securities or
interests in the converted entity, or rights, securities or interests in any
other entity, as provided in the Plan of Conversion shall be so converted, and
Partners shall be entitled only to the rights provided in the Plan of
Conversion.

ARTICLE XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

Section 15.1 Right to Acquire Limited Partner Interests.

(a) Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable in its sole
discretion, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three days prior to the date that the notice described in
Section 15.1(b) is mailed and (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in Section 15.1(b) is mailed.

(b) If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class or classes (as of a Record Date selected by the General Partner) at least
10, but not more than 60, days prior to the Purchase Date. Such Notice of
Election to Purchase shall also be published for a period of at least three
consecutive days in at least two daily newspapers of general circulation printed
in the English language and published in the Borough of Manhattan, New York. The
Notice of Election to Purchase shall specify the Purchase Date and the price
(determined in accordance with Section 15.1(a)) at which Limited Partner
Interests will be purchased and state that the General Partner, its Affiliate or
the Partnership, as the case may be, elects to purchase such Limited Partner
Interests, upon surrender of Certificates representing such Limited Partner
Interests in the case of Limited Partner Interests evidenced by Certificates in
exchange for payment, at such office or offices of the Transfer Agent as the
Transfer Agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed or admitted to
trading. Any such Notice of Election to Purchase mailed to a Record Holder of
Limited Partner Interests at his address as reflected in the records

 

123



--------------------------------------------------------------------------------

of the Transfer Agent shall be conclusively presumed to have been given
regardless of whether the owner receives such notice. On or prior to the
Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent cash in an amount sufficient
to pay the aggregate purchase price of all of such Limited Partner Interests to
be purchased in accordance with this Section 15.1. If the Notice of Election to
Purchase shall have been duly given as aforesaid at least 10 days prior to the
Purchase Date, and if on or prior to the Purchase Date the deposit described in
the preceding sentence has been made for the benefit of the holders of Limited
Partner Interests subject to purchase as provided herein, then from and after
the Purchase Date, notwithstanding that any Certificate shall not have been
surrendered for purchase, all rights of the holders of such Limited Partner
Interests shall thereupon cease, except the right to receive the purchase price
(determined in accordance with Section 15.1(a)) for Limited Partner Interests
therefor, without interest, upon surrender to the Transfer Agent of the
Certificates representing such Limited Partner Interests in the case of Limited
Partner Interests evidenced by Certificates, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, on the record books of the
Transfer Agent and the Partnership, and the General Partner or any Affiliate of
the General Partner, or the Partnership, as the case may be, shall be deemed to
be the owner of all such Limited Partner Interests from and after the Purchase
Date and shall have all rights as the owner of such Limited Partner Interests.

(c) In the case of Limited Partner Interests evidenced by Certificates, at any
time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in
Section 15.1(a), therefor, without interest thereon.

ARTICLE XVI

GENERAL PROVISIONS

Section 16.1 Addresses and Notices; Written Communications.

(a) Any notice, demand, request, report or proxy materials required or permitted
to be given or made to a Partner under this Agreement shall be in writing and
shall be deemed given or made when delivered in person or when sent by first
class United States mail or by other means of written communication to the
Partner at the address described below. Any notice, payment or report to be
given or made to a Partner hereunder shall be deemed conclusively to have been
given or made, and the obligation to give such notice or report or to make such
payment shall be deemed conclusively to have been fully satisfied, upon sending
of such notice, payment or report to the Record Holder of such Partnership
Interests at his address as shown on the records of the Transfer Agent or as
otherwise shown on the records of the Partnership, regardless of any claim of
any Person who may have an interest in such Partnership Interests by reason of
any assignment or otherwise. Notwithstanding the foregoing, if (i) a Partner
shall consent to receiving notices, demands, requests, reports or proxy
materials via electronic mail or by the Internet or (ii) the rules of the
Commission shall permit any report or proxy materials to be delivered
electronically or made available via the Internet, any such notice, demand,
request, report or proxy materials shall be deemed given or made when delivered
or made available via

 

124



--------------------------------------------------------------------------------

such mode of delivery. An affidavit or certificate of making of any notice,
payment or report in accordance with the provisions of this Section 16.1
executed by the General Partner, the Transfer Agent or the mailing organization
shall be prima facie evidence of the giving or making of such notice, payment or
report. If any notice, payment or report given or made in accordance with the
provisions of this Section 16.1 is returned marked to indicate that such notice,
payment or report was unable to be delivered, such notice, payment or report
and, in the case of notices, payments or reports returned by the United States
Postal Service (or other physical mail delivery mail service outside the United
States of America), any subsequent notices, payments and reports shall be deemed
to have been duly given or made without further mailing (until such time as such
Record Holder or another Person notifies the Transfer Agent or the Partnership
of a change in his address) or other delivery if they are available for the
Partner at the principal office of the Partnership for a period of one year from
the date of the giving or making of such notice, payment or report to the other
Partners. Any notice to the Partnership shall be deemed given if received by the
General Partner at the principal office of the Partnership designated pursuant
to Section 2.3. The General Partner may rely and shall be protected in relying
on any notice or other document from a Partner or other Person if believed by it
to be genuine.

(b) The terms “in writing”, “written communications,” “written notice” and words
of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.

Section 16.2 Further Action.

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 16.3 Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

Section 16.4 Integration.

This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

Section 16.5 Creditors.

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.

Section 16.6 Waiver.

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.

 

125



--------------------------------------------------------------------------------

Section 16.7 Third-Party Beneficiaries.

Each Partner agrees that (a) any Indemnitee shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee and (b) any Unrestricted Person shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Unrestricted Person.

Section 16.8 Counterparts.

This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement (a) immediately upon affixing
its signature hereto, (b) in the case of the General Partner and the holders of
Limited Partner Interests outstanding immediately prior to the closing of the
Initial Public Offering, immediately upon the closing of the Initial Public
Offering, without the execution hereof, or (c) in the case of a Person acquiring
a Limited Partner Interest pursuant to Section 10.1(b), immediately upon the
acquisition of such Limited Partner Interest, without execution hereof.

Section 16.9 Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by
Jury.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

(b) Each of the Partners and each Person holding any beneficial interest in the
Partnership (whether through a broker, dealer, bank, trust company or clearing
corporation or an agent of any of the foregoing or otherwise):

(i) irrevocably agrees that any claims, suits, actions or proceedings
(A) arising out of or relating in any way to this Agreement (including any
claims, suits or actions to interpret, apply or enforce the provisions of this
Agreement or the duties, obligations or liabilities among Partners or of
Partners to the Partnership, or the rights or powers of, or restrictions on, the
Partners or the Partnership), (B) brought in a derivative manner on behalf of
the Partnership, (C) asserting a claim of breach of duty (including any
fiduciary duty) owed by any director, officer, or other employee of the
Partnership or the General Partner, or owed by the General Partner, to the
Partnership or the Partners, (D) asserting a claim arising pursuant to or to
interpret or enforce any provision of the Delaware Act or (E) asserting a claim
governed by the internal affairs doctrine, shall be exclusively brought in the
Court of Chancery of the State of Delaware, in each case regardless of whether
such claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;

 

126



--------------------------------------------------------------------------------

(ii) irrevocably submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware in connection with any such claim, suit, action or
proceeding;

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;

(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding;

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law; and

(vi) IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION TO ENFORCE OR
INTERPRET THE PROVISIONS OF THIS AGREEMENT.

Section 16.10 Invalidity of Provisions.

If any provision or part of a provision of this Agreement is or becomes for any
reason, invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions and part thereof contained herein
shall not be affected thereby and this Agreement shall, to the fullest extent
permitted by law, be reformed and construed as if such invalid, illegal or
unenforceable provision, or part of a provision, had never been contained
herein, and such provision or part reformed so that it would be valid, legal and
enforceable to the maximum extent possible.

Section 16.11 Consent of Partners.

Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner and each other
Person bound by the provisions of this Agreement shall be bound by the results
of such action.

Section 16.12 Facsimile Signatures.

The use of facsimile signatures affixed in the name and on behalf of the
transfer agent and registrar of the Partnership on Certificates representing
Common Units is expressly permitted by this Agreement.

 

127



--------------------------------------------------------------------------------

ARTICLE XVII

CERTAIN TRANSACTIONS IN CONNECTION WITH THE INITIAL PUBLIC

OFFERING

Section 17.1 Non-Pro Rata Redemption of Common Units.

The General Partner is authorized to use the proceeds from any exercise by the
Underwriters of the Over-Allotment Option in the Initial Public Offering to
redeem from AIM Midstream, but not from other Partners, that number of Common
Units that corresponds to the number of Common Units issued upon such exercise
at a price per Common Unit equal to the price per Common Unit received by the
Partnership for the Common Units issued to the Underwriters upon such exercise.
The distribution of the proceeds from such exercise to AIM Midstream will be a
reimbursement for certain capital expenditures incurred with respect to
Partnership assets.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
date first written above.

 

GENERAL PARTNER AMERICAN MIDSTREAM GP, LLC By:       Name: Brian Bierbach  
Title:   CEO and President

[Signature Page — Third Amended & Restated Agreement

of Limited Partnership of American Midstream Partners, LP]



--------------------------------------------------------------------------------

EXHIBIT A

to the Third Amended and Restated

Agreement of Limited Partnership of

American Midstream Partners, LP

Certificate Evidencing Common Units

Representing Limited Partner Interests in

American Midstream Partners, LP

 

Certificate No.                     Number of Common Units:                 

In accordance with Section 4.1 of the Third Amended and Restated Agreement of
Limited Partnership of American Midstream Partners, LP, as amended, supplemented
or restated from time to time (the “Partnership Agreement”), American Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), hereby
certifies that             (the “Holder”) is the registered owner of Common
Units representing limited partner interests in the Partnership (the “Common
Units”) transferable on the books of the Partnership, in person or by duly
authorized attorney, upon surrender of this Certificate properly endorsed. The
rights, preferences and limitations of the Common Units are set forth in, and
this Certificate and the Common Units represented hereby are issued and shall in
all respects be subject to the terms and provisions of, the Partnership
Agreement. Copies of the Partnership Agreement are on file at, and will be
furnished without charge on delivery of written request to the Partnership at,
the principal office of the Partnership located at 1614 15th Street, Suite 300,
Denver, CO 80202. Capitalized terms used herein but not defined shall have the
meanings given them in the Partnership Agreement.

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF AMERICAN MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN-APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF AMERICAN MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE OR (C) CAUSE AMERICAN MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
AMERICAN MIDSTREAM GP, LLC OR ITS SUCCESSOR, THE GENERAL PARTNER OF AMERICAN
MIDSTREAM PARTNERS, LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF
THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE
NECESSARY TO AVOID A SIGNIFICANT RISK OF AMERICAN MIDSTREAM PARTNERS, LP
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY

 

Exhibit B-1



--------------------------------------------------------------------------------

NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.

The Holder, by accepting this Certificate, (i) shall become bound by the terms
of the Partnership Agreement, (ii) represents and warrants that the Holder has
all right, power and authority and, if an individual, the capacity necessary to
enter into the Partnership Agreement and (iii) makes the waivers and gives the
consents and approvals contained in the Partnership Agreement.

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.

 

Dated:     American Midstream Partners, LP     Countersigned and Registered by:
    By:   American Midstream GP, LLC,         its General Partner       By:    
  as Transfer Agent and Registrar     Name:     By:         By:       Authorized
Signature       Secretary

 

Exhibit B-2



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM -    as tenants in common       UNIF GIFT/TRANSFERS MIN ACT TEN ENT -   
as tenants by the entireties       _____Custodian_____         
(Cust)                 (Minor) JT TEN -    as joint tenants with right of      
under Uniform Gifts/Transfers to CD    survivorship and not as tenants      
Minors Act (State)    in common      

Additional abbreviations, though not in the above list, may also be used.

FOR VALUE RECEIVED,                                                   hereby
assigns, conveys, sells and transfers unto

 

         

(Please print or typewrite name and

address of assignee)

   

(Please insert Social Security or other

identifying number of assignee)

                    Common Units representing limited partner interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint                                     as
its attorney-in-fact with full power of substitution to transfer the same on the
books of American Midstream Partners, LP

 

Date:   NOTE:    The signature to any endorsement hereon      must correspond
with the name as written      upon the face of this Certificate in every     
particular, without alteration, enlargement      or change. THE SIGNATURE(S)
MUST BE      GUARANTEED BY AN ELIGIBLE      GUARANTOR INSTITUTION (BANKS,       
STOCKBROKERS, SAVINGS AND      (Signature) LOAN ASSOCIATIONS AND CREDIT     
UNIONS WITH MEMBERSHIP IN AN      APPROVED SIGNATURE GUARANTEE      MEDALLION
PROGRAM), PURSUANT        TO S.E.C. RULE 17Ad-15      (Signature)

 

Exhibit B-3



--------------------------------------------------------------------------------

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration.

 

Exhibit B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT OF INTEREST

 

Exhibit C-1



--------------------------------------------------------------------------------

Exhibit C to Contibution Agreement

(FORM OF) ASSIGNMENT OF MEMBERSHIP INTERESTS

April 15, 2012

FOR VALUE RECEIVED, High Point Infrastructure Partners, LLC, a Delaware limited
liability company (the “Assignor”), hereby assigns, contributes, conveys,
transfers and delivers to American Midstream, LLC (the “Assignee”), (i) 100% of
the issued and outstanding membership interests in High Point Gas Transmission
Holdings, LLC, a Delaware limited liability company, and (ii) 100% of the issued
and outstanding membership interests in High Point Gas Gathering Holdings, LLC,
a Delaware limited liability company, and all such rights, title and interests
in, to and under such membership interests, pursuant to that certain
Contribution Agreement between Assignor and Assignee, dated as of the date
hereof (the “Contribution Agreement”).

This Assignment of Membership Interests shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
principles of conflicts of law.

[Remainder of the Page Intentionally Blank]

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment of Membership
Interests to be executed as of the date first written above.

 

HIGH POINT INFRASTRUCTURE

PARTNERS, LLC

By:     Name:   Title:  

 

Exhibit C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignee has accepted and ratified this Assignment of
Membership Interests, effective as of the date first written above.

 

AMERICAN MIDSTREAM, LLC By:   American Midstream Partners, LP, its sole member
By:   American Midstream GP, LLC, its general partner By:     Name:   Title:  

 

Exhibit C-4